 

Exhibit 10.1

 

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.

***Triple asterisks denote omissions.

 



 

 

LICENSE AGREEMENT

 



 

 

by

 

Arqule, inc.

 

and

 

Basilea Pharmaceutica International Limited

 

 

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.

***Triple asterisks denote omissions.

 

Execution Version

 

Licence Agreement/ArQule, Inc.

 

Table of Contents

 

ARTICLE 1 Definitions and Interpretations 4       ARTICLE 2   License Grants 18
      ARTICLE 3 General Obligations 19       ARTICLE 4 INFORMATION SHARING AND
KNow How TRANSFER 21       ARTICLE 5   Development 24       ARTICLE 6  
Regulatory Matters 27       ARTICLE 7   COMMERCIALIsATION 29       ARTICLE 8  
SUPPLY 30       ARTICLE 9   JOINT STEERING COMMITTEE 31       Article 10
Publications, Presentations, and Press releases 33       ARTICLE 11   Safety
Data Exchange Agreement 35       ARTICLE 12   Quality Assurance 36       ARTICLE
13   US Sub-license 37       ARTICLE 14   Financial Provisions 38       ARTICLE
15   Intellectual Property 43       ARTICLE 16   Confidentiality 47      
ARTICLE 17   Representations and Warranties 50       ARTICLE 18  
INDEMNIFICATION AND Limitation of Liability 55       ARTICLE 19   Term and
Termination 56       ARTICLE 20   Assignment/Succession 62       ARTICLE 21  
Jurisdiction and Dispute Resolution 62       ARTICLE 22   Miscellaneous 63      
Schedule 1   ArQule Patents 68       Schedule 2   Initial Development Plan 70  
    Schedule 3   Milestone Payments and Royalties

71



      Schedule 4   ArQule Development Activities 73       Schedule 4A   *** and
CDx 74

 

Confidential/Basilea Pharmaceutica International Ltd. & ArQule, Inc.Page 2 of 88

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.

***Triple asterisks denote omissions.

 

Execution Version

 

Licence Agreement/ArQule, Inc.

 

Schedule 4B   *** 75       Schedule 4C ***: CMC 76       Schedule 4D   ***: CMC
API, CTM & Inventory 77       Schedule 4E   FTEs 78       Schedule 5 ArQule
Contracts 79       Schedule 6   Named Officers 80       Schedule 7   Form of
Press Releases 81       Schedule 8 ArQule Excluded IP 86       Schedule 9  
ArQule Excluded IP - AKT Inhibitors 87

 

Confidential/Basilea Pharmaceutica International Ltd. & ArQule, Inc.Page 3 of 88

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.

***Triple asterisks denote omissions.

 

Execution Version

 

Licence Agreement/ArQule, Inc.

 



LICENSE AGREEMENT

 

This License Agreement (this “Agreement”) is made as of April 16, 2018 (the
“Effective Date”) by and between (1) ARQULE, INC., a corporation incorporated
under the laws of the State of Delaware, US, with its principal place of
business at One Wall Street, Burlington, MA 01803, US (“ArQule”); and (2)
BASILEA PHARMACEUTICA INTERNATIONAL LIMITED, a corporation incorporated under
the laws of Switzerland, with its principal place of business at
Grenzacherstrasse 487, 4058 Basel, Switzerland (“Basilea”). ArQule and Basilea
are each sometimes referred to herein individually as a “Party” and collectively
as the “Parties”.

 

RECITALS

 

A.WHEREAS ArQule owns or has the exclusive right to certain intellectual
property rights, Know How and scientific data relating to the fibroblast growth
factor receptor (“FGFR”) inhibitor designated as ARQ 087 (Derazantinib);

 

B.WHEREAS ArQule wishes to grant Basilea, in each case upon the terms of this
License Agreement: (a) an exclusive license under the ArQule IP to Research,
Develop, register, manufacture, and Commercialise the Products in the Territory;
and (b) a non-exclusive license under the ArQule Partner Excluded Territory IP
and ArQule Excluded Territory IP to Research, Develop, register, manufacture,
and Commercialise the Products in the Territory and Research, Develop, and
manufacture the Products in the Excluded Territory for the sole purpose of
Commercialisation of Products in the Territory; and

 

C.WHEREAS Basilea wishes to obtain a license on the terms of this License
Agreement.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants contained herein, the Parties, intending to be legally bound, agree as
follows:

 

ARTICLE 1                  Definitions and Interpretations

 

Definitions. The following terms shall have the following meanings as used in
this Agreement:

 

1.1***

 

1.2“Accounting Standards” means the accounting principles used by Basilea in the
preparation of its annual audited accounts, being US GAAP.

 

1.3“Affiliate” means an entity directly or indirectly controlled by, controlling
or under common control with another entity, where “control” means possession,
directly or indirectly, of the power to direct or cause the direction of the
activities, management and policies of the relevant entity and in the case of a
corporate entity shall include but not be limited to the holding of more than
fifty percent (50%) of the share capital of the entity or the equivalent power
or authority to elect more than fifty percent (50%) of the board of directors of
such entity or the equivalent management body.

 

1.4“Agreement” means this agreement together with its Schedules.

 

1.5“API” means any active pharmaceutical ingredient.

 

Confidential/Basilea Pharmaceutica International Ltd. & ArQule, Inc.Page 4 of 88

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.

***Triple asterisks denote omissions.

 

Execution Version

 

Licence Agreement/ArQule, Inc.

 

1.6“Applicable Law” means any present or future laws, statutes, rules,
regulations, directives, ordinances, judgments, guidance, recommendations,
orders or injunctions of any Regulatory Authority including any amendment,
extension or replacement thereof which is from time to time in force and
applicable to a particular activity hereunder.

 

1.7“ArQule *** Reports” means the draft and final Clinical Study reports
generated by ArQule in the conduct of the ***.

 

1.8“ArQule Background IP” means, excluding the ArQule Excluded IP, the ArQule
Territory Patents listed in Schedule 1, and the Product Know How and the
Manufacturing Know How which is owned or Controlled by ArQule in the Territory
as of the Effective Date of this Agreement.

 

1.9“ArQule Contracts” are those contracts defined in Section 5.3 and listed in
Schedule 5.

 

1.10“ArQule Development Activities” shall have the meaning given in Section 5.1.

 

1.11“ArQule Excluded IP” means the ArQule Excluded Patent Rights and the ArQule
Excluded Know-How.

 

1.12“ArQule Excluded Know-How” means the Know-How owned or Controlled by ArQule
related to the combined administration of the Product with the AKT inhibitors
listed in Schedule 9 and their pharmaceutically acceptable salts, solvates,
hydrates, and prodrugs.

 

1.13“ArQule Excluded Patent Rights” means those Patent Rights owned or
Controlled by ArQule listed in Schedule 8 and any improvements thereto.

 

1.14“ArQule Excluded Territory IP” means, excluding the ArQule Excluded IP and
the ArQule Partner Excluded Territory IP, the Patent Rights listed in Schedule 1
and the Product Know How and the Manufacturing Know How which are owned or
Controlled by ArQule in the Excluded Territory as of the Effective Date and any
Improvements thereto during the Term.

 

1.15“ArQule Excluded Territory Patent(s)” means all Patent Rights which form
part of the ArQule Excluded Territory IP.

 

1.16“ArQule Improvements” means all Improvements to the ArQule Background IP
(including in the form of additional Patent Rights or Know How) which are owned
or Controlled by ArQule during the Term.

 

1.17“ArQule IP” means, together, the ArQule Background IP and ArQule
Improvements.

 

1.18“ArQule Partner” means Sinovant Sciences Ltd., an exempted limited company
incorporated under the laws of Bermuda, having its registered office at 2 Church
Street, Hamilton, Bermuda, and a wholly-owned subsidiary of Roivant Sciences
Ltd., an exempted limited company incorporated under the laws of Bermuda, having
its registered office at 2 Church Street, Hamilton, Bermuda, to which ArQule has
granted a license to research, develop and commercialise the Product in the
Excluded Territory.

 

1.19“ArQule Partner Excluded Territory IP” means all Intellectual Property which
is (a) necessary or useful for the Research, Development, registration, use,
manufacture, or Commercialisation of the Product and associated biomarkers
and/or diagnostic tools and (b) owned or Controlled by ArQule during the Term as
a result of the grant of a license to ArQule by the ArQule Partner in the
Excluded Territory.

 

Confidential/Basilea Pharmaceutica International Ltd. & ArQule, Inc.Page 5 of 88

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.

***Triple asterisks denote omissions.

 

Execution Version

 

Licence Agreement/ArQule, Inc.

 

1.20“ArQule Partner License Agreement” means that certain license agreement
dated as of February 2, 2018 by and between ArQule and the ArQule Partner
pursuant to which ArQule has granted a license to the ArQule Partner to
research, develop and commercialise the Product in the Excluded Territory.

 

1.21“ArQule Patent(s)” means ArQule Excluded Territory Patents and ArQule
Territory Patents.

 

1.22“ArQule Reference Data” means (a) the clinical data generated in the conduct
of the *** and (b) all chemistry, manufacturing and controls data, including
batch records, process development information, stability data, analytical test
methods, and drug product data related to the Product and generated by ArQule or
by Third Parties contracted by ArQule in the conduct of manufacturing Clinical
Trial supplies of the Product (including API and drug product) during 2018 and
2019.

 

1.23“ArQule Territory Patent(s)” means all Patent Rights which form part of the
ArQule IP.

 

1.24“Basilea IP” means all Intellectual Property which is (a) necessary or
useful for the Research, Development, registration, use, manufacture, or
Commercialisation of the Product and associated biomarkers and/or diagnostic
tools, including any such Intellectual Property which is generated during the
Term by Basilea, a Third Party on its behalf, or by ArQule on Basilea's behalf
under this Agreement (including but not limited to pursuant to Section 5.1
(ArQule Development Activities) or Section 5.7 (ArQule Further Research and
Development), and (b) owned or Controlled by Basilea during the Term.

 

1.25“Basilea Patent(s)” means any Patent Rights which form part of the Basilea
IP.

 

1.26***

 

1.27“Breaching Party” has the meaning given in Section 19.5.

 

1.28“Business Day” means a day other than a Saturday, Sunday, bank or other
public holiday in Switzerland or in Boston, Massachusetts.

 

1.29“Calendar Quarter” means each period of three months ending on 31 March, 30
June, 30 September or 31 December and “Quarterly” shall be construed
accordingly, except that the first Calendar Quarter of the Term shall commence
on the Effective Date and end on the day immediately prior to 1 April and the
last Calendar Quarter shall end on the last day of the Term.

 

1.30“Calendar Year” means each successive period of twelve calendar (12) months
commencing on 1 January, except that the first Calendar Year of the Term shall
commence on the Effective Date and end on 31 December of the year in which the
Effective Date occurs and the last Calendar Year of the Term shall commence on 1
January of the year in which the Term ends and end on the last day of the Term.

 

Confidential/Basilea Pharmaceutica International Ltd. & ArQule, Inc.Page 6 of 88

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.

***Triple asterisks denote omissions.

 

Execution Version

 

Licence Agreement/ArQule, Inc.

 

1.31“Clinical Trial” means a human clinical trial for any Product in the United
States that would satisfy the requirements of 21 CFR 312.21(a), (b) or (c), or
in any other country would satisfy the requirements of similar regulations
applicable in that country, including a Phase I Clinical Trial, Phase II
Clinical Trial or Phase III Clinical Trial, with a “Phase I Clinical Trial”
having the principal purpose of preliminary determination of safety in healthy
volunteers or patients with the aim of establishing the dosage regimen,
pharmacokinetic, pharmacodynamic and early safety profile and the suitability of
a product for further clinical trials, a “Phase II Clinical Trial” having the
primary purpose of determination of a first indication of efficacy in patients
being studied and expanding the Phase I experience; and a “Phase III Clinical
Trial” being a pivotal, multi-centre, human clinical trial that is prospectively
designed to demonstrate statistically whether a product is safe and effective
for use in humans in the Indication being investigated.

 

1.32“Clinical Pharmacology Studies” means the Clinical Trials that are specified
as the clinical pharmacology studies in the Initial Development Plan (Schedule
2).

 

1.33“CMO(s)” means a Third Party contract manufacturing organisation.

 

1.34“Commercialisation” means any and all activities directed to the preparation
for sale, marketing, promoting, detailing, importing, exporting, distributing,
warehousing, offering for sale, having sold and/or selling a pharmaceutical
product, including market research, market access, pre-launch marketing,
educational activities, and sampling. The terms “Commercial”, “Commercialise”
and “Commercialised” shall be construed accordingly.

 

1.35“Commercially Reasonable Efforts” or “Commercially Reasonable” means, in
respect of Basilea, the efforts and resources that are consistent with the level
of diligence, effort and resources normally devoted by a pharmaceutical company
comparable in size to Basilea in the research, development, manufacture and
Commercialisation of a pharmaceutical product owned by such company that is at a
similar stage in its development or product life cycle and of similar market
potential as the Product, taking into account efficacy, safety, approved label,
the competitiveness of alternative products in the marketplace, the Patent
Rights in and other proprietary position of the Product, the likelihood of
regulatory approval given the regulatory structure involved, the profitability
of the Product, and other relevant factors.

 

1.36“Commercial Sales Milestones” are specified in Schedule 3.

 

1.37“Commercialisation Plan” means the plan to Commercialise the Products as
defined in Section 7.1.

 

1.38“Competitive Compound” has the meaning specified in Section 3.6.

 

1.39“Confidential Information” means, subject to the relevant carve-outs set
forth in Section 16.2:

 

(a)the terms and conditions of this Agreement, for which each Party will be
considered a Disclosing Party and a Recipient Party;

 

(b)any non-public information, whether or not patentable, disclosed or provided
by one Party to the other Party in connection with this Agreement, including,
without limitation, information regarding such Party's strategy, business plans,
objectives, research activities, technology, products, business affairs or
finances including any non-public data relating to Commercialisation of any
product and other information of the type that is customarily considered to be
confidential information by parties engaged in activities that are substantially
similar to the activities being engaged in by the Parties under this Agreement,
for which the Party making such disclosure will be considered the Disclosing
Party and the receiver will be the Recipient Party.

 

Confidential/Basilea Pharmaceutica International Ltd. & ArQule, Inc.Page 7 of 88

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.

***Triple asterisks denote omissions.

 

Execution Version

 

Licence Agreement/ArQule, Inc.

 

1.40“Control” (except as used in the definition of Affiliate) means, with
respect to any Intellectual Property, including any information and data in the
Know-How, the possession of the right, whether directly or indirectly, and
whether by ownership, license or otherwise, to assign, or to grant a license,
sub-license or other right to or under, such Intellectual Property or to enforce
any Patent Right without violating the terms of any agreement or other
arrangement with any Third Party. The term “Controlled” shall be construed
accordingly. For clarity, no Party (or an Affiliate of a Party, as applicable)
shall be deemed to Control any Intellectual Property, including any information
and data in the Know-How, by virtue of the license grants to that Party from or
by the other Party as set forth in this Agreement. Notwithstanding the
foregoing, neither Party (nor Affiliate of a Party, as applicable) will be
deemed to Control any Intellectual Property or Patent Rights owned or controlled
by a Third Party as a result of such Party becoming an Affiliate of such Third
Party in connection with a sale or transfer of all or substantially all of such
Party's business or assets to which this Agreement relates or in connection with
a merger or consolidation transaction involving such Third Party pursuant to
Article 20.

 

1.41“Cure Period” shall have the meaning given in Section 19.5.

 

1.42“Data Room” means the data room hosted and operated by ArQule entitled
“Derazantinib Data Room for Basilea” which was “closed” to future modification
on the Effective Date.

 

1.43“Development” (and “Develop”) means all pre-Regulatory Approval development
and regulatory activities regarding a Product including:

 

(a)studies on the toxicological, pharmacological, metabolic, diagnostic or
clinical aspects of a Product (including the conduct of Clinical Trials)
conducted internally or externally by individual investigators or consultants;

 

(b)the conduct of technical product development, process development,
manufacturing scale-up, qualification and validation, quality assurance/quality
control including manufacturing in support thereof, statistical analysis and
report writing, and

 

(c)preparing, submitting, reviewing or developing data or information for the
purpose of submission to a Regulatory Authority to obtain, maintain and/or
expand Regulatory Approval of a Product including data management, statistical
designs and studies, document preparation, and other administration.

 

1.44“Development and Regulatory Milestones” are specified in Schedule 3.

 

1.45“Development Plan” means the Initial Development Plan, as amended and
updated by Basilea from time to time in accordance with Section 5.5.

 

1.46***.

 

Confidential/Basilea Pharmaceutica International Ltd. & ArQule, Inc.Page 8 of 88

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.

***Triple asterisks denote omissions.

 

Execution Version

 

Licence Agreement/ArQule, Inc.

 

1.47“Disclosing Party” means the Party which discloses Confidential Information
to the other Party.

 

1.48“Documents” means all books, charts, designs, files, graphs, ledgers,
notebooks, paper, photographs, plans, records, recordings, reports, research
notes, tapes, discs, diskettes, CD-ROM, and other computer information storage
means and any other graphic or written data or other media on which Know How is
permanently stored.

 

1.49“Dossier” means the complete registration files relating to the Product as
submitted to the Regulatory Authority in a country or region for the Regulatory
Approval of the Product in such country or region, consisting of administrative
information and the necessary demonstration of quality, safety and efficacy of
an investigational medicinal product, as may be amended from time to time.

 

1.50“EEA” means the countries of the European Economic Area as of the Effective
Date and such countries as are members of the EEA during the Term.

 

1.51“Effective Date” means April 16, 2018.

 

1.52“EMA” means the European Medicines Agency.

 

1.53“Encumbrance” means a mortgage, charge, pledge, lien, option, restriction,
right of first refusal, right of pre-emption, third party right or interest,
other encumbrance or security interest of any kind, or another type of
preferential arrangement (including, without limitation, a title transfer or
retention arrangement) having similar effect but for the purposes of this
Agreement, other than the Permitted Encumbrance.

 

1.54“EU” means the countries of the European Union which as of the Effective
Date are Austria, Belgium, Bulgaria, Croatia, Cyprus, Czech Republic, Denmark,
Estonia, Finland, France, Germany, Greece, Hungary, Ireland, Italy, Latvia,
Lithuania, Luxembourg, Malta, Netherlands, Poland, Portugal, Romania, Slovakia,
Slovenia, Spain, Sweden and United Kingdom and such countries as are members of
the European Union during the Term.

 

1.55“Europe” means that group of countries comprised of the EU plus (if they are
not EU member states at any point during the Term), Iceland, Liechtenstein,
Norway, Switzerland and United Kingdom.

 

1.56“Excluded Territory” means the People’s Republic of China, Taiwan, Hong Kong
and Macau.

 

1.57“Execution Payment” is that payment which is specified in Schedule 3.

 

1.58“Facility” means the facility or facilities owned and/or operated by ArQule
or its CMOs, and used by or on behalf of ArQule to manufacture, store, or
package the Product and/or Product Materials which are supplied by ArQule to
Basilea hereunder.

 

1.59“Field” means the diagnosis, prevention and treatment of any human
indications.

 

1.60“First Commercial Sale Date” means the date of the first commercial sale in
an arm's length transaction to a Third Party of the Product in any country of
the Territory by or on behalf of Basilea, an Affiliate or Sub-licensee or
distributor after obtaining Regulatory Approval necessary for the sale of the
Product in such country. For clarity, the date on which sale of Product occurs
in the Territory for use on compassionate use or a named patient basis does not
qualify as the First Commercial Sale Date.

 

Confidential/Basilea Pharmaceutica International Ltd. & ArQule, Inc.Page 9 of 88

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.

***Triple asterisks denote omissions.

 

Execution Version

 

Licence Agreement/ArQule, Inc.

 

1.61“FDA” means the United States Food and Drug Administration.

 

1.62“Generic Product” means: (i) for any country where the Regulatory Authority
has a process by which it establishes bioequivalence between a Third Party
product and the Product, a Third Party product will be considered to be a
Generic Product in such country if it is approved for sale for at least one of
the approved Indications of the Product, is commercially available, contains the
same API as the Product, and its bioequivalence with the Product has been
established by a Regulatory Authority; and (ii) for any country where the
Regulatory Authority has no process by which it establishes bioequivalence
between a Third Party product and the Product, a Third Party product will be
considered to be a Generic Product in such country as long as it is approved for
sale for at least one of the approved Indications of the Product, is
commercially available and contains the same API as the Product.

 

1.63“Good Clinical Practice” or “GCP” means the then current set of ethical and
scientific quality requirements which must be observed for designing,
conducting, recording and reporting Clinical Trials in a given country or group
of countries that involve the participation of human subjects including:

 

(a)in relation to Clinical Trials in the EU, Directive 2001/20/EC, Directive
2001/83/EC and Directive 2005/28/EC as well as ICH-GCP and any other guidelines
for good clinical practice for trials on medicinal products in Europe as amended
and applicable from time to time; and

 

(b)in relation to Clinical Trials in the US, US Code of Federal Regulations
Title 21, Parts 50 (Protection of Human Subjects), 56 (Institutional Review
Boards) and 312 (Investigational New Drug Application), as may be amended from
time to time; and any other guidelines for good clinical practice for trials on
medicinal products in the US as amended and applicable from time to time; and

 

(c)the equivalent Applicable Law in any other countries

 

each as may be applicable and as amended from time to time.

 

1.64“Good Laboratory Practice” or “GLP” means the then-current standards,
practices and procedures for good laboratory practices, including but not
limited to those promulgated or endorsed by:

 

(a)the European Commission Directives 2004/9/EC and 2004/10/EC relating to the
application of the principles of good laboratory practices as well as “The rules
governing medicinal products in the European Union,” Volume 3, Scientific
guidelines for medicinal products for human use (ex - OECD principles of GLP);

 

(b)the then-current standards, practices and procedures promulgated or endorsed
by the FDA as defined in 21 C.F.R. Part 58; and

 

(c)the equivalent Applicable Law in any other countries

 

each as may be applicable and as amended from time to time.

 

Confidential/Basilea Pharmaceutica International Ltd. & ArQule, Inc.Page 10 of
88

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.

***Triple asterisks denote omissions.

 

Execution Version

 

Licence Agreement/ArQule, Inc.

 

1.65“Good Manufacturing Practice” or “GMP” means the then current applicable
standards issued by any Regulatory Authority relating to manufacturing practices
for active pharmaceutical ingredients, intermediates, bulk drug products or
finished pharmaceutical products, for supply in a given country or group of
countries including:

 

(d)in the case of the EU, Directive 2003/94/EC or any other applicable European
Community legislation or regulation;

 

(e)in the case of the US, the principles detailed in the US Current Good
Manufacturing Practices, 21 C.F.R. Parts 210, 211, 601 and 610; and the Rules
Governing Medicinal Products in the European Community, Volume IV Good
Manufacturing Practice for Medicinal Products; and

 

(f)the principles detailed in the ICH Q7A guidelines; and

 

(g)the equivalent Applicable Law in any other countries

 

each as may be applicable and as amended from time to time.

 

1.66“iCCA” means intrahepatic cholangiocarcinoma.

 

1.67***.

 

1.68“Improvement” means any modification, derivative work or improvement of any
Intellectual Property that is necessary or useful for the Research, Development,
registration, use, manufacture, or Commercialisation of the Product and
associated biomarkers and/or diagnostic tools (whether patentable or
unpatentable and whether or not reduced to practice).

 

1.69“IND” means an application filed with a Regulatory Authority for
authorization to commence clinical trials with respect to the Product, including
(a) an Investigational New Drug Application as defined in U.S. 21 C.F.R. Part
312, (b) any equivalent of a United States IND in other countries or regulatory
jurisdictions, including a Clinical Trial Application and (c) all supplements,
amendments, variations, extensions and renewals thereof that may be filed with
respect to the foregoing.

 

1.70“Indication” means disease or medical condition. For the purposes of this
Agreement, the following shall be considered to be different Indications: (i) a
distinct primary disease or medical condition (e.g. cancer); or (ii) a different
disease type within the same primary disease which targets different organs of
the body or anatomical locations (e.g. within the cancer field, colon versus
breast cancer), or a common molecular abnormality. Where a Product has
previously gained Regulatory Approval for a specific Indication, the conduct of
a confirmatory study or alternate dosing study for a previously approved label
for such Product will not alone support a separate Indication. For the avoidance
of doubt, medical products addressed at the same primary disease type of the
same organ but having different posologies, modes of administration (including
different formulations) and/or dosage schedules, including combinations with
different therapies, shall not be considered to have different Indications.

 

1.71***.

 

1.72“Initial Development Plan” means the plan for Research and Development of
the Product as set out in Schedule 2.

 

Confidential/Basilea Pharmaceutica International Ltd. & ArQule, Inc.Page 11 of
88

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.

***Triple asterisks denote omissions.

 

Execution Version

 

Licence Agreement/ArQule, Inc.

 

1.73“Insolvency Event” means in relation to either Party, any one of the
following:

 

(a)a notice having been issued to convene any meeting for the purpose of passing
a resolution or seeking a petition to wind up or liquidate that Party, or to
seek bankruptcy or official administration, or such a resolution having been
passed or such a petition having been issued (except in relation to a solvent
reconstruction or reorganisation of that Party) that is not otherwise withdrawn
on or before a period of *** days; or

 

(b)an involuntary petition in an insolvency proceeding having been filed against
a Party and not dismissed or stayed within *** days of the filing thereof; or

 

(c)a trustee in bankruptcy, receiver, administrative receiver, receiver and
manager, court appointed receiver, interim receiver, custodian, sequestrator or
similar officer having been appointed in respect of that Party or over any part
of that Party's assets or any third party having taken steps to appoint such an
officer in respect of that Party that continues unstayed for, and/or is not
otherwise discharged or withdrawn on or before a period of *** days; or

 

(d)a Party submits to any type of voluntary arrangement with creditors that
continues unstayed for, and/or is not otherwise discharged or withdrawn on or
before a period of *** days.

 

1.74“Intellectual Property” or “IP” means, collectively, all Patent Rights, Know
How and Improvements.

 

1.75“Joint Steering Committee” or “JSC” means the committee established under
Article 8.

 

1.76“JSC Members” has the meaning specified in Section 9.2.

 

1.77“Know How” means Product Know How and/or Manufacturing Know How.

 

1.78“Knowledge” means, with respect to a Party, the actual knowledge of any
Named Officer of such Party; provided, that, with respect to the representations
of ArQule contained in Sections 17.3(c), (i), (j), (l), (m), and (n), Knowledge
means the actual knowledge of any Named Officer after good faith consultation by
such Named Officer with each of the other Named Officers and with ArQule’s
primary external patent counsel for the ArQule Patents, which consultation shall
specifically concern the subject matter of the applicable representation,
including any exceptions to the accuracy thereof and the ability of ArQule to
make such representation without resulting in a breach.

 

1.79“Launch” means the first commercial sale of a product in an arm's length
transaction to a Third Party after obtaining Regulatory Approval and any Pricing
Approvals necessary for the sale of the product.

 

1.80“Losses” shall mean any and all losses, damages, liabilities, costs and
expenses (including, without limitation, reasonable attorneys’ fees and
expenses).

 

1.81“Manufacturing Know How” means know how related to the manufacture of a
Product which has as its primary mode of action inhibition of FGFR1, FGFR2,
FGFR3 and/or FGFR4 including any common technical document (“CTD”),
specifications, data, standard operating procedures, quality assurance, and
quality control processes and techniques, and all other documentation retained
to comply with GMP procedures; and information relating to contract
manufacturers, Facilities, and the manufacturing supply chain of the Product,
including API, intermediates, bulk drug products, and finished pharmaceutical
products. For clarity, Manufacturing Know How includes Documents containing such
Manufacturing Know How.

 

Confidential/Basilea Pharmaceutica International Ltd. & ArQule, Inc.Page 12 of
88

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.

***Triple asterisks denote omissions.

 

Execution Version

 

Licence Agreement/ArQule, Inc.

 

1.82“Material Adverse Effect” has the meaning given in Section 3.1.

 

1.83“Material Variations” means a material variation, modification or change to
the manufacturing-related information or Specifications approved by a Regulatory
Authority for the Product, including but not limited to: (i) changing the
manufacturer or adding a manufacturing site, (ii) changing the manufacturing
process, (iii) changing the formulation of the Product, or (iv) changing the
primary packaging.

 

1.84“Milestone” means any one of the Commercial Sales Milestones or Development
and Regulatory Milestones, and “Milestones” means all of the Commercial Sales
Milestones and Development and Regulatory Milestones together.

 

1.85“Named Officer” means, with respect to a Party, the individuals listed on
Schedule 6 attached hereto.

 

1.86“Net Sales” means the gross amount invoiced by Basilea, its Affiliates,
Sub-licensees or distributors for sale of Products that are the subject of a
Regulatory Approval to Third Parties, less the following deductions which are
actually incurred, allowed and taken or paid, prepared in accordance with
Basilea's internal reports and with the Accounting Standards applied on a
consistent basis:

 

(a)Basilea's customary trade, cash and quantity discounts, allowances and
credits actually allowed and taken or paid; provided that where any discount,
allowance or credit is based on sales of a bundled set of products in which the
Product is included, the discount, allowance or credit shall be allocated to the
Product on a pro rata basis;

 

(b)credits, price adjustments or allowances actually granted and taken for
damaged Products, returns or rejections of products, price adjustments or
billing errors;

 

(c)chargeback payments and rebates (or the equivalent thereof) for the Product
granted to group purchasing organisations, managed health care organisations,
pharmacy benefit managers (or equivalents thereof) or to federal,
state/provincial, local and other governments, including their agencies, or to
trade customers;

 

(d)freight, shipping insurance and other transportation expenses related to the
sale of the Product (if actually borne by Basilea, its Affiliates, Sub-licensees
or distributors without reimbursement from any Third Party);

 

(e)wholesaler fee-for-service and distribution commissions/fees payable to any
Third Party providing wholesaler and/or distribution services to Basilea;

 

(f)sales, value-added, excise taxes, tariffs and duties, and other taxes and
government charges directly related to the sale, to the extent that such items
are included in the gross amount invoiced for the Product and actually borne by
Basilea, its Affiliates, Sub-licensees or distributors without reimbursement
from any Third Party (but not including taxes assessed against the income
derived from such sale);

 

(g)the actual amount of any write-off recorded for bad debt directly relating to
the sales of the Product recorded in Basilea's books in accordance with
Accounting Standards during such period; provided such costs do not exceed ***
of the gross amounts invoiced for Product sold in the applicable Calendar
Quarter; and

 

Confidential/Basilea Pharmaceutica International Ltd. & ArQule, Inc.Page 13 of
88

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.

***Triple asterisks denote omissions.

 

Execution Version

 

Licence Agreement/ArQule, Inc.

 

(h)Third Party costs such as fees, interest, discounts and similar arrangements
incurred in connection with factoring any accounts receivable; provided such
costs do not exceed *** of the gross amounts invoiced for Product sold in the
applicable Calendar Quarter.

 

The transfer of Product between or among Basilea and its Affiliates or
Sub-licensees or distributors shall not be considered a sale and will be
excluded from the computation of Net Sales but the subsequent final sales to a
Third Party by such Affiliates or Sub-licensees or distributors will be included
in the computation of Net Sales and deductions from such sales shall be made in
accordance with this definition.

 

1.87“Net Sales Report(s)” has the meaning given in Section 14.6.

 

1.88“Non-Breaching Party” has the meaning given in Section 19.5.

 

1.89“Non-Prosecuting Party” has the meaning given in Section 15.2.

 

1.90“Party” means either Basilea or ArQule and together they are the “Parties.”

 

1.91“Patent List” has the meaning given in Section 17.3(g).

 

1.92“Patent Rights” means:

 

(a)all national, regional and international patents and patent applications,
including provisional patent applications; and

 

(b)all patent applications filed either from such patents, patent applications
or provisional applications or from an application claiming priority from any of
these, including divisionals, continuations, continuations-in-part,
provisionals, converted provisionals, and continued prosecution applications;
and

 

(c)any and all patents that have issued or in the future issue from the
foregoing patent applications in paragraphs (a) and (b) above, including author
certificates, inventor certificates, utility models, petty patents and design
patents and certificates of invention; and

 

(d)any and all extensions or restorations by existing or future extension or
restoration mechanisms, including revalidations, reissues, re-examinations and
extensions (including any supplementary protection certificates and the like) of
the foregoing patents or patent applications in paragraphs (a) to (c) inclusive,
and

 

(e)any similar rights, including so-called pipeline protection (where the
subject matter previously disclosed was not previously patentable in a
particular jurisdiction but subsequently becomes patentable subject matter in
such jurisdiction), or any importation, revalidation, confirmation or
introduction patent or registration patent or patent of additions to any such
foregoing patent applications and patents.

 

1.93“Payment Adjustments” has the meaning given in Section 14.5.

 

1.94“Pending Claim” means a claim of a pending ArQule Territory Patent that was
filed and is being prosecuted in good faith which has not been pending for more
than *** and has not been abandoned or finally disallowed without the
possibility of appeal or re-filing of the application.

 

Confidential/Basilea Pharmaceutica International Ltd. & ArQule, Inc.Page 14 of
88

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.

***Triple asterisks denote omissions.

 

Execution Version

 

Licence Agreement/ArQule, Inc.

 

1.95“Permitted Encumbrance” means the negative pledge granted by ArQule in favor
of Oxford Finance LLC as set forth in that certain Loan and Security Agreement
dated as of January 6, 2017, as amended.

 

1.96“Permitted Use” means the Research, Development and manufacturing for
Commercialization in the Territory (i) of the Product as a monotherapy (not as
combined administration) or (ii) of any combined administration of the Product
with any compound other than the AKT Inhibitors listed in Schedule 9 and their
pharmaceutically acceptable salts, solvates, hydrates, and prodrugs.

 

1.97“Person” means an individual, sole proprietorship, partnership, limited
partnership, limited liability partnership, corporation, limited liability
company, business trust, joint stock company, trust, incorporated association,
joint venture or similar entity or organisation, including a government or
political subdivision, department or agency of a government.

 

1.98“Pricing Approval” means (i) such approval, agreement, determination or
governmental decision establishing prices for the Product that can be charged
and will be reimbursed by Regulatory Authorities in countries in the Territory
where Regulatory Authorities of such country approve or determine pricing for
pharmaceutical products for reimbursement or otherwise; and (ii) a price
established in a supply contract with a Regulatory Authority following a tender
process.

 

1.99“Product” means any formulations and pharmaceutical dosage forms of (i)
ArQule’s FGFR inhibitor designated as ARQ 087 (derazantinib), (ii) any compounds
that are covered by any of the Patents that are included as part of the ArQule
IP or ArQule Excluded Territory IP and (iii) any intermediates, pro-drugs,
derivatives, alternative salts or polymorphs, and isomers of (i) and/or (ii).

 

1.100“Product Know How” means any know how that is necessary or useful for the
Research, Development, use, manufacture, or Commercialisation of a Product which
has as its primary mode of action inhibition of FGFR1, FGFR2, FGFR3 and/or FGFR4
and associated biomarkers and/or diagnostic tools, including information and
data comprising or relating to (i) non-clinical data including mode of action,
biomarker, pharmacological, toxicological and metabolic data and results of all
non-clinical studies relevant to the Product; (ii) clinical data including data
analyses, study reports and information contained in protocols, filings or other
submissions to and responses from ethical committees and Regulatory Authorities;
(iii) safety (pharmacovigilance) data; and (iv) data or results of Investigator
Initiated Trials (IITs). For clarity, Product Know How includes Documents
containing Product Know How.

 

1.101“Product Materials” means all raw materials necessary for the manufacturing
of the Product, including without limitation, starting materials or building
blocks, intermediates, API and excipients, packaging materials and components.

 

1.102“Prosecuting Party” has the meaning given in Section 15.2.

 

1.103“Publication(s)” shall mean any materials related to the Product which are
publically published or presented whether for scientific communication or
otherwise, including but not limited to articles, abstracts, presentations,
summaries, and compilations.

 

1.104“Recall” means a recall, correction or market withdrawal and shall include
any post-sale warning or mailing of information.

 

Confidential/Basilea Pharmaceutica International Ltd. & ArQule, Inc.Page 15 of
88

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.

***Triple asterisks denote omissions.

 

Execution Version

 

Licence Agreement/ArQule, Inc.

 

1.105“Recipient Party” means the Party which receives Confidential Information
from the other Party.

 

1.106“Quality Agreement” has the meaning given in Section 12.1.

 

1.107“Regulatory Approval” means any approval required from a Regulatory
Authority to market and sell a pharmaceutical product in any country or region
of the Territory but excluding any Pricing Approval.

 

1.108“Regulatory Authority” means any supranational, national or local
parliament, regional, state, country, city, town village, municipal, district,
commission, department or agency, including FDA, EMA or any regulatory authority
in any other applicable country, authority (including a listing authority in
relation to a stock exchange), inspectorate, minister, ministry official, or
other public or statutory person (whether autonomous or not), multinational
organization or any other body exercising or entitled to exercise any
administrative, executive, judicial, legislative, police, regulatory or taxing
authority or power of any nature over the Parties relevant to any of the
activities contemplated under this Agreement.

 

1.109“Relevant Patent” has the meaning given in Section 15.2.

 

1.110“Representatives” means a Party’s directors, officers, employees, agents,
advisors and Affiliates.

 

1.111“Research” means the scientific, technical and non-clinical activities
undertaken to evaluate a compound for and during development.

 

1.112“Retained Rights” means, with respect to the ArQule IP, the ArQule Excluded
Territory IP and the ArQule Partner Excluded Territory IP, the rights of ArQule,
its Affiliates and its and their licensors, (sub)licensees and contractors,
including the ArQule Partner, to: (i) manufacture the Products within the
Territory solely to Research, Develop, register, manufacture, and Commercialise
the Products in the Excluded Territory subject to Section 2.4; and (ii)
Research, Develop, register, manufacture, and Commercialise the Products in the
Excluded Territory.

 

1.113“Royalty Term” has the meaning given in Section 14.3.

 

1.114“Safety Data Exchange Agreement” has the meaning given in Section 11.1.

 

1.115“Specifications” means the specifications for the manufacture, processing,
packaging, labeling, testing, shipping and storage of the Product, including all
formulae, know-how, Product Materials requirements, analytical procedures and
standards of quality control and quality assurance, which will be agreed to by
the Parties and included as a schedule to the Quality Agreement.

 

1.116“Sub-licensee” means a Third Party to whom Basilea or its Affiliates has
granted a sublicense to Commercialise the Product under the license grants in
Section 2.1, as provided in Section 2.3, but for the avoidance of doubt shall
not include any Third Party sub-contractors, such as contract research
organisations or CMOs, distributors, pre-wholesalers or wholesalers in each case
appointed by Basilea pursuant to Section 2.3(b) to perform its obligations under
this Agreement in the Territory during the ordinary course of business (whether
or not a limited sub-license is granted to such Third Party to enable them to
perform their obligations).

 

Confidential/Basilea Pharmaceutica International Ltd. & ArQule, Inc.Page 16 of
88

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.

***Triple asterisks denote omissions.

 

Execution Version

 

Licence Agreement/ArQule, Inc.

 

1.117“Submission” means a submission by or on behalf of either Party to a
Regulatory Authority with respect to the Product, which may include, but shall
not be limited to, submissions with respect to the Product for variations,
notifications, renewals, PSUR, labelling and artwork.

 

1.118“Term” has the meaning given in Section 19.1.

 

1.119“Territory” means all countries and territories worldwide other than the
Excluded Territory.

 

1.120“Third Party” means a party other than the Parties or any of their
respective Affiliates.

 

1.121“Third Party Actions” has the meaning given in Section 15.7.

 

1.122“Third Party Claims” has the meaning given in Section 18.1.

 

1.123“US” means the United States of America.

 

1.124“USD” means US dollars.

 

1.125“US GAAP” means generally accepted accounting principles in effect in the
US as revised from time to time.

 

1.126“Valid Claim” means (a) a claim of a granted or issued and unexpired ArQule
Territory Patent, which has not been held revoked, unenforceable or invalid by a
decision of a court or other governmental agency of competent jurisdiction,
un-appealable or un-appealed within the time allowed for appeal, and which has
not been admitted to be invalid or unenforceable through reissue or disclaimer
or otherwise; or (b) a Pending Claim.

 

1.127Interpretations. In this Agreement:

 

(a)the table of contents and headings are inserted for convenience only and
shall not affect the interpretation of any provision of this Agreement;

 

(b)unless the context otherwise requires all references to a particular Section,
paragraph or Schedule shall be a reference to that Section, paragraph or
Schedule, in or to this Agreement as it may be amended from time to time
pursuant to this Agreement;

 

(c)unless the contrary intention appears words importing the masculine gender
shall include the feminine and vice versa and words in the singular include the
plural and vice versa;

 

(d)unless the contrary intention appears words denoting persons shall include
any individual, partnership, company, corporation, joint venture, trust,
association, organisation or other entity, in each case whether or not having
separate legal personality and that person's legal representatives, successors
and permitted assigns;

 

(e)either Party may enjoy its rights or discharge any of its obligations under
this Agreement through its Affiliates and all references in this Agreement to
the rights and obligations of each Party shall be interpreted accordingly to
include such Party's Affiliates.

 

(f)reference to the words “include” or “including” are to be construed without
the limitation to the generality of the preceding words;

 

Confidential/Basilea Pharmaceutica International Ltd. & ArQule, Inc.Page 17 of
88

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.

***Triple asterisks denote omissions.

 

Execution Version

 

Licence Agreement/ArQule, Inc.

 

(g)reference to any statute or regulation includes any modification or
re-enactment to that statute or regulation; and

 

(h)references to the singular include the plural and vice versa (unless the
context otherwise requires).

 

ARTICLE 2                      License Grants

 

2.1ArQule License Grants. ArQule hereby grants to Basilea:

 

(a)an exclusive, royalty-bearing license in the Field, with the right to grant
sublicenses pursuant to Section 2.3, to use the ArQule IP to Research, Develop,
register, manufacture, and Commercialise the Products in the Territory; and

 

(b)a non-exclusive, royalty-bearing license in the Field, with the right to
grant sublicenses pursuant to Section 2.3, (i) to use the ArQule Excluded
Territory IP and the ArQule Partner Excluded Territory IP to (A) Research,
Develop, register, manufacture, and Commercialise the Products in the Territory
and (B) Research, Develop, and manufacture the Products in the Excluded
Territory for the sole purpose of Commercialisation of Products in the
Territory, and (ii) to use the ArQule Excluded Know-How solely for the Permitted
Use.

 

2.2Basilea License Grant. Basilea hereby grants to ArQule a non-exclusive
license in the Field, with the right to grant sublicenses pursuant to Section
2.3, to use the Basilea IP to (a) Research, Develop, register, manufacture and
Commercialise the Products in the Excluded Territory, (b) subject to Section
2.4, manufacture Products in the Territory for the sole purpose of Researching,
Developing, registering, manufacturing, and Commercialising the Product in the
Excluded Territory and (c) subject to Section 2.5, to Research and Develop the
Product in the Territory for the sole purpose of Researching, Developing,
registering, manufacturing, and Commercialising the Product in the Excluded
Territory.

 

2.3Grant of Sublicenses.

 

(a)The Parties shall have the right to grant sublicenses to their Affiliates and
to Third Parties through multiple tiers, under the licenses granted in Section
2.1 (with respect to Basilea) and Section 2.2 (with respect to ArQule) provided
that any such sublicenses shall:

 

(i)be subject to the granting Party providing written notice of any such Third
Party sublicense to the other Party and, to the extent applicable for Basilea in
granting a US sublicense, complying with Article 13, and

 

(ii)with respect to either Party, be recorded in a written agreement between
that Party and the sublicensee which is consistent with the terms and conditions
of this Agreement; and the Party granting a sublicense shall take such steps as
may be reasonably necessary to ensure its sublicensee’s compliance with the
applicable terms and conditions of such written agreement which are consistent
with this Agreement.

 

Confidential/Basilea Pharmaceutica International Ltd. & ArQule, Inc.Page 18 of
88

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.

***Triple asterisks denote omissions.

 

Execution Version

 

Licence Agreement/ArQule, Inc.

 

(b)No such permitted sublicense shall relieve the granting Party of any of its
obligations or liabilities hereunder, for which obligations and liabilities the
granting Party shall remain fully responsible and liable. Without the
requirement of provision of written notice pursuant to Section 2.3(a) above,
each Party shall have the right to engage Third Party contractors to perform any
Development activities under this Agreement or Third Parties acting as logistics
providers, pre-wholesalers or wholesalers engaged in routine operational
activities, subject to the execution by each such Third Party contractor of an
agreement containing provisions with respect to confidentiality and protection
and ownership of Know How and Patent Rights that are consistent with, and
comparable in scope to, Articles 15 and 16 of this Agreement.

 

2.4ArQule Manufacturing Right in the Territory. ArQule and/or the ArQule Partner
(and their Affiliates, (sub)licensees and contractors) shall have the right to
perform manufacturing activities with respect to the Product in the Territory
for the sole purpose of Researching, Developing, registering, manufacturing, and
Commercialising the Product in the Excluded Territory, provided, that, if at any
time on or after the second anniversary of the Effective Date, either ArQule or
the ArQule Partner wishes to initiate such manufacturing activities using the
same Third Party (or an Affiliate of such Third Party), that manufactures
Product for Basilea in the Territory, then ArQule shall obtain Basilea’s prior
written consent to conduct such manufacturing activities, which Basilea shall
not unreasonably withhold.

 

2.5ArQule Development/ Research Request in the Territory. If ArQule, either
itself or through the ArQule Partner or through any other Third Party, wishes to
perform any Development or Research activities in the Territory for the sole
purpose of Commercialisation in the Excluded Territory, it shall request
Basilea's prior consent to do so. Basilea shall not unreasonably withhold its
consent.

 

2.6Retained Rights. Notwithstanding anything to the contrary in this Agreement
and without limitation of any rights granted or reserved to ArQule pursuant to
any other term or condition of this Agreement, ArQule hereby expressly retains,
on behalf of itself and its Affiliates (and on behalf of its and their
licensors, (sub)licensees and contractors) all right, title and interest in and
to the ArQule IP, ArQule Excluded Territory IP and the ArQule Partner Excluded
Territory IP that is not granted to Basilea under Section 2.1, including for
purposes of performing or exercising the Retained Rights.

 

ARTICLE 3                     General Obligations

 

3.1Material Adverse Effect. Neither ArQule in the Excluded Territory, nor
Basilea in the Territory shall, without the other Party’s prior consent (such
consent not to be unreasonably withheld or delayed), carry out any activity in
their own territory that has or is reasonably likely to have any material
adverse effect on the Product outside their own territory, meaning a materially
negative impact on the development, regulatory status or manufacturing of the
Product (a “Material Adverse Effect”). The following are examples of events
that, regardless of effect, shall not trigger this clause: (i) pricing
reductions unilaterally imposed by a Regulatory Authority; (ii) mandatory
recalls required by a Regulatory Authority; (iii) actions imposed by Regulatory
Authorities for safety reasons such as: clinical trial suspension, change in
labelling or market restrictions, or distribution of Dear Health Care
Professional (DHCP) letters; (iv) any situation where the Party who is marketing
authorization holder in a certain country or region, or its responsible person
for distribution or the Qualified Person responsible for batch certification,
determines that Product that has been distributed such country or region must be
recalled; and (v) any other actions mandated by a Regulatory Authority.

 

Confidential/Basilea Pharmaceutica International Ltd. & ArQule, Inc.Page 19 of
88

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.

***Triple asterisks denote omissions.

 

Execution Version

 

Licence Agreement/ArQule, Inc.

 

3.2Compliance with Applicable Law. The Parties shall carry out their obligations
and all activities under this Agreement, the Quality Agreement and the SDEA in
compliance with all Applicable Laws and shall obtain from the requisite
Regulatory Authorities any consents, licenses, permits, waivers, approvals,
authorizations, or orders required to be obtained for the performance of its
obligations under this Agreement.

 

3.3Diligence Obligation. Basilea shall use Commercially Reasonable Efforts to
Research, Develop, register, manufacture, and Commercialise the Products in the
Territory.

 

3.4Territorial Restriction of Basilea.

 

(a)Basilea shall not, and shall not permit any of its Affiliates or any of its
and their licensees, Sublicensees or distributors to knowingly distribute,
market, promote, offer for sale or sell the Products directly or indirectly (a)
to any Person for commercial use in the Excluded Territory or (ii) to any Person
in the Territory that Basilea or any of its Affiliates or any of its or their
licensees, Sublicensees or distributors knows (A) is likely to distribute,
market, promote, offer for sale or sell any Product for commercial use in the
Excluded Territory or assist another Person to do so, or (B) has directly or
indirectly distributed, marketed, promoted, offered for sale or sold any Product
for commercial use in the Excluded Territory or assisted another Person to do
so.

 

(b)Basilea shall cause its Affiliates and its and their licensees, Sublicensees
and distributors to notify ArQule of any receipt of any orders for any Product
for use in the Excluded Territory. If Basilea or any of its Affiliates receives
or becomes aware of the receipt by a licensee, Sublicensee or distributor of any
orders for any Product for use in the Excluded Territory, Basilea shall ensure
that such Person refers such orders to ArQule.

 

3.5Territorial Restriction of ArQule.

 

(a)ArQule shall not, and shall not permit any of its Affiliates or any of its
and their (sub)licensees or distributors to knowingly distribute, market,
promote, offer for sale or sell the Products directly or indirectly (i) to any
Person for commercial use in the Territory or (ii) to any Person in the Excluded
Territory that ArQule or any of its Affiliates or any of its or their
(sub)licensees or distributors knows (A) is likely to distribute, market,
promote, offer for sale or sell any Product for commercial use in the Territory
or assist another Person to do so, or (B) has directly or indirectly
distributed, marketed, promoted, offered for sale or sold any Product for
commercial use in the Territory or assisted another Person to do so.

 

(b)ArQule shall cause its Affiliates and its and their licensees, (sub)licensees
and distributors to notify Basilea of any receipt of any orders for any Product
for use in the Territory. If ArQule or any of its Affiliates receives or becomes
aware of the receipt by a (sub)licensee or distributor of any orders for any
Product for use in the Territory, ArQule shall ensure that such Person refers
such orders to Basilea.

 

Confidential/Basilea Pharmaceutica International Ltd. & ArQule, Inc.Page 20 of
88

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.

***Triple asterisks denote omissions.

 

Execution Version

 

Licence Agreement/ArQule, Inc.

 

3.6Exclusivity (Basilea). Basilea shall not, in respect of the US, EU and Japan,
for a period commencing on the First Commercial Sale Date and expiring on the
earlier of

 

(a)***; or

 

(b)***

 

Launch or Commercialise a small molecule compound that has as its primary
mode-of-action *** (each, a “Competitive Compound”) other than the Product.

 

3.7Exclusivity (ArQule). During the Term, ArQule will not (unless requested by
Basilea) directly or indirectly, conduct, have conducted, or fund any activity
that involves the conduct of, any Research, Development or Commercialisation of
any Competitive Compound for use in the Field in the Territory, including the
Research, Development and Commercialisation of the Product. This Section shall
not apply to:

 

(a)any Research or Development activities undertaken by ArQule pursuant to
Sections 5.1 or 5.7; or

 

(b)any manufacturing activities undertaken by ArQule in accordance with and
pursuant to Section 2.4; or

 

(c)any activities permitted by Basilea upon request of ArQule pursuant to
Section 2.5; or

 

(d)any exercise of ArQule’s Retained Rights pursuant to Section 2.6.

 

3.8Exclusivity Exception. Sections 3.6 and 3.7 do not apply to:

 

(a)***; and

 

(b)***.

 

ARTICLE 4                        INFORMATION SHARING AND KNow How TRANSFER

 

4.1Information Sharing.

 

(a)Right of Reference, Access, and Use of Information. Subject to Applicable
Law, solely as necessary for Basilea to pursue a registration and/or the
Development or Commercialization of the Product in the Territory or for ArQule
(or the ArQule Partner) to pursue a registration and/or Development or
Commercialization of the Product in the Excluded Territory, each Party hereby
grants the other Party, and shall grant on an ongoing basis during the Term,
access rights, rights of reference, and rights to use and incorporate the
following information:

 

(i)the Dossier for the Product filed in either China, the US, the EU or Japan,
such Dossier containing the administrative, safety, efficacy, quality,
non-clinical and clinical data and chemistry and manufacturing control data for
the Product, and including any updates to such Dossier from time to time and any
IND filed in either China, the US, the EU or Japan;

 

Confidential/Basilea Pharmaceutica International Ltd. & ArQule, Inc.Page 21 of
88

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.

***Triple asterisks denote omissions.

 

Execution Version

 

Licence Agreement/ArQule, Inc.

 

(ii)final non-clinical study reports related to the Product, final clinical
study reports related to the Product, and the ArQule *** Reports;

 

(iii)raw data;

 

(iv)scientific publications; and

 

(v)the ArQule Reference Data.

 

(b)Format for Provision of Information. Each Party shall provide the other Party
the information specified in Section 4.1(a) in the following format and timing:

 

(i)with respect to the Dossiers and any IND filed in either China, the US, the
EU or Japan mentioned in 4.1(a)(i):

 

(A)provision of a copy of the Dossier and any IND filed in either China, the US,
the EU or Japan in English in electronic/searchable format;

 

(B)if the Dossier and any IND filed in either China, the US, the EU or Japan is
prepared and filed in a language other than English, provision of an English
summary of the Dossier contents; and

 

(C)each Party shall inform the other of the existence of any Dossier and any IND
filed in either China, the US, the EU or Japan and shall provide a copy thereof
as soon as reasonably practicable thereafter.

 

(ii)with respect to the final reports mentioned in 4.1(a)(ii):

 

(A)provision of a copy of such reports in English when a final report is ready
(no draft reports are required to be shared);

 

(B)if the report is prepared in a language other than English, provision of an
English translation of such report;

 

(C)with respect to final reports, each Party shall inform the other of their
existence and shall provide a copy thereof as soon as reasonably practicable
thereafter.

 

(iii)with respect to access to raw data mentioned in 4.1(a)(iii):

 

(A)generally raw data shall not be transferred between the Parties but access
shall be granted to raw data or to sites only if required or as specifically
requested by Regulatory Authorities;

 

(B)data shall be provided only in standard output format and shall be in the
original language;

 

(C)to the extent the raw data is stored at a site by or on behalf of a Party,
such Party will grant reasonable access to such site to the other Party at
mutually agreeable dates and times solely for the purpose of accessing such raw
data;

 

(D)only final data and no interim data shall be provided unless specifically
requested by Regulatory Authorities; and

 

Confidential/Basilea Pharmaceutica International Ltd. & ArQule, Inc.Page 22 of
88

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.

***Triple asterisks denote omissions.

 

Execution Version

 

Licence Agreement/ArQule, Inc.

 

(E)no clinical trial database shall be transferred unless specifically requested
by Regulatory Authorities.

 

(iv)with respect to the publications mentioned in 4.1(a)(iv):

 

(A)provision of a list of publications under the Control of the Party on an
annual basis;

 

(B)upon request of the other Party, a copy such publication shall be provided in
the original language; and

 

(C)if the publication is not in English, and the providing Party has access to
an English translation of the publication, the providing Party shall
additionally provide such translation.

 

For the avoidance of doubt, with respect to requests for information or access
under this Section 4.1, the Party from whom information and/or access is
requested shall use its reasonable efforts to respond promptly to any request to
provide information which is already in existence and within its Control but
shall not be obliged to generate or compile any new analyses, compilations,
reports or collections of existing information in response to such requests.

 

4.2Know How Transfer. ArQule agrees to make a transfer to Basilea of any Know
How which forms part of the ArQule IP, the ArQule Partner Excluded Territory IP
or the ArQule Excluded Territory IP that is owned or Controlled by ArQule as of
the Effective Date or which becomes owned or Controlled by ArQule at any point
during the Term. ArQule shall use its reasonable efforts to transfer any such
Know How existing as of the Effective Date which would be necessary or useful to
Basilea in the performance of its activities under the Agreement in accordance
with the following timing:

 

(a)Within *** Business Days of the Effective Date, ArQule will provide a full
copy in electronic format of all the documents in the Data Room.

 

(b)Any Product Know How Controlled by ArQule and not contained within the Data
Room will be transferred within *** days of the Effective Date.

 

(c)Any Manufacturing Know How Controlled by ArQule and not contained within the
Data Room will be transferred within *** months of the Effective Date. To
efficiently plan for such transfer, ArQule and Basilea will discuss and agree in
good faith as soon as practicable after the Effective Date a technical transfer
plan including a time plan for transfer of such Manufacturing Know How.

 

(d)With respect to Know How created or discovered during the Term, within such
time as is reasonably practicable after ArQule becoming aware of the existence
of such Know How.

 

Confidential/Basilea Pharmaceutica International Ltd. & ArQule, Inc.Page 23 of
88

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.

***Triple asterisks denote omissions.

 

Execution Version

 

Licence Agreement/ArQule, Inc.

 

ARTICLE 5                   Development

 

5.1ArQule Development Activities. As of the Effective Date, ArQule is conducting
certain clinical development activities which are specified in Schedule 4 (the
“ArQule Development Activities”). Starting from the Effective Date, the
following shall apply:

 

(a)ArQule shall use reasonable efforts to conduct the ArQule Development
Activities on Basilea's behalf until *** and shall dedicate appropriate
operational resources to manage such activities. ArQule shall keep Basilea
informed with respect to the progress of the ArQule Development Activities via
the Development Subcommittee specified in (g) below.

 

(b)Subject to Section 5.2, ArQule shall continue to act as sponsor of all trials
which are a part of the ArQule Development Activities and shall hold the related
IND and Clinical Trial Applications (CTAs) until ***.

 

(c)With respect to any material decisions needing to be made about the ArQule
Development Activities, and also with respect to any communication with
Regulatory Authorities about the activities:

 

(i) ArQule shall consult in advance with Basilea, and the Parties shall attempt
to reach a unanimous decision;

 

(ii) If a unanimous decision is not possible, then Basilea shall have the final
say, subject to (iii) below;

 

(iii) If ArQule disagrees with respect to any decision on which Basilea has the
final say pursuant to (ii) above because, exercising its reasonable judgment,
ArQule considers that Basilea’s direction to ArQule would or would reasonably be
expected to cause ArQule to be in violation of Applicable Law or the protocol
for the applicable Clinical Trial or be inconsistent with any of its obligations
as sponsor of the Clinical Trial (including the rules or regulations of the
applicable Institutional Review Board or data monitoring committee for the
Clinical Trial), then ArQule will so inform Basilea. In such a case, the Parties
shall discuss in good faith a mutually acceptable solution, which may include
the earlier transfer of sponsorship of the Clinical Trial to Basilea so that
Basilea may undertake the action that Basilea has directed ArQule to take. For
clarity, under no circumstances shall ArQule be obligated to perform any action
with respect to the ArQule Development Activities which ArQule determines to be
in violation of Applicable Law or the protocol for the Clinical Trial or be
inconsistent with any of its obligations as sponsor of the Clinical Trial
(including the rules or regulations of the applicable Institutional Review Board
or data monitoring committee for the Clinical Trial).

 

(d)Basilea shall bear the out-of-pocket costs and internal costs (on an FTE
basis) that are incurred by ArQule in connection with its conduct of the ArQule
Development Activities. Schedule 4 provides estimates for out-of-pocket costs
and internal costs (on an FTE basis) of these activities. For activities
conducted by a Third Party, Basilea shall bear the costs on a pass-through basis
(without mark-up). For activities conducted by ArQule, Basilea shall bear the
internal costs (on an FTE basis) as specified in Schedule 4. ArQule shall
invoice Basilea on a monthly basis for all out-of-pocket costs (providing copies
of third party invoices) and internal costs (on an FTE basis) incurred and
Basilea shall pay each such invoice within *** days of receipt.

 

Confidential/Basilea Pharmaceutica International Ltd. & ArQule, Inc.Page 24 of
88

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.

***Triple asterisks denote omissions.

 

Execution Version

 

Licence Agreement/ArQule, Inc.

 

(e)ArQule shall make no changes to the scope or cost of any of the ArQule
Development Activities (as set forth in Schedule 4) without Basilea’s prior
written consent, which will not be unreasonably withheld. For the avoidance of
doubt, if any specific activity listed in Schedule 4 requires, in ArQule’s
reasonable judgment, a different scope or different cost than as provided in
Schedule 4, ArQule shall notify Basilea in advance of such proposed adjustment
to scope or cost and any such adjustment shall require Basilea’s prior written
consent which will not be unreasonably withheld.

 

(f)ArQule shall grant Basilea a right of access to the data generated by the
ArQule Development Activities and to any Clinical Trial sites, and Basilea shall
have the right (but not the obligation) to conduct co-monitoring of Clinical
Trial data.

 

(g)To ensure appropriate coordination between the Parties of the ArQule
Development Activities, a Development Subcommittee shall be formed as a
subcommittee of the JSC, and shall meet by telephone on a bi-weekly basis (every
two weeks) until the ArQule Development Activities are completed. Meetings of
the Development Subcommittee shall be attended by the Chief Medical Officer of
each Party and by such other Party employees as are necessary to discuss all
technical, scientific, and operational aspects of the ongoing activities.

 

5.2Transfer of Sponsorship. The Parties will cooperate to transfer sponsorship
for any Clinical Trial and the IND which is a part of the ArQule Development
Activities no later than ***. No later than ***, the Parties shall initiate
discussions of the transfer, and shall develop and agree an operational plan for
the transfer no later than ***, so that the transfer may timely occur no later
than ***. In connection with the transfer of sponsorship, ArQule shall transfer
all information Controlled by ArQule that is necessary to enable Basilea to act
as sponsor, including but not limited to the Trial Master File (TMF). For the
avoidance of doubt, from the Effective Date, Basilea shall be the sponsor of all
Clinical Trials with respect to the Products in the Territory other than any
Clinical Trial which is a part of the ArQule Development Activities.

 

5.3Transfer of Contracts. Schedule 5 includes a list of all contracts to which
ArQule is a party that relate to the Research, Development, manufacturing and
Commercialisation of the Product in the Territory (“ArQule Contracts”). Within
*** Business Days of the Effective Date, ArQule shall notify Basilea with
respect to each contract whether (i) ArQule is able and willing to assign or
transfer such contract to Basilea; or (ii) ArQule is unable or unwilling to
assign or transfer such contract to Basilea.

 

(a)For contracts under (i), Basilea shall inform ArQule within *** days of the
Effective Date whether it wishes for ArQule to assign or transfer any of the
ArQule Contracts to Basilea. ArQule shall thereafter use reasonable efforts to
transfer or assign the selected ArQule Contracts to Basilea as soon as
reasonably practicable. If ArQule is unable to assign or transfer any of the
ArQule Contracts requested by Basilea due to the refusal of the Third Party
counterparty to such contracts, ArQule shall use reasonable efforts to provide
Basilea with the benefit of such contracts and shall in addition, if requested
by Basilea, use reasonable efforts to support Basilea in its discussion with any
counterparties to such contract to support Basilea’s efforts to enter its own
contracts with such counterparties.

 

Confidential/Basilea Pharmaceutica International Ltd. & ArQule, Inc.Page 25 of
88

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.

***Triple asterisks denote omissions.

 

Execution Version

 

Licence Agreement/ArQule, Inc.

 

(b)For contracts under (ii), ArQule shall use reasonable efforts to provide
Basilea with the benefit of such contracts and shall in addition, if requested
by Basilea, use reasonable efforts to support Basilea in its discussion with any
counterparties to such contract to support Basilea’s efforts to enter its own
contracts with such counterparties.

 

5.4ArQule Support. On an ongoing basis starting from the Effective Date and
continuing until the filing of the first Submission for Regulatory Approval for
the Product in the Territory, subject to Basilea providing reasonable advance
written notice, ArQule shall use reasonable efforts to provide such reasonable
support as may be requested by Basilea which is necessary for Basilea to become
operationally ready to undertake its Research, Development, and related
manufacturing activities with respect to the Products. Such support may include,
but is not be limited to, holding teleconferences (or meetings, if both Parties
agree) for Basilea to ask questions regarding ArQule’s past or ongoing Research,
Development, and manufacturing activities related to the Product. Basilea may
only request such support with respect to questions that Basilea cannot answer
independently by exercising reasonable efforts.

 

5.5Initial Development Plan and Development Plan. Basilea shall use Commercially
Reasonable Efforts to implement the Initial Development Plan and any updates
thereto (such updates being known in each case as the “Development Plan”).
Subject to Section 5.6, Basilea may update and revise the Development Plan from
time to time during the Term as it deems useful or necessary and shall in each
instance share the updated Development Plan with ArQule through the JSC by
providing it to the JSC at the next scheduled JSC meeting.

 

5.6Development Commitment. Basilea shall initiate *** and shall use Commercially
Reasonable Efforts to carry out such Clinical Trials and Studies.
Notwithstanding the foregoing, Basilea may pursue *** in the event Basilea
determines in good faith that it is Commercially Reasonable to do so. However it
shall not be considered Commercially Reasonable for Basilea to pursue ***.

 

5.7ArQule Further Research and Development. On an ongoing basis throughout the
Term, Basilea may request ArQule to conduct Research and Development activities
related to the Product or related biomarkers and/or diagnostic tools. If Basilea
so requests and ArQule agrees, the Parties shall discuss the desired activities
and related costs, with the goal of agreeing a plan for such activities and a
budget therefore. Solely to the extent the Parties reach agreement on such plan
and budget, ArQule shall thereafter conduct the activities in line with the
agreed plan and budget and Basilea shall bear the costs incurred in line with
the budget.

 

5.8Development Records. Basilea shall, and shall cause its Affiliates and its
and their Sublicensees to, maintain records pertaining to Development of
Products which are: (i) appropriate for patent and regulatory purposes, when
such records shall be utilized for patent or regulatory purposes, (ii) in
compliance with Applicable Laws and GCP, (iii) properly reflect Development
activities performed and results achieved and (iv) retained in each case for the
length of time required by Applicable Laws or GCP.

 

Confidential/Basilea Pharmaceutica International Ltd. & ArQule, Inc.Page 26 of
88

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.

***Triple asterisks denote omissions.

 

Execution Version

 

Licence Agreement/ArQule, Inc.

 

5.9Development Reports. At each meeting of the JSC, during the period when
Basilea is conducting Development activities, Basilea shall provide the JSC with
a detailed written report of the status of its Development activities, including
a summary of all Development activities completed (including an overview of the
results of all Clinical Trials when final clinical study reports have been
prepared), Development activities in progress, and upcoming Development
activities. The report shall further include a regulatory update covering
Basilea’s progress with respect to applying for and/or achieving Regulatory
Approvals of Products in the Territory.

 

ARTICLE 6                     Regulatory Matters

 

6.1Submission Responsibility. Basilea shall have the responsibility for
preparation of all Submissions to Regulatory Authorities for the Product in the
Territory except Submissions in relation to the ArQule Development Activities.
ArQule shall have responsibility for preparation of all Submissions to
Regulatory Authorities related to the ArQule Development Activities. For the
avoidance of doubt, Basilea shall have no obligation to prepare or submit any
Submissions or any portions of any Submissions for the Excluded Territory.

 

6.2Sharing of Submissions. With respect to the Submissions listed below, each
Party shall share with the other Party at least *** days prior to the intended
date of filing such Submission, a copy of the Submission (either in English or
in original language with an English summary provided). The reviewing Party
shall have the right (but no obligation) to review and comment on such
Submission, and the submitting Party shall thereafter consider in good faith the
reviewing Party’s reasonable comments. Comments should be provided by the
reviewing Party as soon as practically possible but no later than *** days of
its receipt of the Submission. The Submissions which shall be shared are:

 

(a)the Dossier filed in China, the EU, the US and Japan;

 

(b)Clinical Trial protocol in China, the EU, the US and Japan; and

 

(c)any other Submissions in any country in the Territory or the Excluded
Territory which may have a material impact on the other Party’s territory.

 

If either Party, either itself or through any sublicensee, including the ArQule
Partner, wishes to reference, use or incorporate any of the materials described
in subsections (b) and/or (c) above in order for such Party to pursue a
registration and/or the Development or Commercialization of the Product in the
Territory (with respect to Basilea) or the Excluded Territory (with respect to
ArQule (or the ArQule Partner), it shall request the other Party's prior written
consent to do so. The other Party shall not unreasonably withhold its consent.

 

6.3Excluded Territory Regulatory Information. For the Excluded Territory, ArQule
shall, as promptly as practicable but in no event later than *** Business Days
following receipt of notice of the same, inform Basilea of:

 

(a)the acceptance by any Regulatory Authority of any material Submission made by
ArQule;

 

(b)the approval by any Regulatory Authority of any material Submission made by
ArQule (including the grant of a Regulatory Approval);

 

Confidential/Basilea Pharmaceutica International Ltd. & ArQule, Inc.Page 27 of
88

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.

***Triple asterisks denote omissions.

 

Execution Version

 

Licence Agreement/ArQule, Inc.

 

(c)any material adverse communication received from any Regulatory Authority in
relation to the Product; or

 

(d)any other material change in the regulatory status of any Regulatory
Approval.

 

6.4Territory Regulatory Information. For the Territory, other than as related to
the ArQule Development Activities, Basilea shall, as promptly as practicable but
in no event later than *** Business Days following receipt of notice of the
same, inform ArQule of:

 

(a)the grant by the FDA, EMA, or Regulatory Authority in Japan of a Regulatory
Approval;

 

(b)any material adverse communication received from the FDA, EMA, or Regulatory
Authority in Japan in relation to the Product; or

 

(c)any other material change in the regulatory status of the FDA, EMA, or
Regulatory Authority in Japan Regulatory Approval.

 

If ArQule receives any material communication (adverse or otherwise) from any
Regulatory Authority with respect to the conduct of the ArQule Development
Activities, ArQule shall, as promptly as practicable but in no event later than
*** Business Days following receipt of notice of the same, inform Basilea.

 

6.5Regulatory Support. Both Parties shall cooperate with each other to provide
reasonable support and information Controlled by such Party that is necessary to
answer Regulatory Authority questions related to the Product for each Party’s
territory and specifically to provide any existing data or information owned or
Controlled by a Party requested by a Regulatory Authority. For the avoidance of
doubt, neither Party shall be under the obligation to produce any new data or
analyses; if a Party agrees to produce any new data or analyses, costs therefore
shall be borne by the requesting Party. For the further avoidance of doubt,
neither Party shall ask the other to provide information or answer questions
which the requesting Party could provide or answer on its own, exerting its
reasonable efforts.

 

6.6Regulatory Inspections and Notifications.

 

(a)Regulatory Notice of Improper Conduct. If any Regulatory Authority issues a
report, finding, notice or other document to a Party or its Affiliates or its or
their (sub)licensees which alleges improper Development, Manufacture or
Commercialisation of any Product, then the Party receiving such finding will
promptly notify the other Party of such finding.

 

(b)Regulatory Action with Potential Material Adverse Affect. If any Regulatory
Authority takes, or gives notice of its intent to take, any regulatory action
with respect to any activity of such Party or its Affiliates or its or their
(sub)licensees that could reasonably be expected to adversely affect any
Development, Manufacture or Commercialisation activities with respect to the
Product in such other Party’s territory, then such Party will promptly notify
the other Party of such contact, inspection or notice.

 

Confidential/Basilea Pharmaceutica International Ltd. & ArQule, Inc.Page 28 of
88

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.

***Triple asterisks denote omissions.

 

Execution Version

 

Licence Agreement/ArQule, Inc.

 

(c)Regulatory Inspections. If inspections are requested by a Regulatory
Authority which are reasonably related to any Development, Manufacture or
Commercialisation activities with respect to the Product, and where such
inspections are of sites controlled by the other Party, the Party receiving such
request shall notify the other Party. Such other Party shall allow
representatives of any Regulatory Authority to inspect such sites and obtain
copies of all material documentation with respect to the Product as may be
required by the Regulatory Authority. Such other Party shall also permit
representatives of the notifying Party to be present during such inspection and
to observe any such inspection to the extent permitted by Applicable Law. Such
Party shall further provide reasonable support to the notifying Party with
respect to the preparation for and hosting of any Regulatory Authority
inspections. Each Party shall bear all of its own and Third Party costs of
pre-inspection visits that it requests. Each Party shall also provide the other
Party with copies of all correspondence submitted to or received from the
Regulatory Authority relating to any such inspection.

 

6.7Regulatory Meetings. During the period commencing on the Effective Date and
continuing until the completion of the transfer of sponsorship from ArQule to
Basilea pursuant to Section 5.2, ArQule shall, upon Basilea’s reasonable
request, set up meetings, calls or other interactions with Regulatory
Authorities related specifically to the ArQule Development Activities and
generally to the Development of the Product, support Basilea in preparing for
such interactions, and attend such interactions.

 

ARTICLE 7                    COMMERCIALIsATION

 

7.1Commercialisation Plans.

 

(a)*** months prior to the reasonably anticipated grant of the first Regulatory
Approval for a Product in each of the US, the EU and Japan, respectively,
Basilea will prepare and provide to the JSC a commercialisation plan for the
Product(s) in the US, the EU, and Japan which shall include such information as
would customarily be included by Basilea in its internal commercialisation plans
prepared for other therapeutic products at comparable stages of the product life
cycle, and shall in any event include (i) patient profile, (ii) the names of
those countries for which Basilea will undertake pre-launch commercialisation
activities and the projected dates of launch for each such country, and (iii)
general strategies for selling the Product in such countries or region,
including Basilea’s high-level plan for marketing the Product in such countries
or region (each a “Commercialisation Plan”). In following Calendar Years,
Basilea will update each Commercialisation Plan at least *** in every Calendar
Year during the Term, and shall in each instance share the updated plan with
ArQule through the JSC by presenting it to the JSC at the next scheduled JSC
meeting.

 

(b)With respect to the rest of the Territory (other than the US, EU, and Japan),
Basilea shall routinely, and not less frequently than *** in each Calendar Year,
update ArQule through the JSC of: (i) the names of those countries for which
Basilea will undertake pre-launch commercialisation activities and the projected
dates of launch for each such country, and (ii) on a regional basis, general
strategies for selling the Product in the Territory, including Basilea’s
high-level plan for marketing the Product in the Territory.

 

7.2Diligence. As between the Parties, Basilea shall be solely responsible for
Commercialisation of the Products in the Field throughout the Territory at
Basilea's sole cost and expense. Basilea shall use Commercially Reasonable
Efforts to Commercialise the Products throughout the Territory. Basilea shall
and shall cause its Affiliates to, comply with all Applicable Laws with respect
to the Commercialisation of Products.

 

Confidential/Basilea Pharmaceutica International Ltd. & ArQule, Inc.Page 29 of
88

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.

***Triple asterisks denote omissions.

 

Execution Version

 

Licence Agreement/ArQule, Inc.

 

7.3Commercialisation Records. Basilea shall maintain records pertaining to
Commercialisation of Products which: (i) are in compliance with Applicable Laws;
(ii) adequately include information and data underlying Basilea’s Net Sales
Report which it shall issue to ArQule in accordance with Section 14.6; and (iii)
are retained in each case for the length of time required by Applicable Laws.
With respect to the records which are maintained by Basilea for the purpose of
calculating its payments to ArQule in accordance with this Agreement or which
underlie Basilea’s Net Sales Report, ArQule shall have the audit rights
specified in Section 14.8.

 

ARTICLE 8                     SUPPLY

 

8.1Supply for ArQule Development Activities. ArQule shall use reasonable efforts
to obtain quantities of Product Materials and/or Product under ArQule’s
contracts with CMOs sufficient for it to conduct the ArQule Development
Activities specified in Schedule 4. Basilea shall bear the cost of such supply
as specified in Section 8.3.

 

8.2Transitional Supply. For the period commencing on the Effective Date and
ending *** months after the Effective Date (the “Transitional Supply Period”),
ArQule will use reasonable efforts to supply Basilea with Product Materials
and/or with Product as follows:

 

(a)ArQule shall supply Basilea subject to the terms of ArQule's agreements with
ArQule's CMOs. ArQule shall use reasonable efforts to enforce the terms of its
supply contracts with its Third Party manufacturers.

 

(b)Basilea shall bear the cost of such supply as specified in Section 8.3.

 

(c)The Parties will discuss and agree on appropriate supply terms to enable
Basilea to order and ArQule to supply Product Materials and Product, including
but not limited to binding and non-binding forecasts, lead time for orders,
ordering mechanism, and delivery. Such terms will be recorded by the Parties in
a written document agreed to by both Parties within *** days of the Effective
Date.

 

8.3Cost of Supply. For the supply of Product and/or Product Materials pursuant
to Sections 8.1 or 8.2, Basilea shall bear the out-of-pocket costs and internal
costs (on FTE basis) that are incurred by ArQule in connection with such supply.
Schedule 4 provides estimates for the out-of-pocket costs and internal costs (on
an FTE basis) of such supply. For supply activities provided by a Third Party,
Basilea shall bear the costs on a pass-through basis (without mark-up). ArQule
shall invoice Basilea on a monthly basis for all out-of-pocket costs and
internal costs (on FTE basis) so incurred. Basilea shall pay each such invoice
within *** days of receipt.

 

8.4Letters of Access. Within *** days of the Effective Date, ArQule will provide
letters of access to Basilea to enable Basilea to visit the Facilities and to
review and, if necessary, audit the manufacturing related documentation
maintained at such Facilities. Such letters of access will additionally
authorize Basilea to visit the Facilities during the Term if necessary to attend
ongoing manufacturing operations during the Transitional Supply Period, and/or
prepare for any investigation or inspection that may be carried out by any
Regulatory Authority.

 

Confidential/Basilea Pharmaceutica International Ltd. & ArQule, Inc.Page 30 of
88

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.

***Triple asterisks denote omissions.

 

Execution Version

 

Licence Agreement/ArQule, Inc.

 

8.5CMO Visits. Subject to Basilea providing ArQule reasonable advance notice,
ArQule shall make appropriate personnel available to accompany Basilea to visit
CMOs and facilitate any visits under Section 8.3 above for a maximum aggregate
period of *** Business Days for all CMO visits.

 

8.6CMO Interaction.

 

(a)During the Transitional Supply Period, Basilea shall negotiate in good faith
with either, at Basilea's sole discretion, ArQule's CMOs or alternative Third
Party CMOs with the intention of concluding its own CMO contracts and
establishing its own supply chain for the Product Materials and Product. If, at
the end of the Transitional Supply Period, Basilea has been unable, despite
using its reasonable efforts, to conclude necessary contracts with ArQule's CMOs
or Third Party CMOs, ArQule agrees to use reasonable efforts to obtain
quantities of Product Materials and/or Product under ArQule’s contracts with
CMOs in order to supply Basilea with such Product and Product Materials as it
needs for the Development, under the same terms as specified in Section
8.2(a)-(b), for an additional period not to exceed *** months.

 

(b)If Basilea uses different CMOs after the Transitional Supply Period than
ArQule uses, the Parties will collaborate and discuss in good faith to ensure a
smooth transition from ArQule’s CMOs to Basilea’s CMOs at the end of the
Transitional Supply Period.

 

8.7Material Variations. In the event that either Party desires to make any
Material Variations, then: to the extent such Party is ArQule or the ArQule
Partner, ArQule shall notify Basilea of the proposed modification *** days prior
to the required Submission of the proposed Material Variation with respect to
Submissions to the Regulatory Authorities and, to the extent such Party is
Basilea, Basilea shall notify ArQule of the proposed modification *** days prior
to the required Submission of the proposed Material Variation with respect to
Submissions to the Regulatory Authorities. Upon notification of a proposed
Material Variation, the Parties shall in good faith discuss the proposed
Material Variations through the JSC, with each Party considering other one’s
reasonable input. The costs of Material Variations in the Excluded Territory
shall be borne by ArQule and in the Territory shall be borne by Basilea.

 

ARTICLE 9                     JOINT STEERING COMMITTEE

 

9.1The Parties shall establish and run a Joint Steering Committee (“JSC”) with
the purpose of:

 

(a)ensuring that the Parties effectively communicate with each other regarding
the Research, Development, manufacture, use, and Commercialisation of the
Product in the Territory and the Excluded Territory; and

 

(b)coordinating the Parties' activities where useful and to the extent permitted
by Applicable Law.

 

9.2The JSC shall be organized as follows:

 

(a)The JSC shall be comprised of four persons (“JSC Members”) with each Party
entitled to appoint two JSC Members, to remove any JSC Member appointed by it
and to appoint any person to fill a vacancy arising from the removal or
retirement of a JSC Member appointed by it.

 

Confidential/Basilea Pharmaceutica International Ltd. & ArQule, Inc.Page 31 of
88

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.

***Triple asterisks denote omissions.

 

Execution Version

 

Licence Agreement/ArQule, Inc.

 

(b)JSC Members shall have appropriate seniority, availability, job description,
training and experience for the function of the JSC.

 

(c)Meetings of the JSC will be chaired by a representative of Basilea.

 

(d)Each Party may invite its relevant employees, consultants or advisors
involved in the Development, manufacturing, regulatory activities, or
Commercialization of the Product to attend relevant meetings of the JSC or its
subcommittees when such Party considers that their attendance is necessary or
useful in relation to the topics planned to be discussed at such JSC meeting.
Any Third Party consultants or advisors may attend only subject to the consent
of the other Party, such consent not to be unreasonably withheld, and further
must be under obligations of confidentiality and non-use in relation to the
Confidential Information of both Parties. For clarity, such persons shall not be
considered JSC Members unless formally appointed by a Party as such pursuant to
Section 9.2(a).

 

(e)The JSC shall hold meetings in person, by teleconference or a videoconference
as frequently as the members of the JSC agree shall be necessary, but no less
frequently than *** times each Calendar Year in total. Dates of meetings shall
be agreed by the Parties not less than *** days in advance.

 

(f)The venue for meetings of the JSC shall alternate between the premises of the
Parties, if not held by teleconference or videoconference. Each Party shall be
responsible for its own expenses including travel and accommodation costs
incurred in connection with JSC meetings.

 

(g)Each Party shall submit agenda items and associated materials that it will
present no later than *** days prior to the meeting.

 

(h)The first meeting of the JSC will take place no later than *** days after the
Effective Date. At the first meeting, the JSC will establish the date of the
first meeting of the Development Subcommittee, unless it has already taken
place.

 

(i)Special meetings of the JSC in the event of urgent issues may be called by
either Party at any time with *** days’ notice to the other Party.

 

(j)The chair shall be responsible for promptly preparing the minutes of the
meeting, circulating the minutes for comments from the JSC Members, signing and
dating the final minutes and promptly distributing a copy of the signed minutes
to each Party.

 

9.3The Parties will regularly update the JSC regarding the status of the
Research, Development, manufacture, use, and Commercialisation of the Product
both inside the Territory and inside the Excluded Territory.

 

9.4For the avoidance of doubt, the JSC is not a forum for dispute resolution or
decision making and its members shall have no voting power or authority to
resolve disputes. Decision making shall remain the responsibility of each Party.
This Agreement can only be amended by written agreement of the Parties, and not
by the JSC.

 

Confidential/Basilea Pharmaceutica International Ltd. & ArQule, Inc.Page 32 of
88

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.

***Triple asterisks denote omissions.

 

Execution Version

 

Licence Agreement/ArQule, Inc.

 

Article 10 Publications, Presentations, and Press releases

 

10.1Publications.

 

(a)Publication Plan. The Parties shall share a publication plan covering a one
year period through the JSC at least once in each Calendar Year. This plan shall
include: (i) a list of planned Publications, and the dates, authors and brief
summary of contents of such Publications; and (ii) a list of international
congresses which the Party plans to attend (if the Party plans to communicate
about the Product at such congress) both inside and outside the Party’s
respective territory. If the Party that receives the publication plan believes
that any of the planned Publications listed in the plan could reasonably be
expected to have a material impact on the Product in such Party’s territory, it
will (i) provide the Party that provided the plan with written notice which will
identify such planned Publications which it requests to disclose to its
sublicensees (including, with respect to ArQule, the ArQule Partner) and (ii)
subject to the receipt by the notifying Party of the other Party’s written
consent (such consent not to be unreasonably withheld or delayed), such Party
will have the right to disclose the information in the plan about the
Publications so identified to its sublicensees (including, with respect to
ArQule, the ArQule Partner).

 

(b)Publication List. The Parties shall share through the JSC, at least once in
each Calendar Year, a list of Publications made during the previous *** month
period by each Party or by any Third Party on behalf of one of the Parties, or
made independently by a Third Party in such Party’s respective territory. Upon
reasonable request, each Party shall provide the other with copies of
Publications.

 

(c)Publications Concerning Pivotal Trials. In the event that Basilea or its
Affiliates or Sublicensees or ArQule or the ArQule Partner or any other
(sub)licensee wishes to publish any Publications related to the *** and/or any
*** and *** of the Product, the publishing Party shall provide the Publication
to the other Party in English *** days prior to proposed submission for
publication. The non-publishing Party shall then advise within *** days of
receipt of such proposed Publications of any comments to the Publications, which
the publishing Party shall consider in good faith, and further the
non-publishing Party may advise of:

 

(i)any potential adverse consequences of disclosure of information included in
the proposed Publication that in its judgment will result in a loss of Patent
Rights and, in this situation, the publishing Party shall delay publication for
a period of up to *** days to allow the non-publishing Party to proceed with the
filing of Patent Rights; or

 

(ii)any Confidential Information of the non-publishing Party included in the
proposed Publication and, in this situation, the publishing Party shall remove
such Confidential Information prior to submission for publication.

 

(d)Avoidance of Material Adverse Impact Through Publications. Neither Party may
make a Publication including the Confidential Information or IP of the other
Party without the prior written permission of that Party. For the avoidance of
doubt, the data generated by Basilea in non-clinical or clinical trials is
Basilea’s IP, and may not be included in a Publication Controlled by ArQule or
the ArQule Partner without Basilea’s prior consent.

 

Confidential/Basilea Pharmaceutica International Ltd. & ArQule, Inc.Page 33 of
88

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.

***Triple asterisks denote omissions.

 

Execution Version

 

Licence Agreement/ArQule, Inc.

 

10.2International Conferences.

 

(a)For any international congress inside the Territory where ArQule (either
itself or through a Third Party including the ArQule Partner) wishes to have a
presence or make a presentation related to the Product, ArQule shall notify
Basilea in advance of ArQule’s proposed presence and shall notify Basilea of its
proposed activities, including any booths, displays, sponsorships, and
presentations. Basilea may object to specified ArQule activities if it
determines in its reasonable discretion that such proposed activities would
constitute Commercialisation or medical affairs activities that would have a
material adverse effect on the Product inside the Territory, in which case
ArQule shall modify its proposal, or shall cause such Third Party (including the
ArQule Partner) to modify its proposal, to avoid carrying out such activities.
This provision shall not apply to ArQule in the United States in the event that
ArQule receives a sublicense for the United States from Basilea in accordance
with the terms of Article 13.

 

(b)For any international congress inside the Excluded Territory where Basilea
(either itself or through a Third Party) wishes to have a presence or make a
presentation related to the Product, Basilea shall notify ArQule in advance of
Basilea’s proposed presence and shall notify ArQule of its proposed activities,
including any booths, displays, sponsorships, and presentations. ArQule may
object to specified Basilea activities if it determines in its reasonable
discretion that Basilea ’s proposed activities would constitute
Commercialisation or medical affairs activities that would have a material
adverse effect on the Product inside the Excluded Territory, in which case
Basilea shall modify its proposal , or shall cause such Third Party to modify
its proposal to avoid carrying out such activities.

 

10.3Press Releases.

 

(a)The Parties agree that the public announcements of the execution of this
Agreement shall be substantially in the form of the two press releases attached
as Schedule 7.

 

(b)Neither Party shall issue any press release or other publicity materials, or
make any presentation with respect to the existence of this Agreement or the
terms and conditions hereof that is not substantially in the form of the press
releases attached without the prior written consent of the other Party. The
Party that desires to make such a public announcement shall give reasonable
prior advance notice of the proposed text of such announcement to the other
Party for its prior review and approval (except as otherwise provided herein),
such approval not to be unreasonably withheld. A Party commenting on such a
proposed announcement shall provide its comments, if any, within *** Business
Days after receiving the announcement for review, or such shorter period as may
be reasonably required in order for the proposing Party to comply with any
applicable deadline for making such announcement (as such deadline is
communicated by the proposing Party to the commenting Party). This restriction
shall not, however, apply to the extent that any such disclosures are required
by Applicable Laws, including as may be required in connection with any filings
required to be made with the United States Securities and Exchange Commission or
the Swiss Stock Exchange or by the disclosure policies of any other applicable
major stock exchange or to the extent they have been previously disclosed by the
Parties.

 

Confidential/Basilea Pharmaceutica International Ltd. & ArQule, Inc.Page 34 of
88

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.

***Triple asterisks denote omissions.

 

Execution Version

 

Licence Agreement/ArQule, Inc.

 

(c)The Parties acknowledge that, for the purpose of giving guidance to investors
under applicable stock exchange rules, general information regarding this
agreement may be disclosed including upfront payments, total contingent success
payments and general success payment rates, and general guidance on matters that
have previously been disclosed in a press release approved by the other Party.

 

(d)At least *** Business Days prior to each Party’s planned financial reporting
including the issuance of financial guidance, the Parties will communicate and
use reasonable efforts to align on planned financial guidance *** related to the
Product. For this purpose Basilea will annually share its *** for the Product in
the Territory with ArQule no later than *** days following the end of each
fiscal year, with the first such *** shared no later than *** months prior to
the anticipated first grant of Marketing Authorisation in the Territory.

 

ARTICLE 11                    Safety Data Exchange Agreement

 

11.1Safety Data Exchange Agreement. Within *** days of the Effective Date, the
Parties shall enter into a safety data exchange agreement (the “Safety Data
Exchange Agreement”) describing the procedures which ArQule and Basilea shall
implement and the responsibilities that both Parties will assume in order to
ensure that:

 

(a)the relevant safety information relating to the Product is exchanged in a
timely manner; and

 

(b)that both Parties can fulfil their respective pharmacovigilance obligations
under Applicable Law.

 

11.2Master Global Safety Database.

 

(a)ArQule has created the master global safety database for the Product and will
continue to maintain it until ***.

 

(b)Basilea will assume responsibility for maintaining the master global safety
database for the Product as of ***.

 

(c)ArQule and Basilea shall cooperate to transfer the master global safety
database to Basilea. No later than ***, the Parties shall initiate discussions
of the transfer, and shall develop an operational plan for the transfer no later
than ***, so that the transfer may timely occur. In connection with the transfer
of the master global safety database, ArQule shall transfer all information
necessary, useful or reasonably requested by Basilea to enable Basilea to hold
the master global safety database, and shall also make its reasonable efforts to
transfer or assign or otherwise provide the benefit of any contracts with Third
Parties which provide services related to the master global safety database.
Prior to the transfer of the database, the Safety Data Exchange Agreement shall
be reviewed and amended to reflect the revised activities of the Parties.

 

Confidential/Basilea Pharmaceutica International Ltd. & ArQule, Inc.Page 35 of
88

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.

***Triple asterisks denote omissions.

 

Execution Version

 

Licence Agreement/ArQule, Inc.

 

(d)Starting ***, ArQule shall provide all necessary data related to the Excluded
Territory for such master global safety database in line with the Safety Data
Exchange Agreement and shall bear all costs related to the maintenance of the
master global safety database for the Excluded Territory.

 

(e)At ArQule’s reasonable cost, Basilea shall perform such queries requested by
ArQule (either on its own behalf or on behalf of the ArQule Partner) in such
global safety database as required to address specific data requests by a
Regulatory Authority in the Excluded Territory related to the Product(s), to
respond to safety issues related to the Product(s), and as otherwise required by
Applicable Law. Further provisions governing the sharing of data held in the
master global safety database between the Parties, and specifically covering the
queries which ArQule may ask Basilea to perform either on its own behalf or on
behalf of the ArQule Partner shall be set forth in the Safety Data Exchange
Agreement.

 

ARTICLE 12                    Quality Assurance

 

12.1Quality Agreement. The Parties shall discuss in good faith and agree a
Quality Agreement setting forth the Parties’ responsibilities and obligations
related to quality matters (the “Quality Agreement”) within *** days of the
Effective Date.

 

12.2Quality Assurance and Supply. As shall be further detailed in the Quality
Agreement, during the period of time when ArQule is supplying Product or Product
Materials to Basilea, ArQule shall itself or shall procure that its contracted
Third Parties shall:

 

(a)manufacture the Product and Product Materials strictly in accordance with
applicable Specifications and Applicable Law, and shall transport and store the
Product and Product Materials in accordance with GDP, GMP, associated guidelines
and Applicable Law;

 

(b)maintain detailed records with respect to the manufacturing of the Product
and Product Materials in accordance with Applicable Law; and

 

(c)conduct and document tests and test results related to manufacturing of the
Product and Product Materials (including but not limited to all manufacturing
operations for clinical trial materials, process development and scale-up
trials, process validation, cleaning validation, bulk holding and finished
product stability) in compliance with the Specifications, the Quality Agreement
and Applicable Law.

 

12.3Audits. Upon reasonable prior notice and the pre-agreement of the affected
Facilities, upon its reasonable request, Basilea may (either directly or via a
Third Party contracted audit service provider) physically audit all Facilities,
or to join routine visits of ArQule to its Facilities. Basilea shall bear its
own and any Third Party costs of any audit that it initiates, and shall bear all
of its own costs to join any routine visit of ArQule to a Facility.

 

12.4Recalls.

 

(a)With respect to any Recall, the Parties shall comply with the procedures set
forth in the Quality Agreement.

 

Confidential/Basilea Pharmaceutica International Ltd. & ArQule, Inc.Page 36 of
88

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.

***Triple asterisks denote omissions.

 

Execution Version

 

Licence Agreement/ArQule, Inc.

 

(b)Subject to subsection (d), decisions to Recall Product in the Territory shall
be made by Basilea at its discretion, to the extent permitted under Applicable
Law. Basilea shall notify ArQule following its determination of the need for a
Recall of a Product in in the Territory and shall provide information regarding
the nature of such Recall to ArQule with as much advance notice as possible.
Subject to Article 18, Basilea shall be responsible for all costs and expenses
of any such Recall.

 

(c)Subject to subsection (d), decisions to Recall Product in the Excluded
Territory shall be made by ArQule at its discretion, to the extent permitted
under Applicable Law; however, ArQule shall provide Basilea with as much advance
notice of such decisions as possible and shall discuss any planned or ongoing
Recall with Basilea. Subject to Article 18, between the Parties, ArQule shall be
responsible for all costs and expenses of any such Recall.

 

(d)Notwithstanding subsections (b) and (c) above, if a global recall, market
suspension or market withdrawal is mandated by a Regulatory Authority, the
Parties will discuss in good faith and agree upon a mutually acceptable plan to
implement the global recall, market suspension or market withdrawal in
compliance with Applicable Law, including the allocation of responsibilities
between the Parties for such global recall, market suspension or market
withdrawal.

 

(e)Subject to Article 18, each Party shall be responsible for the costs and
expenses of any such Recall related to its territory.

 

ARTICLE 13                  US Sub-license

 

13.1Basilea may, at its entire discretion:

 

(a)choose to directly Commercialise the Product in the US, ***.

 

(b)grant a sub-license of its rights under Section 2.1 for the US (a “US
Sub-License”) as follows:

 

(i)Basilea may grant a US Sub-License without ArQule’s permission and without
notifying ArQule in advance of granting such US Sub-License. Sales under such a
US Sub-License shall be considered ***.

 

(ii)Basilea may notify ArQule prior to granting a US Sub-License, in which case
ArQule shall respond in writing to Basilea within *** days of receipt of
Basilea’s notice and indicate if either:

 

(A)ArQule does not have the existing capabilities and existing infrastructure to
Commercialise the Product in the US, in which case Basilea may grant a US
Sub-License to a Third Party and all sales under such US Sub-License shall be
considered ***;

 

(B)ArQule has the existing capabilities and existing infrastructure to
Commercialise the Product in the US but does not wish to sell Product itself in
the US, in which case Basilea may grant a US Sub-License to a Third Party and
all sales under such US Sub-License shall be considered ***; or

 

Confidential/Basilea Pharmaceutica International Ltd. & ArQule, Inc.Page 37 of
88

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.

***Triple asterisks denote omissions.

 

Execution Version

 

Licence Agreement/ArQule, Inc.

 

(C)ArQule has the existing capabilities and existing infrastructure for the
Commercialisation of the Product in the US and ArQule wishes to sell Product
itself in the US and therefore wishes to participate in the process of
negotiation for the US Sub-License, in which case Basilea shall enter into good
faith negotiations with ArQule with respect to such US Sub-License under the
following conditions:

 

(1)ArQule shall only request to enter into negotiations if it has existing
capabilities and existing infrastructure to Commercialise the Product in the US;

 

(2)such negotiations shall be non-exclusive;

 

(3)Basilea shall be under no obligation to disclose the identity of Third
Parties with whom Basilea is negotiating any such Sub-license, or any or all of
the terms under negotiation with such Third Parties; and

 

(4)Basilea may grant a US Sub-License to a Third Party over ArQule if that Third
Party offers better terms ***.

 

13.2If ArQule responds to Basilea in accordance with Section 13.1(b)(ii)(C)
above but the Parties are unable to reach an agreement despite good faith
negotiations within a *** month period, then ArQule’s notice shall be considered
withdrawn and Section 13.1(b)(ii)(B) above shall automatically apply.

 

13.3If ArQule responds to Basilea in accordance with Section 13.1(b)(ii)(C)
above and the Parties are able to reach an agreement for a US Sub-license after
good faith negotiations, but ArQule does not sell any Product in the United
States within *** months after the later of:

 

(a)the execution of such agreement; or

 

(b)granting of the first Regulatory Approval in the US

 

then such US Sub-License shall automatically terminate, ArQule’s notice shall be
considered withdrawn and Section 13.1(b)(ii)(B) above shall automatically apply.

 

13.4If ArQule responds to Basilea in accordance with Section 13.1(b)(ii)(C)
above and the Parties are able to reach an agreement for a US Sub-license after
good faith negotiations, then any ***.

 

ARTICLE 14                  Financial Provisions

 

14.1Execution Payment. The Execution Payment shall be due to ArQule on the
Effective Date. ArQule shall within *** days of the Effective Date issue an
invoice to Basilea and Basilea shall within *** days of the Effective Date pay
the Execution Payment to ArQule.

 

14.2Milestone Payments.

 

(a)The Milestone payments set out in Schedule 3 shall become payable upon the
first occurrence of the applicable Milestone whenever it occurs.

 

Confidential/Basilea Pharmaceutica International Ltd. & ArQule, Inc.Page 38 of
88

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.

***Triple asterisks denote omissions.

 

Execution Version

 

Licence Agreement/ArQule, Inc.

 

(b)Development and Regulatory Milestone Payments are made per Indication. For
the avoidance of doubt, such payments shall be made only once per Indication.
Therefore if a second Product is being developed for the same Indication as a
previous Product, then there shall be no duplication of Milestone payments
related to the second Product in that Indication that have already been made
relating to the Milestones reached by the previous Product in the same
Indication.

 

(c)Basilea shall report the achievement of each Development and Regulatory
Milestone to ArQule within *** days of its occurrence, and with respect to
Commercial Sales Milestones shall report the achievement of such Milestones in
its Net Sales Report to ArQule (pursuant to Section 14.6), and ArQule shall
issue an invoice in USD for the relevant payment which Basilea shall pay within
*** days of receipt of such invoice.

 

(d)Commercial Sales Milestones will be paid based on Net Sales from all
countries in the Territory during each country’s respective Royalty Term. Such
Milestones are not calculated with reference to a specific Indication(s) but
rather on the aggregate annual sales of the Products.

 

(e)In event that, notwithstanding the fact that Basilea has not given such a
notice, ArQule believes any such milestone event has occurred, it shall so
notify Basilea in writing and shall provide to Basilea data, documentation or
other information that supports its belief. Any dispute under this Section 14.2
that relates to whether or not a milestone event has occurred shall be subject
to resolution in accordance with Article 21. If at the time any given milestone
payment set forth in Section 14.2 is due and one (1) or more preceding milestone
payments for antecedent milestone events have not been paid, then such unpaid
antecedent milestone payments shall be paid at such time as well.

 

14.3Royalty Term. Subject to the Payment Adjustments, Basilea shall pay the
royalties set out in Schedule 3 on the Net Sales for the Royalty Term, which is
the period calculated on a country-by-country basis from the First Commercial
Sale Date in a country until the longest of:

 

(a)*** full Calendar Years after the First Commercial Sale Date in such country;

 

(b)the expiry of the last Valid Claim, provided that the only Valid Claim is not
a Pending Claim, of any ArQule Patent that absent this Agreement would be
infringed by the sale or use of a Product in such country; or

 

(c)the expiry of any data exclusivity period for a Product for the first
Indication in such country,

 

such a period being the “Royalty Term,” where “expiry” in relation to a Valid
Claim for purposes of royalty calculations means expiration, revocation, or the
holding, finding or decision of unenforceability by a court, governmental
agency, national or regional patent office or other appropriate body that has
competent jurisdiction, such holding, finding or decision being final and
unappealable or unappealed within the time allowed for appeal.

 

Confidential/Basilea Pharmaceutica International Ltd. & ArQule, Inc.Page 39 of
88

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.

***Triple asterisks denote omissions.

 

Execution Version

 

Licence Agreement/ArQule, Inc.

 

14.4Milestone and Royalty Reduction. If ArQule has authorized any Third Party to
use the ArQule IP prior to the Effective Date, or if ArQule does so after the
Effective Date, and such Third Party has developed or develops its own
Intellectual Property that would allow such Third Party to assert a claim of
infringement against Basilea in relation to the use of the ArQule Patents in the
Development, manufacture, or Commercialisation of the Product(s) as determined
by independent patent counsel mutually acceptable to the Parties (“Covered IP”),
then ArQule shall be empowered to negotiate a license with such Third Party to
such Covered IP ***. ArQule shall negotiate such license (which shall be
sublicensable and which ArQule shall sublicense to Basilea pursuant to Section
2.1 of this Agreement) and use reasonable efforts to enter into an agreement for
such license within *** months. ArQule shall keep Basilea apprised of its
progress in negotiating such license, shall provide Basilea with the opportunity
to comment on the terms and conditions of any proposed license agreement, and
shall consider Basilea’s comments in good faith. If ArQule enters such a license
agreement, ArQule shall bear *** of the ***, with Basilea bearing the remaining
***. If ArQule fails to enter into such a license agreement within *** months,
then Basilea may negotiate a license to such Covered IP with such Third Party
***, in which case Basilea may then deduct from its Royalty or Milestone
payments due to ArQule *** the reasonable costs actually paid by Basilea to such
Third Party in connection with negotiating, finalising and executing such
license, including any ***.

 

14.5Payment Adjustments.

 

(a)The following adjustments to the royalty payments due under Section 14.2
(“Payment Adjustments”) shall apply on a Product-by-Product and
country-by-country basis where during the Royalty Term:

 

(i)The royalty rates set out in Schedule 3 shall be reduced by *** if either:

 

(A)there are no Valid Claims that, absent this Agreement, would be infringed by
the sale or use of a Product in a country of the Territory for any Indication
for which a Product is approved, or

 

(B)(1) the only Valid Claims that, absent this Agreement, would be infringed by
the sale or use of a Product in a country of the Territory for any Indication
for which a Product is approved are Pending Claims and (2) one or more Third
Parties sell a Competitive Compound in such country and sales of the Competitive
Compound are equal to or greater than *** of the aggregate unit sales of the
Product and the Competitive Compound in such country in any calendar month (as
measured by IMS data or other similar information available from a Third Party
data provider reasonably acceptable to the Parties and applicable to such
country), and

 

(ii)The royalty rates set out in Schedule 3 shall be reduced by *** if a Generic
Product is made available in a country of the Territory (or, with respect to the
EEA, such Generic Product is made available in any one or more countries of the
EEA), such reduction being applied starting from the Calendar Quarter after the
release of the Generic Product in such country (or, with respect to a country in
the EEA, after the release in any one or more countries of the EEA) in which the
Net Sales of Product in such country are reduced by more than *** compared with
the average quarterly Net Sales of Product in the *** Calendar Quarters prior to
the Launch of such Generic Product.

 

Confidential/Basilea Pharmaceutica International Ltd. & ArQule, Inc.Page 40 of
88

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.

***Triple asterisks denote omissions.

 

Execution Version

 

Licence Agreement/ArQule, Inc.

 

(b)The royalties payable in any country shall not be reduced to less than *** of
the rates in Schedule 3 as a result of the Payment Adjustments.

 

14.6Net Sales Reports.

 

(a)All royalties due to ArQule under this Agreement shall be calculated and
payable on a Calendar Quarter basis, and shall be paid by Basilea to ArQule in
USD. Within *** days of the end of each Calendar Quarter, Basilea shall send to
ArQule a written report setting out:

 

(i)Product-by-Product and country-by-country the amount of gross invoiced amount
and Net Sales in such country during such Calendar Quarter expressed in the
local currency of that country and the deductions taken to arrive at Net Sales
attributable to each Product during the applicable Calendar Quarter;

 

(ii)the amount of the royalties due to ArQule in relation to such Calendar
Quarter; and

 

(iii)any Commercial Sales Milestones achieved in the reporting period,

 

such a report being a “Net Sales Report.”

 

(b)To convert the local currency amounts set out in the report to USD the
average conversion rate for the quarter published at www.oanda.com or any
successor website shall be used. Upon receipt of such report ArQule shall
invoice Basilea for the royalties due and Basilea shall pay the same to ArQule
within *** days of the date of the invoice. Without limiting the generality of
the foregoing, Basilea shall require its Affiliates and Sublicensees to account
for their Net Sales and to provide such reports with respect thereto, as if such
sales were made by Basilea.

 

14.7Interest. Interest at an annual rate (with interest accruing on a daily
basis) equal to *** above the then-current prime rate quoted by Citibank in New
York City (before and after any judgment) (“Interest”) shall be paid under the
following circumstances only:

 

(i)If any payment due to either Party under this Agreement is not paid when due
and is not disputed in good faith by the Party owing payment, then, in addition
to any other rights and remedies available to the other Party under this
Agreement, such owing Party shall pay Interest thereon, such Interest to run
from the date on which payment of such sum became due until payment thereof in
full together with Interest.

 

(ii)If a Party disputes the amount of the payment in good faith (the “Disputing
Party”) and therefore does not make payment when due, and the Disputing Party is
later determined to have been incorrect in disputing the amount of the payment,
then the Disputing Party shall pay the other Party Interest on such payment,
such Interest to run from the date when payment was originally due (and not from
the date of the notice of the dispute) until payment thereof in full together
with Interest.

 

Confidential/Basilea Pharmaceutica International Ltd. & ArQule, Inc.Page 41 of
88

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.

***Triple asterisks denote omissions.

 

Execution Version

 

Licence Agreement/ArQule, Inc.

 

(iii)If the Disputing Party pays the full disputed amount when it is due despite
such dispute, and if such payment is later determined to be an incorrect
overpayment, then the other Party shall have both an obligation to promptly
repay such overpayment and to pay Interest to the Disputing Party on such
overpayment amount, such Interest to run from the date when the overpayment was
made until repayment of the overpayment in full together with such Interest.

 

14.8Records. Basilea shall keep complete and accurate records and books of
account for the purpose of calculating all payments due to ArQule under this
Article 14 for a minimum period of *** years after the time of generation.
ArQule shall have the right to instruct an independent certified public
accountant, reasonably acceptable to Basilea, for the sole purpose of verifying
to ArQule whether or not Basilea correctly calculated such payments in
accordance with this Agreement on the following basis:

 

(a)such accountant shall be given access to and shall be permitted, during
normal business hours, to examine such books and records of Basilea upon ***
days’ notice having been given by ArQule;

 

(b)prior to any such examination taking place, such accountant shall undertake
to Basilea, as appropriate, that it shall keep all information and data
contained in such books and records strictly confidential and shall not disclose
such information or copies of such books and records to any third person,
including ArQule and shall only use the same for the purpose of the reviews
and/or calculations which they need to perform in order to issue a report to
ArQule on the accuracy or otherwise of the payments for the period for which the
audit is being carried out;

 

(c)any such audit shall occur no more frequently than once per Calendar Year and
will not go back over records more than *** Calendar Years old unless a
discrepancy is found; once an audit has been performed in accordance with this
Section 14.8 in respect of the payments made to ArQule in any Calendar Year,
there shall be no other audit in respect of such Calendar Year during the Term;

 

(d)Basilea shall make available a reasonable group of personnel to answer
reasonable queries on all books and records required for the purpose of the
report;

 

(e)any amounts reported by the independent auditor to be owed and in need of
reimbursement shall be paid or refunded (as the case may be) within *** days
after the independent auditor's report, plus interest from the original due
date, unless challenged in good faith by a Party, in which case, any undisputed
portion shall be paid in accordance with this Section and any dispute in
connection with such challenge shall be resolved in accordance with Section 21
with the remaining disputed portion being payable within *** days after
resolution of the dispute, and interest shall not accrue with respect to the
disputed portion during such time as the dispute is being resolved; and

 

(f)ArQule shall bear the full costs of such audit unless such audit reveals an
underpayment by Basilea of more than *** of the amount paid in the audited
period, in which case, Basilea shall bear the full costs of the applicable audit
up to the amount of the underpayment, in addition to paying the underpayment.

 

Confidential/Basilea Pharmaceutica International Ltd. & ArQule, Inc.Page 42 of
88

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.

***Triple asterisks denote omissions.

 

Execution Version

 

Licence Agreement/ArQule, Inc.

 

ARTICLE 15                  Intellectual Property

 

15.1Property Rights. Except as expressly set forth in this Agreement,

 

(a)Basilea obtains no property rights in the ArQule IP, the ArQule Excluded
Territory IP, or the ArQule Partner Excluded Territory IP and acknowledges
ArQule's ownership of the same.

 

(b)ArQule obtains no property rights in Basilea IP and acknowledges Basilea's
ownership of the same.

 

(c)Each Party shall be solely responsible for any fees, costs, annuities,
compensation or other sums payable to any employee, inventor or other Third
Party relating to any of the intellectual property it owns.

 

15.2Filing, Prosecuting and Maintaining of Patents.

 

(a)Basilea shall be responsible from the date *** calendar month after the
Effective Date at its cost in consultation with ArQule for the filing,
prosecution and maintenance of the ArQule Patents in the Territory other than
any ArQule Patents which are a part of the ArQule Excluded Territory IP or the
ArQule Partner Excluded Territory IP. Basilea shall use the same patent counsel
for this purpose as used by ArQule as of the Effective Date, unless otherwise
consented to by ArQule (which consent will not be unreasonably withheld).

 

(b)ArQule shall be responsible at its cost for the filing, prosecution and
maintenance of ArQule Patents in the Excluded Territory; provided, that, ArQule
will consult with Basilea with respect to the filing, prosecution and
maintenance in the Territory of any ArQule Patents that are a part of the ArQule
Excluded Territory IP or the ArQule Partner Excluded Territory IP.

 

(c)Basilea shall be responsible at its cost in its sole discretion for the
filing, prosecution and maintenance of all Basilea Patents.

 

(d)The Parties shall diligently prosecute the applicable Patents for which they
are responsible in accordance with this Section 15.2 and in accordance with each
respective Party's usual practice.

 

(e)Each Party shall give such reasonable assistance as the relevant Party
reasonably requests (at such relevant Party's reasonable cost) in connection
with the filing, prosecution and maintenance of the Patents to be filed,
prosecuted or maintained pursuant to this Section 15.2, provided that the nature
of such costs that shall be paid by the relevant Party are agreed in advance of
any such assistance.

 

(f)The Party (the “Prosecuting Party”) responsible for filing, prosecuting and
maintaining a Patent pursuant to the above (each, a “Relevant Patent”) shall
provide regular updates on the progress and status of the Relevant Patents and
shall provide the other Party (the “Non-Prosecuting Party”) with the opportunity
to give comments and recommendations as to the overall strategy regarding the
filing, prosecution and maintenance of the applicable Relevant Patent.

 

Confidential/Basilea Pharmaceutica International Ltd. & ArQule, Inc.Page 43 of
88

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.

***Triple asterisks denote omissions.

 

Execution Version

 

Licence Agreement/ArQule, Inc.

 

(g)The Prosecuting Party shall determine which Patent Rights should be used as
the basis for obtaining patent term extensions or restoration and/or
supplementary protection certificates; provided, that the Prosecuting Party will
reasonably consult with the Non-Prosecuting Party with respect to the foregoing
and shall provide the Non-Prosecuting Party with the opportunity to give
comments and recommendations as to the overall strategy regarding such patent
term extensions or restoration and/or supplementary protection certificates. The
Prosecuting Party shall use its reasonable efforts to apply for and maintain
patent term extensions for any Relevant Patent that covers any Product(s),
including supplementary protection certificates (SPC) and other equivalent
extension which may be available.

 

(h)Should there be any disagreement between the Non-Prosecuting Party and the
Prosecuting Party as to any issue related to filing, prosecution or maintenance
of any Relevant Patent, the Parties agree to try to resolve the issue in good
faith within a reasonable time period. Should the Parties still disagree, the
Prosecuting Party in its sole discretion will make the final decision for all
filing, prosecution and maintenance issues for which the Prosecuting Party is
responsible.

 

(i)The Prosecuting Party shall for the purposes of this Section 15.2 provide the
Non-Prosecuting Party with the opportunity to comment on all material documents
and material correspondence with the patent office, including material
applications, official letters, responses to official letters, notice of all
interferences, reissues, re-examinations, oppositions or requests for patent
term extensions and any other documents which may be of material importance for
any action(s) to be taken sufficiently in time prior to the deadline for, or the
intended date for the action to be taken, whichever is the earlier, but no later
than *** days prior to such date. For the avoidance of doubt, administrative
(such as formality documents) or duplicative documents and correspondence shall
not be provided unless specifically requested. The Non-Prosecuting Party shall
communicate its comments (if any) *** days from the date on which the
Prosecuting Party provided such information. For clarity, if no comments are
received from the Non-Prosecuting Party with respect to a particular action with
sufficient time prior to the deadline for, or the intended date for, such action
to be taken, the Prosecuting Party is entitled to proceed with such action at
its own discretion.

 

(j)In the event that the Prosecuting Party should decide not to file, prosecute
or maintain any Relevant Patent, should decide not to file a national or
regional patent application in any international jurisdiction from a Relevant
Patent, should decide not to file (by continuation or divisional), prosecute or
maintain any subject matter disclosed within any Relevant Patent, or to permit
any Relevant Patent to lapse by any action or inaction (including failure to pay
any fee when due), the following provisions shall apply:

 

(i)The Prosecuting Party shall promptly inform the Non-Prosecuting Party of such
decision sufficiently in time prior to the deadline for, or the intended date
for, the event related to such action or inaction, but no later than *** days
prior to such event, so that the Non-Prosecuting Party might, at its expense,
take any relevant action or inaction with respect to such Relevant Patent.

 

Confidential/Basilea Pharmaceutica International Ltd. & ArQule, Inc.Page 44 of
88

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.

***Triple asterisks denote omissions.

 

Execution Version

 

Licence Agreement/ArQule, Inc.

 

(ii)If the Non-Prosecuting Party so chooses to take such action, then the
Non-Prosecuting Party shall assume immediately the responsibility for any costs
associated with such Relevant Patent and shall acquire all of the rights with
respect to such Patent. Further, upon request by the Non-Prosecuting Party in
writing to the other Party, that Party shall execute a binding agreement to
assign such Relevant Patent (if applicable) and to transfer responsibility for
filing, prosecution and maintenance of the Relevant Patent to the
Non-Prosecuting Party and thereafter such Relevant Patent will be considered the
property of the Non-Prosecuting Party which will become the Prosecuting Party
for such Relevant Patent with respect to any future activity related to it,
including Third Party Actions pursuant to Section 15.7.

 

15.3Improvements and Inventions – Basilea IP. Any Improvements or other
inventions generated by ArQule on Basilea's behalf under this Agreement (such as
pursuant to Section 5.1 (ArQule Development Activities) or Section 5.7 (ArQule
Further Research and Development)) are Basilea IP. All of ArQule’s rights to
such Improvements or inventions, including but not limited to rights relating to
patentable or non-patentable inventions and improvements as well as other rights
in Intellectual Property, are herewith assigned or otherwise transferred to
Basilea for no further consideration than the one to be paid according to
Article 4 of this Agreement, without the need for any further action. To the
extent that such a transfer of rights is not permitted by Applicable Law, ArQule
hereby grants to Basilea the exclusive rights to exploitation and use for all
known kinds of exploitation and use of such right in such territory. To the
extent necessary to fulfill its obligations under this Section, ArQule shall
secure all related rights from its employees or other Third Parties. ArQule
shall further execute documents and take other actions as may be reasonably
requested by Basilea, including assisting Basilea in the preparation, and
signing of, any patent application, related to such rights. For the avoidance of
doubt, Basilea shall have the right but not the obligation to file patents on
Improvements or inventions.

 

15.4Improvements – ArQule IP. With respect to any Improvements to the ArQule
Excluded Territory IP or ArQule Partner Excluded Territory IP generated by
ArQule (other than those generated by ArQule on Basilea’s behalf under this
Agreement which fall under Section 15.3) or by the ArQule Partner pursuant to
the terms of the ArQule Partner License Agreement, ArQule or the ArQule Partner
shall have the right but not the obligation to file patents on such Improvements
that are ArQule Partner Excluded Territory IP (in both the Territory and the
Excluded Territory) and on the ArQule Excluded Territory IP (in the Excluded
Territory). If neither ArQule nor the ArQule Partner chooses to do so, ArQule
shall promptly inform Basilea and Basilea shall have the option to file patents
on such Improvements on its own behalf in either the Territory and/or in the
Excluded Territory using the process contained in Section 15.2(j).

 

15.5Regulatory Patent Filings. The Parties shall cooperate with each other and
discuss in good faith what Patent Rights should be listed in the “Orange Book”
and other similar national (or supranational) equivalents thereto. Basilea shall
have the sole right, after good faith reasonable discussion with ArQule, to make
all filings with the Regulatory Authorities with respect to the ArQule Patents
and Basilea Patents as required or allowed in connection with: (i) in the United
States, the FDA's Orange Book and (ii) under any equivalents in other countries
of the Territory. ArQule shall, to the extent required in connection with any
such filing and upon reasonable advance notice and at Basilea’s expense, (a)
provide to Basilea a correct and complete list of ArQule Patents covering any
Product and any further information necessary or reasonably useful to enable
Basilea to make such filings with Regulatory Authorities with respect to the
Products, and (b) provide necessary administrative support in response to
Basilea’s reasonable requests in connection therewith, to the extent required or
permitted by Applicable Law. Basilea shall notify ArQule in writing of any such
filings with the Regulatory Authorities with respect to ArQule Patents.

 

Confidential/Basilea Pharmaceutica International Ltd. & ArQule, Inc.Page 45 of
88

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.

***Triple asterisks denote omissions.

 

Execution Version

 

Licence Agreement/ArQule, Inc.

 

15.6Infringement.

 

(a)If either Party becomes aware of any actual, threatened or suspected
infringement or misuse by a Third Party of any of the ArQule IP relating to the
Product in the Territory, or any of the Basilea IP relating to the Product in
the Territory or in the Excluded Territory, it shall promptly inform the other
Party by providing a written notice including all available evidence and details
available concerning said infringement.

 

(b)If either Party or its Affiliates receives notice from a Third Party that the
Commercialisation of Product in the Territory or the manufacturing or
Development of Product in the Territory or in the Excluded Territory infringes
or otherwise violates the Intellectual Property of such Third Party in the
Territory or in the Excluded Territory, then such Party shall promptly notify
the other Party by providing a written notice including all available evidence
and details available concerning the alleged infringement or violation.

 

15.7Third Party Actions.

 

(a)Basilea shall have the first right, but not the obligation, at its sole cost
and expense, to bring, defend, or maintain any suit, action or proceedings in
any forum (and whether by claim, counterclaim, defence, observations,
oppositions or otherwise) involving a Third Party (other than the relevant court
or patent office) concerning the infringement, misappropriation, enforceability,
validity, scope, ownership, use or other violation of any of the ArQule IP in
the Field in the Territory or Basilea IP inside or outside the Field and/or the
Territory (collectively “Third Party Actions”). In the event Basilea prosecutes
any such Third Party Actions in the Field in the Territory, ArQule shall have
the right to join as a party to such claim, suit or proceeding and participate
with its own counsel at its sole cost and expense; provided, that, Basilea shall
retain control of the prosecution of such Third Party Action, including the
response to any defense or defense of any counterclaim raised in connection
therewith. If Basilea or its designee does not take commercially reasonable
steps to prosecute a Third Party Action (i) within *** days following the first
notice provided above with respect to such Third Party Action or (ii) within ***
days before the time limit, if any, set forth in appropriate laws and
regulations for filing of such actions, whichever comes first, then (A) Basilea
shall so notify ArQule and (B) ArQule may prosecute such alleged or threatened
infringement at its sole cost and expense.

 

(b)Basilea shall have, in its sole discretion, the exclusive right to control
the conduct and/or settlement of any Third Party Actions, save that it shall not
make any concession, stipulation or settlement of such proceedings that
materially adversely affects (i) the reputation of ArQule or (ii) the rights of
ArQule in the ArQule IP or in a manner that imposes any costs or liability on or
involves any admission of wrongdoing by ArQule without the prior written consent
of ArQule, such consent not to be unreasonably withheld or delayed.

 

Confidential/Basilea Pharmaceutica International Ltd. & ArQule, Inc.Page 46 of
88

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.

***Triple asterisks denote omissions.

 

Execution Version

 

Licence Agreement/ArQule, Inc.

 

(c)ArQule shall reasonably assist and cooperate with Basilea in relation to any
Third Party Action and shall execute all papers, provide access to documents and
personnel and perform such other acts (including bringing, continuing or joining
any Third Party Action as a party), as may be reasonably requested by Basilea in
relation to any Third Party Action; provided, that, Basilea shall reimburse
ArQule for its reasonable and verifiable out-of-pocket costs and expenses
incurred in connection therewith, up to the amount of any award or recovery from
such Third Party Action.

 

(d)Any recovery realized as a result of any Third Party Action (whether by way
of settlement or otherwise) shall be first allocated to reimburse the Parties
for their costs and expenses in making such recovery (which amounts shall be
allocated pro rata if insufficient to cover the totality of such expenses). Any
remainder after such reimbursement is made shall be retained by Basilea;
provided that, to the extent that any award or settlement (whether by judgment
or otherwise) with respect to an ArQule Patent is attributable to loss of sales
or profits with respect to a Product, such award shall be deemed Net Sales in
the Calendar Quarter in which payment is actually received by Basilea.

 

ARTICLE 16                    Confidentiality

 

16.1Basilea and ArQule, on behalf of themselves and their respective
Representatives, undertake that during the Term and after the expiration or any
termination of this Agreement for any reason:

 

(a)all Confidential Information shall be treated in confidence by the Recipient
Party and shall only be used by the Recipient Party or furnished to any Third
Party for purposes consistent with this Agreement;

 

(b)the Recipient Party shall observe confidentiality of, and not disclose, the
Confidential Information.

 

(c)the Recipient Party shall observe strict secrecy in respect of any of the
Confidential Information and shall disclose Confidential Information only to
such Representatives who have a need to know same for the purpose of performing
this Agreement. Representatives who are not employees of the Recipient Party
shall be obligated to substantially the same extent as set forth in this Section
to hold in confidence, not disclose and not make use of such Confidential
Information for any purpose other than those permitted by this Agreement.

 

16.2The obligations set out in Section 16.1 shall not apply to Confidential
Information, which the Recipient Party can show by written documentation:

 

(a)was generally available in the public domain at the time it was disclosed to
the Recipient Party or subsequently came into the public domain through no fault
of the Recipient Party; or

 

Confidential/Basilea Pharmaceutica International Ltd. & ArQule, Inc.Page 47 of
88

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.

***Triple asterisks denote omissions.

 

Execution Version

 

Licence Agreement/ArQule, Inc.

 

(b)was known to the Recipient Party at the time it was disclosed and either:

 

(i)the person that was the source of such Confidential Information had itself
received it from the Disclosing Party but under no obligation of confidence to
the Disclosing Party; or

 

(ii)the person that was the source of such Confidential Information was an
independent Third Party, and had generated the Confidential Information
independently of, and without the use of, the Confidential Information.

 

16.3For clarity, specific aspects or details of Confidential Information shall
not be deemed to be within the public domain or in the possession of the
Recipient Party merely because the Confidential Information is embraced by more
general information in the public domain or in the possession of the Recipient
Party. Further, any combination of Confidential Information shall not be
considered in the public domain or in the possession of the Recipient Party
merely because individual elements of such Confidential Information are in the
public domain or in the possession of the Recipient Party unless the combination
is in the public domain or in the possession of the Recipient Party.

 

16.4Notwithstanding the above obligations of confidentiality and non-use a
Recipient Party may disclose Confidential Information:

 

(a)to a Regulatory Authority as reasonably necessary to obtain Regulatory
Approval in a particular jurisdiction to the extent consistent with the licenses
granted under terms of this Agreement; and

 

(b)to the extent such disclosure is:

 

(i)reasonably necessary to comply with the order of a competent court or an
administrative body; provided that if Recipient Party representatives are
requested or required to disclose any such information in such manner, Recipient
Party shall promptly notify in writing Disclosing Party of such request or
requirement so that Disclosing Party (or its designated Affiliate) may seek a
protective order, and/or take any other mutually agreed action; or

 

(ii)required to comply with a Applicable Law, including to the extent such
disclosure is required in publicly filed financial statements or other public
statements under rules governing a stock exchange; provided, to the extent
possible bearing in mind such Applicable Law and subject to the next sentence of
this Section, the Recipient Party shall provide the Disclosing Party with a copy
of the proposed text of such statements or disclosure *** Business Days in
advance of the date on which the disclosure is to be made to enable the
Disclosing Party to review and provide comments, unless a shorter review time is
reasonably required. In addition, if compliance with Applicable Law requires
filing of this Agreement, the filing Party shall consult and coordinate with the
other Party with respect to the preparation and submission of a confidential
treatment request for this Agreement and shall provide the other Party with a
copy of the proposed filings at least *** Business Days prior to filing for that
Party to review and comment thereon, and the filing Party shall in good faith
consider incorporating such comments. Each Party agrees that it will obtain its
own legal advice with regard to its compliance with Applicable Law and will not
rely on any statements made by the other Party relating to such Applicable Law.
Notwithstanding the foregoing, each Party will have the right to make
disclosures at the time and in the manner reasonably determined by its counsel
to be required by Applicable Laws or applicable securities exchange.

 

Confidential/Basilea Pharmaceutica International Ltd. & ArQule, Inc.Page 48 of
88

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.

***Triple asterisks denote omissions.

 

Execution Version

 

Licence Agreement/ArQule, Inc.

 

(c)to any of the following:

 

(i)its actual or potential investment bankers;

 

(ii)existing and potential investors in connection with an offering or placement
of securities for purposes of obtaining financing for its business;

 

(iii)actual and prospective lenders for the purpose of obtaining financing for
its business;

 

(iv)a bona fide potential acquirer or merger partner for the purposes of
evaluating entering into a merger or acquisition provided, however, any such
persons must be obligated to substantially the same extent as set forth in this
Section to hold in confidence and not make use of such Confidential Information
for any purpose other than those permitted by this Agreement; and

 

(v)legal advisers or accountants for the purpose of seeking advice.

 

16.5Notwithstanding the above obligations of confidentiality and non-use, a
Recipient Party may disclose certain Confidential Information to its
(sub)licensees as follows:

 

(a)ArQule may disclose to the ArQule Partner the information specifically named
in Section 4.1(a) and Section 6.2;

 

(b)Basilea may disclose to its sublicensees under Article 2 for the United
States, the EU, and Japan, the information specifically named in Section 4.1(a)
and Section 6.2 which is relevant to such (sub)licensee’s territory;

 

(c)ArQule may disclose to the ArQule Partner the ArQule Reference Data on a
rolling basis, as such data is generated, simultaneously with ArQule’s
disclosure of the same to Basilea pursuant to Section 4.1;

 

(d)ArQule may disclose to the ArQule Partner the ArQule *** Reports on a rolling
basis, simultaneously with ArQule’s disclosure of the same to Basilea pursuant
to Section 4.1;

 

(e)a Recipient Party may disclose any Confidential Information about a material
adverse communication received from a Regulatory Authority pursuant to Section
6.3 or 6.4, a regulatory inspection pursuant to Section 6.6, a Material
Variation pursuant to Section 8.7, or international congresses as is specified
in Section 10.2 to such Recipient Party’s (sub)licensee if such information is
relevant to such (sub)licensee;

 

Confidential/Basilea Pharmaceutica International Ltd. & ArQule, Inc.Page 49 of
88

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.

***Triple asterisks denote omissions.

 

Execution Version

 

Licence Agreement/ArQule, Inc.

 

(f)regarding Confidential Information related to Publications concerning pivotal
trials as is specified in Section 10.1(c), ArQule may disclose such Confidential
Information to the ArQule Partner, and Basilea may disclose such Confidential
Information which it reasonably considers relevant to its sublicensees under
Article 2 to such sublicensees;

 

(g)a Recipient Party may disclose such Confidential Information which it
reasonably considers relevant to potential or ongoing Recalls or to the safety
of patients in a particular country or region to the (sub)licensee operating in
such country or region;

 

(h)a Recipient Party may disclose to the relevant (sub)licensee such
Confidential Information which is specified in the Safety Data Exchange
Agreement or Quality Agreement as being permitted to be disclosed; and

 

(i)such Confidential Information as is covered by (a)-(h) above, except (b)
above, may be disclosed by the ArQule Partner to its sublicensees if such
disclosure is considered by the ArQule Partner in its reasonable judgment to be
necessary in order to conduct activities permitted under the ArQule Partner
License Agreement.

 

Other than as permitted pursuant to Section 16.5(a)-(h), a Recipient Party may
not disclose Confidential Information to its (sub)licensees without the prior
permission of the Disclosing Party, including but not limited to any information
shared by the Disclosing Party in the JSC, the Development Plans and
Commercialization Plans, draft press releases, information about planned
financial guidance shared pursuant to Section 10.4, Net Sales Reports, and draft
Patent filings.

 

ARTICLE 17                   Representations and Warranties

 

17.1Mutual Representations and Warranties. Each Party makes the following
representations and warranties at the Effective Date:

 

(a)It is duly authorized to execute and deliver this Agreement and to perform
its obligations under this Agreement. The person executing this Agreement on its
behalf has been duly authorized to do so by all requisite corporate action.

 

(b)The Agreement is a legal and valid obligation binding upon it and enforceable
in accordance with its terms (subject to the applicable laws of bankruptcy and
moratorium). The execution, delivery and performance of this Agreement by it
will not:

 

(i)be prevented or impaired by any agreement, instrument or understanding, oral
or written, to which it or its Affiliates is a party or by which they are bound;
or

 

(ii)violate any Applicable Law to which it or its Affiliates are subject.

 

(c)Neither it nor any of its Affiliates has been debarred or is subject to
debarment and neither it nor any of its Affiliates will use in any capacity, in
connection with the services to be performed under this Agreement, any Person
who has been debarred pursuant to Section 306 of the FFDCA or who is the subject
of a conviction described in such section.

 

Confidential/Basilea Pharmaceutica International Ltd. & ArQule, Inc.Page 50 of
88

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.

***Triple asterisks denote omissions.

 

Execution Version

 

Licence Agreement/ArQule, Inc.

 

17.2Mutual Covenants. Each Party makes the following covenants from the
Effective Date until the expiration or termination of this Agreement:

 

(a)It shall comply with all Applicable Laws in connection with the performance
of its obligations under this Agreement.

 

(b)It will inform the other Party in writing promptly if it or any such Person
who is performing services hereunder is debarred or is the subject of a
conviction described in Section 306 or if any action, suit, claim, investigation
or legal or administrative proceeding is pending or, to the best of its or its
Affiliates' Knowledge, is threatened, relating to the debarment or conviction of
it or any such Person performing services hereunder.

 

(c)It shall not, and shall ensure that each of its employees, directors,
officers, Affiliates, Third Party distributors, subcontractors and agents shall
not, (i) offer, promise or give an advantage to another Person, or (ii) request,
agree to receive or accept a financial or other advantage in violation of any
anti-corruption laws, rules, regulations and decrees applicable to the
respective Party, including, to the extent applicable, the United States Foreign
Corrupt Practices Act, as amended (the “FCPA”), the United Kingdom Bribery Act
2010, and any implementing legislation under the OECD Convention Against the
Bribery of Foreign Government Officials in International Business Transactions.
It is each Party’s responsibility to be familiar with, and comply with, the
provisions of the applicable anti-corruption legislation.

 

17.3ArQule Representations and Warranties. ArQule makes the following
representations and warranties at the Effective Date:

 

(a)ArQule is duly organized and validly existing under the laws of the State of
Delaware and has full corporate power and authority to enter into this Agreement
and to carry out its provisions.

 

(b)To ArQule’s Knowledge, there is no action, suit, inquiry, investigation or
proceeding instituted by any Regulatory Authority or by any other person that
could question or threaten the validity of this Agreement.

 

(c)ArQule is the sole owner of the entire right, title and interest in and to
the ArQule Background IP and ArQule has not previously entered into any
agreement, whether written or oral, with respect to, or otherwise assigned,
licensed, transferred, conveyed or otherwise granted any Encumbrance over, its
right, title or interest in or to the ArQule Background IP in the Territory
(including by granting any covenant not to sue with respect thereto). To
ArQule’s Knowledge, the conception, development and reduction to practice of the
ArQule Background IP have not constituted or involved the misappropriation of
trade secrets or other rights or property of any Person.

 

(d)ArQule is the sole owner of the ArQule Excluded Territory IP and Controls the
ArQule Partner Excluded Territory IP.

 

(e)To ArQule’s Knowledge, no Patent Rights exist which are necessary for Basilea
to Research, Develop, register, manufacture, and Commercialise the Products in
the Territory other than the Patent Rights included in the ArQule IP.

 

Confidential/Basilea Pharmaceutica International Ltd. & ArQule, Inc.Page 51 of
88

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.

***Triple asterisks denote omissions.

 

Execution Version

 

Licence Agreement/ArQule, Inc.

 

(f)ArQule does not own or Control any Competitive Compounds which have been
profiled by or on behalf of ArQule in animal models, other than those
Competitive Compounds (such as the FGFR inhibitor designated as ARQ 087
(Derazantinib)), which are covered by the ArQule Patents.

 

(g)The ArQule Patents listed in Schedule 1 (“Patent List”) and Schedule 8
represent all Patent Rights within ArQule's Control relating to the Product.

 

(h)True, complete and correct copies of the complete file wrapper and other
material correspondence with any patent office relating to the prosecution,
validity and enforceability of the ArQule Patents on the Patent List have been
provided to Basilea prior to the Effective Date and, in respect of the ArQule
Patents, ArQule has presented all relevant prior art of which it and the
inventors are aware to the relevant patent examiners at the relevant patent
offices.

 

(i)ArQule has not received any written notice, claim or demand alleging that the
ArQule Patents are invalid or unenforceable and to ArQule’s Knowledge, there is
no basis for any such allegation by any Third Party.

 

(j)To ArQule’s Knowledge, the Research, Development, use, manufacture, and
Commercialisation of the Product by Basilea pursuant to this Agreement would not
infringe the Intellectual Property of a Third Party.

 

(k)The ArQule Patents on the Patent List that are applications at the Effective
Date are being diligently prosecuted with the respective patent offices and the
ArQule Patents on the Patent List that are granted have been maintained properly
and correctly and all applicable fees have been paid on or before the due date
for payment.

 

(l)To ArQule's Knowledge, there are no current infringements of ArQule Patents
by any Person.

 

(m)No claim or litigation has been brought, and, to ArQule's Knowledge, no claim
or litigation has been threatened by any Person alleging that

 

(i)the ArQule Patents are invalid, or

 

(ii)the disclosing, copying, making, licensing, assigning or exploiting of
ArQule IP violates, infringes or otherwise conflicts or interferes with the
Intellectual Property of any Person.

 

(n)To ArQule's Knowledge, the Know How within the ArQule IP has been kept
confidential or has been disclosed to Third Parties only under terms of
confidentiality.

 

(o)ArQule has not entered or agreed to enter into any agreement with a Third
Party (including for the purposes of this Section the ArQule Partner) which
would prevent it from entering into this Agreement or which would conflict with
or prevent Basilea from enjoying any or all of its rights under this Agreement.

 

(p)To ArQule's Knowledge, ArQule has not authorized any Third Party to own
Intellectual Property which is necessary for Basilea to Research, Develop,
register, manufacture, and Commercialise the Products in the Territory other
than the Intellectual Property included in the ArQule IP or the ArQule Excluded
Territory IP or the ArQule Partner Excluded Territory IP.

 

Confidential/Basilea Pharmaceutica International Ltd. & ArQule, Inc.Page 52 of
88

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.

***Triple asterisks denote omissions.

 

Execution Version

 

Licence Agreement/ArQule, Inc.

 

(q)ArQule is not researching or developing any Competitive Compounds other than
those compounds which are covered by the ArQule Patents (such as ARQ 087
(Derazantinib)).

 

(r)ArQule has not withheld from any Regulatory Authority any material
information in its possession related to the safety, toxicity, quality or
efficacy of the Product that a pharmaceutical company would reasonably consider
to be material for a Regulatory Authority’s evaluation of the safety, toxicity,
quality and/or efficacy of the Product.

 

(s)ArQule and, to ArQule's Knowledge, any Third Party contract partners
(including its CMOs) engaged to work on the Product, have carried out the
Research, Development and manufacture (as applicable) of the Product in
accordance with GLP, GCP and GMP, as applicable, and Applicable Laws.

 

(t)To ArQule's Knowledge, each of ArQule's CMOs engaged to work on the Product
is in compliance with all Applicable Laws and related requirements of any
authorisation issued by a relevant Regulatory Authority.

 

(u)ArQule is not engaged in any proceedings in any court, arbitration,
administrative or other tribunal anywhere in the world which affects or relates
to the Product (including but not limited to claims relating to product
liability).

 

(v)ArQule has received no communication from any Regulatory Authority that could
reasonably be expected to have a material adverse effect on the Product, or its
Development, Manufacture or Commercialisation and, to ArQule's Knowledge, there
are no grounds on which any Regulatory Authority could issue an adverse
communication in relation to the Product, or its Development, Manufacture or
Commercialisation.

 

17.4Covenants of ArQule. ArQule makes the following covenants, from the
Effective Date until the expiration or termination of this Agreement:

 

(a)It shall not, subject to Section 20.1, (i) license, sell, assign or otherwise
transfer to any Person any ArQule Patents in the Territory other than to Basilea
pursuant to this Agreement, (ii) incur or permit to exist, with respect to any
ArQule Patents, any Encumbrance, in the case of each of (i) and (ii), that is or
would be inconsistent with the licenses and other rights granted to Basilea
under this Agreement.

 

(b)As between ArQule and Basilea, ArQule shall be responsible to reimburse the
inventors named in the ArQule Patents.

 

(c)Subject to Section 20.1, ArQule will remain the sole owner of the ArQule
Excluded Territory IP during the Term and will continue to Control the ArQule
Partner Excluded Territory IP during the Term.

 

Confidential/Basilea Pharmaceutica International Ltd. & ArQule, Inc.Page 53 of
88

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.

***Triple asterisks denote omissions.

 

Execution Version

 

Licence Agreement/ArQule, Inc.

 

(d)During the Term, ArQule will not enter into any agreement with a Third Party
(including for the purposes of this Section the ArQule Partner) which would
conflict with or prevent Basilea from enjoying any or all of its rights under
this Agreement, and will not authorize any Third Party (including the ArQule
Partner) to own Intellectual Property which is necessary for Basilea to
Research, Develop, register, manufacture, and Commercialise the Products in the
Territory other than the Intellectual Property included in the ArQule IP or the
ArQule Excluded Territory IP or the ArQule Partner Excluded Territory IP.

 

(e)ArQule shall not use the ArQule Excluded IP to prevent, hinder or restrict
Basilea or its Affiliates or sublicensees from Researching, Developing and
manufacturing for Commercialization in the Territory any combined administration
of the Product with any compound other than those AKT inhibitors that are listed
in Schedule 9 and their pharmaceutically acceptable salts, solvates, hydrates,
and prodrugs.

 

(f)If at any time during the Term of this Agreement, ArQule generates any ArQule
Excluded Know-How that is necessary or useful for the Research, Development,
use, manufacture, or Commercialisation of the Product for the Permitted Use,
ArQule will provide prompt written notice to Basilea that it has generated such
ArQule Excluded Know-How and that Basilea has *** days to respond to such
notice, and Basilea will have the right, by providing a written confirmation to
ArQule within *** days of the date of Basilea’s receipt of such written notice,
to have such additional ArQule Excluded Know-How be included as part of the
non-exclusive license grant in Section 2.1(b)(ii).

 

17.5Basilea Representations and Warranties. Basilea makes the following
representations and warranties as of the Effective Date:

 

(a)Basilea is duly organized and validly existing under the laws of Switzerland
and has full corporate power and authority to enter into this Agreement and
carry out the provisions of this Agreement.

 

(b)To Basilea’s Knowledge, there is no action, suit, inquiry, investigation or
proceeding instituted by any Regulatory Authority or by any other person that
could question or threaten the validity of this Agreement.

 

17.6Covenants of Basilea. Basilea makes the following covenants, from the
Effective Date until the expiration or termination of this Agreement:

 

(a)It shall not, subject to Section 20.1, (i) license for Commercialisation of
Product in the Excluded Territory, sell, assign or otherwise transfer to any
Person any Basilea Patents in the Excluded Territory other than to ArQule
pursuant to this Agreement, (ii) incur or permit to exist, with respect to any
Basilea Patents, any lien, encumbrance, charge, security interest, mortgage,
liability, assignment, grant of license or other binding obligation, in the case
of each of (i) and (ii), that is or would be inconsistent with the licenses and
other rights granted to ArQule under this Agreement,

 

(b)As between ArQule and Basilea, Basilea shall be responsible to reimburse the
inventors named in the Basilea Patents;

 

(c)Subject to Section 20.1, Basilea will remain the sole owner of the Basilea IP
during the Term and will continue to Control the Basilea IP during the Term;

 

Confidential/Basilea Pharmaceutica International Ltd. & ArQule, Inc.Page 54 of
88

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.

***Triple asterisks denote omissions.

 

Execution Version

 

Licence Agreement/ArQule, Inc.

 

(d)During the Term, Basilea will not enter into any agreement with a Third Party
which would conflict with or prevent ArQule from enjoying any or all of its
rights under this Agreement.

 

(e)The AKT-inhibitors listed in Schedule 9 and their pharmaceutically acceptable
salts, solvates, hydrates, and prodrugs are the sole property of ArQule and
Basilea will not claim any rights to them.

 

(f)Basilea shall use the ArQule IP, the ArQule Excluded Territory IP, and the
ArQule Partner Excluded Territory IP solely to Research, Develop, register,
manufacture, and Commercialise a Product (either as monotherapy or in
combination) which has as its primary mode of action ***. For the avoidance of
doubt, such combination shall not be with the AKT-inhibitors listed in Schedule
9.

 

17.7Disclaimer. Except as expressly set forth herein, each Party expressly
disclaims and excludes any and all representations and warranties, express,
implied, statutory or otherwise, including without limitation the warranties of
merchantability and fitness for a particular purpose.

 

ARTICLE 18                 INDEMNIFICATION AND Limitation of Liability

 

18.1Indemnification. Each Party shall indemnify, defend and hold harmless the
other Party and its respective directors, officers, employees, agents and
Affiliates, from and against any and all Losses in connection with any suits,
investigations, claims or demands of Third Parties (collectively, “Third Party
Claims”) to the extent arising out of or resulting from:

 

(a)the gross negligence or wrongful intentional acts or omissions of the
indemnifying Party or its directors, officers, employees, agents, Affiliates, in
connection with the fulfilment of the indemnifying Party’s rights and duties
under this Agreement;

 

(b)with respect to Basilea as the indemnifying party, the Research, Development,
manufacture, or Commercialisation of Products in the Territory by Basilea or any
of its Affiliates or its or their Sublicensees or its or their distributors or
contractors, or the Research, Development, or manufacture of Products in the
Excluded Territory by Basilea or any of its Affiliates or its or their
Sublicensees or its or their contractors;

 

(c)with respect to ArQule as the indemnifying party, the research, development,
manufacture and Commercialisation of Products in the Excluded Territory by
ArQule or any of its Affiliates or its or their sublicensees, including the
ArQule Partner, or its or their distributors or contractors, or the manufacture
or permitted development or research of Products in the Territory by ArQule or
any of its Affiliates or its or their sublicensees, including the ArQule
Partner, or its or their distributors or contractors;

 

(d)any misuse of the other Party’s IP by the indemnifying Party or any misuse of
the Product by the indemnifying Party; or

 

(e)any material breach of any representation or warranty made by the
indemnifying Party.

 

Confidential/Basilea Pharmaceutica International Ltd. & ArQule, Inc.Page 55 of
88

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.

***Triple asterisks denote omissions.

 

Execution Version

 

Licence Agreement/ArQule, Inc.

 

Each Party shall have a duty to exert its reasonable efforts to mitigate any
Losses, and therefore, in calculating Losses, the duty to use reasonable efforts
to mitigate on the part of the Party suffering the Losses shall be taken into
account.

 

18.2Limit of Liability. Subject to Section 18.3, neither Party shall be liable
to the other in contract, tort, negligence, breach of statutory duty or
otherwise for any loss, damage, costs or expenses of any nature whatsoever
incurred or suffered by the other Party or its Affiliates, directors, officers,
employees or agents:

 

(a)of a direct nature where the same is a loss of turnover, profits, business or
goodwill; or

 

(b)an indirect or consequential or punitive nature, including any indirect or
consequential economic loss or other indirect or consequential loss of turnover,
profits, loss of enterprise value, business or goodwill or otherwise.

 

18.3The foregoing limitations of liability and indemnity provisions provided in
Sections 17.1 and 17.2 shall not apply:

 

(a)in cases where damage is caused by gross negligence or willful misconduct of
the other Party or that Party's officers, directors, employees, agents and/or
Affiliates;

 

(b)in case of liability according to any applicable mandatory law;

 

(c)in the event of the loss of life, physical injury and damage to health; or

 

(d)with respect to Third Party Claims for which a Party is obligated to provide
indemnification under Section 18.1.

 

18.4Nothing in this Agreement shall be taken to exclude or limit either Party's
liability to the extent that such liability cannot be excluded or limited in law
including for fraud or fraudulent misrepresentation.

 

ARTICLE 19                  Term and Termination

 

19.1Term. The Agreement shall enter into force and effect on the Effective Date
and shall remain in full force and effect for the period commencing on the
Effective Date and ending on the later of

 

(a)the last to expire Royalty Term in the Territory; or

 

(b)*** years after the Effective Date

 

(the “Term”), unless otherwise earlier terminated as provided in this Agreement.

 

19.2Expiration of the Agreement. Unless the Agreement is terminated in
accordance with this Article 19, the following shall apply:

 

(a)for each country in the Territory in which the Product is sold and therefore
a Royalty Term applies, the exclusive license granted under Section 2.1(a) and
the non-exclusive license granted under Section 2.1(b) in such country shall
continue on a perpetual, irrevocable, royalty-free, fully paid up basis
country-by-country at the end of the Royalty Term in such country (and for the
avoidance of doubt, at the end of the Term) and

 

Confidential/Basilea Pharmaceutica International Ltd. & ArQule, Inc.Page 56 of
88

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.

***Triple asterisks denote omissions.

 

Execution Version

 

Licence Agreement/ArQule, Inc.

 

(b)for any country in the Territory in which the Product is not sold and
therefore a Royalty Term does not apply, the exclusive license granted under
Section 2.1(a) and the non-exclusive license granted under Section 2.1(b) in
such country shall continue on a perpetual, irrevocable, royalty-free, fully
paid up basis at the end of the Term.

 

19.3Termination At Will or for Change of Control.

 

(a)Termination At Will. Basilea shall have the right during the Term to
terminate this Agreement on a country-by-country basis or in its entirety:

 

(i)       at any time prior to the First Commercial Sale Date of a Product by
giving not less than *** months' prior written notice to ArQule if Basilea
determines, in its sole discretion, that it is no longer Commercially Reasonable
to Research and Develop the Product; or

 

(ii)       at any time after the First Commercial Sale Date of a Product by
giving not less than *** months' prior written notice to ArQule if Basilea
determines, in its sole discretion that it is no longer Commercially Reasonable
to Commercialise the Product.

 

(b)Termination for Change of Control. ArQule shall have the right to terminate
this Agreement in whole within *** days of a Change of Control Event as set
forth in Section 20.1(b).

 

19.4Termination for Safety Concern or Withdrawal. Upon giving *** days prior
written notice to ArQule, Basilea shall be entitled to terminate this Agreement
on a country-by-country basis or in its entirety:

 

(a)if Basilea can demonstrate that there are reasonable good faith grounds to
believe there is a safety concern related to the Product which Basilea
reasonably believes it will not be capable of rectifying, or

 

(b)in case of withdrawal of the Regulatory Approval for the Product in a country
for whatever reason which Basilea reasonably believes will be permanent.

 

19.5Termination for Material Breach. Either Party (the “Non-Breaching Party”)
shall have the right to terminate this Agreement in whole or in part (on a
country-by-country or region-by-region basis) on the occurrence of any material
breach by the other Party (the “Breaching Party”) which is incapable of remedy
or which, in the case of a breach capable of remedy, shall not have been
remedied within *** days of the receipt by the Breaching Party of a written
notice from the Non-Breaching Party identifying the breach and requiring its
remedy (the “Cure Period”).

 

(a)The Non-Breaching Party shall indicate in detail in its notice of termination
for breach the grounds of such termination and whether it is terminating this
Agreement in whole or in part (on a country-by-country or region-by-region
basis).

 

(i)The Parties agree that a material breach that has a material impact that is
limited to a single country, group of countries or region shall only provide the
basis for termination of this Agreement with respect to the single country,
group of countries, or region so impacted. Without limiting the foregoing, if
the alleged material breach by Basilea is that it has failed to use Commercially
Reasonable Efforts to Develop or Commercialize a Product in a particular
country, group of countries or region in the Territory under Sections 3.3, 5.5
and/or 7.2, then ArQule will have the right to terminate this Agreement solely
with respect to such country, group of countries or region (and not in its
entirety).

 

Confidential/Basilea Pharmaceutica International Ltd. & ArQule, Inc.Page 57 of
88

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.

***Triple asterisks denote omissions.

 

Execution Version

 

Licence Agreement/ArQule, Inc.

 

(ii)The Parties agree that only a significant material breach shall provide the
basis for termination of this Agreement in whole. The Parties also agree that in
determining whether a material breach is or is not significant enough to provide
the basis for termination of this Agreement in whole, the value of the
contributions and investment made by each Party in the discovery, Development
and Commercialisation of the Products shall be considered by the trier of fact.

 

(b)If the Breaching Party in good faith disputes such material breach or
disputes the failure to cure or remedy of such material breach during the Cure
Period or disputes the significance of the breach and provides written notice of
that dispute to the Non-Breaching Party within the above time period, then the
matter will be addressed under the dispute resolution provisions in Article 20,
and the Non-Breaching Party may not terminate this Agreement until it has been
determined under Article 20 that the Breaching Party is in material breach or
significant material breach, as the case may be, of this Agreement.

 

19.6Termination for Insolvency. If an Insolvency Event occurs in relation to
either Party, the other Party may terminate this Agreement immediately on
written notice to the Party in relation to which the Insolvency Event has
occurred. For the avoidance of doubt, the immediate termination shall be
effective at the end of the *** day period referenced in each of Sections
1.60(a)-(d).

 

19.7Termination for Challenge. Except to the extent the following is
unenforceable under the Applicable Laws of a particular jurisdiction where a
Patent application covered by the license grant of Article 2 is pending or a
Patent covered by the license grant of Article 2 has issued, if one Party or any
of its Affiliates Challenges the Patents belonging to the other Party and that
are covered by the license grant of Article 2, or if such Party or its
Affiliates Assists a Third Party in Challenging the Patents belonging to the
other Party, then the non-challenging Party shall have the right to terminate
this Agreement on *** days’ written notice. With respect to this Section 19.7
only:

 

(a)“Assist” means providing, directly or indirectly, a Third Party with (a) any
analysis of any of Patents or any portion thereof; (b) prior art or analysis of
any prior art to any of the Patents; or (c) financial or technical or other
support in connection with a Challenge of any of the Patents or any portion
thereof; and

 

Confidential/Basilea Pharmaceutica International Ltd. & ArQule, Inc.Page 58 of
88

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.

***Triple asterisks denote omissions.

 

Execution Version

 

Licence Agreement/ArQule, Inc.

 

(b)“Challenge” means to contest or Assist in the contesting of the validity or
enforceability of any of the Patents, in whole or in part, in any court,
arbitration proceeding or other tribunal, including the United States Patent and
Trademark Office and the United States International Trade Commission. For the
avoidance of doubt, the term “contest” includes: (a) filing an action under 28
U.S.C. §§ 2201-2202 seeking a declaration of invalidity or unenforceability of
any Patents; (b) citation to the United States Patent and Trademark Office
pursuant to 35 U.S.C. § 301 of prior art patents or printed publications or
statements of the patent owner concerning the scope of any of the Patents; (c)
filing a request under 35 U.S.C. § 302 for re-examination of any of the Patents;
(d) filing, or joining in, a petition under 35 U.S.C. § 311 to institute inter
partes review of any Patents or any portion thereof; (e) filing, or joining in,
a petition under 35 U.S.C. § 321 to institute post-grant review of the Patents
or any portion thereof; (f) provoking or becoming a party to an interference
with an application for any of the Patents pursuant to 35 U.S.C. § 135; (g)
filing or commencing any re-examination, opposition, cancellation, nullity or
similar proceedings against any of the Patents in any country; or (h) any
foreign equivalents of subsection (a) through (g) applicable in the Territory.

 

19.8Effect of Termination.

 

(a)ArQule Termination Pursant to Sections 19.5 (Basilea breach), 19.6 (Basilea
Insolvency). or 19.7 (Basilea Challenge to ArQule IP) or Basilea Termination
Pursuant to19.3(a) (at will) or 19.4 (Safety Concern or Withdrawal): Termination
of this Agreement by ArQule pursuant to Sections 19.5 (Basilea breach) or 19.6
(Basilea insolvency) or 19.7 (Basilea Challenge to ArQule IP) or by Basilea
pursuant to Section 19.3(a) (at will) or 19.4 (Safety Concern or Withdrawal)
shall result in the following:

 

(i)The grant to ArQule by Basilea of a royalty-bearing, non-exclusive,
sub-licensable license to Basilea IP necessary for the Research, Development,
use, import, export, distribution, sale, manufacture, marketing and
Commercialisation of the Product. The Parties shall enter into good faith
discussions regarding the terms for such license. If the Parties are unable,
despite such good faith discussions, to reach agreement on the terms for such
license within *** days of the termination notice, then the Parties shall refer
the question of the value of such license to an independent valuation expert
(agreed by the Parties in advance of such expert’s review of the matter) who
shall conduct a timely review of the matter (in no event lasting longer than ***
days) and the Parties agree to be bound by the decision of such expert as to the
value of the license.

 

(ii)If such breach is applicable to the entire Territory and the termination is
therefore for the entire Territory, then the license shall be worldwide.

 

(iii)If such breach is applicable only in relation to a country or group of
countries, and the termination is therefore only in relation to a country or
group of countries only in relation to a country or group of countries, then the
license shall be only in relation to that same country or group of countries.

 

Confidential/Basilea Pharmaceutica International Ltd. & ArQule, Inc.Page 59 of
88

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.

***Triple asterisks denote omissions.

 

Execution Version

 

Licence Agreement/ArQule, Inc.

 

(b)Basilea Termination Pursuant to Sections 19.5 (ArQule breach) or 19.7 (ArQule
Challenge of Basilea IP), or ArQule Termination Pursuant to Section 19.3(b)
(Termination for Change of Control): In the event this Agreement is terminated
(in whole or with respect to a country or group of countries) by Basilea
pursuant to Section 19.5 for ArQule’s material breach of this Agreement or by
Basilea pursuant to Section 19.7 for Termination for Challenge, Basilea shall
have the right, by providing written notice to ArQule on or before the effective
date of termination, to have the exclusive license granted to Basilea under
Section 2.1(a) and the non-exclusive license granted to Basilea under Section
2.1(b) continue, subject to Basilea’s payment of all milestone and royalty
payments due and payable to ArQule in accordance with Article 14 of this
Agreement; provided that, (i) on and after the date of such written notice by
Basilea, all such milestone and royalty payments shall be reduced by *** and
(ii) solely to the extent that this Agreement is terminated by Basilea pursuant
to Section 19.5 for ArQule’s material breach of Section 2.1(a) or Section 3.6 or
is terminated by Basilea pursuant to Section 19.7, all such milestone and
royalty payments shall be reduced to ***. For the avoidance of doubt, if such
breach is applicable in the entire Territory and the termination is therefore
for the entire Territory, then the license shall be for the entire Territory
(and the Excluded Territory); if such breach is applicable only in relation to a
country or group of countries, and the termination is therefore only in relation
to a country or group of countries only in relation to a country or group of
countries, then the license shall be only in relation to that same country or
group of countries.

 

(c)General Effect of Termination. Except for termination pursuant to Section
19.5 (ArQule breach) or Section 19.7 (in which Basilea opts for a continuing
license pursuant to Section 19.8(b), the expiration or termination of this
Agreement (including on a country-by-country basis), for whatever reason and
regardless of the Party terminating shall result in the following (for the
avoidance of doubt, if the termination is in relation to a country or group of
countries, the following shall only apply in such country or group of
countries):

 

(i)All licenses granted by ArQule to Basilea under this Agreement shall
terminate and, subject to completion of its obligations in this Section 19.8(c),
Basilea shall cease all use of the ArQule IP and shall cease all Development,
manufacturing and Commercialisation of all Products.

 

(ii)In order to ensure an orderly transition of operational activities to ArQule
from Basilea, the Parties shall prepare and agree a transition plan as soon as
practically possible, and no later than *** days of the termination notice,
which sets forth the operational details of the transfer and assignment of
information between the Parties.

 

(iii)Commensurate with Applicable Law, Basilea shall as soon as practicably
possible after termination transfer to ArQule all right, title and interest in
all relevant Regulatory Approvals including all applications for Regulatory
Approvals held by Basilea for the Product (“Product Registrations”), and Basilea
shall execute all necessary and appropriate letters to the Regulatory
Authorities in the Territory to ensure that ownership of the Product
Registrations (or applications therefore) are transferred to ArQule within ***
days of termination. In the event that such a transfer is not possible under
Applicable Law, Basilea shall use reasonable efforts to ensure that ArQule has
the benefit of the relevant Product Registrations and, to this end, consents to
any Regulatory Authority in the Territory cross-referencing to the data and
information on file with any Regulatory Authority as may be necessary to
facilitate the granting of second Product Registrations to ArQule in the
Territory. In such circumstance, as soon as the second Product Registrations are
given to ArQule, ArQule will, so far as possible under Applicable Law, cancel
the corresponding first Product Registration.

 

Confidential/Basilea Pharmaceutica International Ltd. & ArQule, Inc.Page 60 of
88

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.

***Triple asterisks denote omissions.

 

Execution Version

 

Licence Agreement/ArQule, Inc.

 

(iv)Unless expressly prohibited by any Regulatory Authority, Basilea shall, and
shall cause its Affiliates and its and their Sublicensees to: (i) transfer
control to ArQule of any or all Clinical Trials involving Products being
conducted by or on behalf of Basilea, an Affiliate or a Sublicensee as of the
effective date of termination, if ArQule notifies Basilea of its intent to
assume control of ongoing Clinical Trials, or (ii) promptly wind down such
Clinical Trials in accordance with Applicable Laws, if ArQule notifies Basilea
that it does not intend to assume control of ongoing Clinical Trials. ArQule
shall provide its notice under (i) or (ii) within *** days of the termination.

 

(v)Basilea shall, and shall cause its Affiliates and its and their Sublicensees
to, provide a list to ArQule of all Product Agreements. “Product Agreement”
means, with respect to a Product, any agreement entered into by and between
Basilea or any of its Affiliates or its or their Sublicensees, on the one hand,
and one (1) or more Third Parties, on the other hand, during the Term that is
necessary or reasonably useful for the Development, manufacture or
Commercialisation of such Product in the Field in the Territory, including (a)
any agreement pursuant to which Basilea, its Affiliates or its or their
Sublicensees receives any license or other rights to Develop, manufacture or
Commercialise such Product, (b) supply agreements pursuant to which Basilea, its
Affiliates or its or their Sublicensees obtain or will obtain quantities of such
Product, (c) clinical trial agreements, (d) contract research organization
agreements and (e) service agreements. Basilea shall thereafter assign to ArQule
any Product Agreement requested in writing by ArQule, unless, with respect to
any such Product Agreement, such Product Agreement expressly prohibits such
assignment, in which case Basilea (or such Affiliate or Sublicensee, as
applicable) shall reasonably co-operate with ArQule to secure the consent of the
applicable Third Party to such assignment, or if the counterparty to such
Product Agreement does not consent to such assignment.

 

(vi)At ArQule' written request, and at ArQule’s cost, Basilea shall (i) supply
ArQule with such quantities of the Product Materials and Products in Basilea’s
inventory on the effective date of termination as may be requested by ArQule and
(ii) supply to ArQule such additional quantities of the Product Materials and
Products as ArQule indicates in written forecasts and orders therefore from time
to time; in each case with respect to (i) and (ii) at Basilea's actual,
fully-burdened cost (plus ***%) to manufacture such Product Materials and
Products until the earlier of: (y) such time as ArQule has established an
alternate, validated source of supply for the Product Materials and Products,
and ArQule is receiving supply from such alternative source, and (z) the ***
year anniversary of the effective date of termination of this Agreement.

 

Confidential/Basilea Pharmaceutica International Ltd. & ArQule, Inc.Page 61 of
88

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.

***Triple asterisks denote omissions.

 

Execution Version

 

Licence Agreement/ArQule, Inc.

 

19.9Survival. Termination of this Agreement shall be without prejudice to any
rights that have accrued to the benefit of either Party before such termination,
including the right of either Party to receive or recover damages sustained by
reason of the breach of this Agreement by the other party. In addition, the
following provisions of this Agreement shall survive termination or expiration
of this Agreement: Article 1 (all relevant definitions and interpretations);
Section 2.6; Section 5.8; Section 10.3(b); Section 15.1; Sections 16,1-16.4;
Section 17.6(e); Article 18; Section 19.8(c); Section 19.9; Article 21; Section
22.2; Section 22.7; and Section 22.11. As well as the forenamed sections, the
following shall survive as specified:

 

(a)In the event of termination pursuant to Section 19.8(a)(i) pursuant to which
ArQule is granted a royalty-bearing, non-exclusive, sub-licensable license to
the Basilea IP: Section 2.2; Section 14.7; Section 17.6(a); and Section 19.8(a)
shall survive.

 

(b)In the event of termination pursuant to Section 19.8(b) pursuant to which
Basilea may opt for a continuation of the exclusive license granted to Basilea
under Section 2.1(a) and the non-exclusive license granted to Basilea under
Section 2.1(b): Section 2.1; Section 2.4; Section 2.5; Section 7.3; Section
14.2; Section 14.3; Section 14.5; Section 14.6; Section 14.7; Section 14.8;
Section 17.4(a); Section 17.4(f); and Section 19.8(b) shall survive.

 

(c)In the event of expiration pursuant to Section 19.2: Section 2.1; Section
2.4; Section 2.5; Section 17.4(e); and Section 19.2 shall survive.

 

ARTICLE 20                   Assignment/Succession

 

20.1This Agreement shall not be assignable nor the rights licensed hereunder be
transferable in any way by either Party except by prior written consent of the
other Party, not to be unreasonably withheld, conditioned or delayed, provided,
however, that:

 

(a)either Party may assign this Agreement in whole or in part to a corporate
Affiliate on reasonable prior written notice to the other Party of such
assignment on the condition that the assigning Party shall remain liable
hereunder for the prompt payment and performance of all obligations of the
assignee;

 

(b)this Agreement may be assigned to a Third Party on concurrent written notice
to the other Party of such assignment in connection with a sale or transfer of
all or substantially all of the transferring Party's business or assets to which
this Agreement relates or in connection with a merger or consolidation
transaction involving such Third Party (“Change of Control Event”) provided
always that such Third Party gives a written deed of undertaking to the
non-affected Party agreeing to abide by all the obligations under this Agreement
of the assigning Party.

 

20.2This Agreement shall be binding upon, and shall inure to the benefit of, all
permitted assigns.

 

ARTICLE 21                     Jurisdiction and Dispute Resolution

 

21.1The interpretation and construction of this Agreement shall be governed by
the laws of England excluding any conflicts or choice of law rule or principle
that might otherwise refer construction or interpretation of this Agreement to
the substantive law of another jurisdiction.

 

Confidential/Basilea Pharmaceutica International Ltd. & ArQule, Inc.Page 62 of
88

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.

***Triple asterisks denote omissions.

 

Execution Version

 

Licence Agreement/ArQule, Inc.

 

21.2Any dispute, controversy or claim arising out of or relating to this
Agreement or the alleged breach, termination or invalidity of this Agreement
shall be submitted in the first instance to appropriate management such as the
Chief Executive Officer of ArQule or such person's designee of equivalent or
superior position and to the Chief Executive Officer of Basilea or such person's
designee of equivalent or superior position, who shall both use best efforts to
meet in person to discuss the same within twenty one (21) days of the receipt by
one Party of formal written notice of dispute from the other Party. If the
Parties' executives fail to meet, either by telephone, videoconference or in
person, to resolve a matter which has been referred to them within such twenty
one (21) days or if the meeting between senior executives takes place within
such twenty one (21) day period and the senior executives are unable to resolve
the dispute, then either Party may refer the dispute to arbitration upon giving
written notice to the other and Section 20.3 shall apply.

 

21.3Disputes not resolved under Section 21.2 shall be referred and finally
determined by arbitration with the WIPO Arbitration Rules subject to the
following provisions:

 

(a)the number of arbitrators shall be three (3), the seat of the arbitration
shall be London; the arbitral proceedings shall be conducted in English;

 

(b)the arbitration award shall be final and binding on the Parties and shall not
be appealable to any court in any jurisdiction;

 

(c)the award may be entered and enforced in any court having competent
jurisdiction; and

 

(d)the fees of the arbitration shall be paid as directed by the arbitral
tribunal.

 

21.4Notwithstanding the foregoing, either Party may seek immediate injunctive or
other interim relief from any court of competent jurisdiction with respect to
any matter for which monetary damages would not adequately protect such Party's
interests or otherwise to enforce and protect any Intellectual Property owned,
Controlled or licensed to such Party.

 

21.5Any dispute concerning the ownership or inventorship of any Patent Rights
arising hereunder in a given jurisdiction shall be determined in accordance with
the law of the jurisdiction where the inventive contribution was made. For the
avoidance of doubt, the outcome of any such dispute shall not affect the
licenses granted to Basilea under this Agreement.

 

ARTICLE 22                   Miscellaneous

 

22.1Force Majeure. Neither Party shall be responsible for any delay or failure
to perform its obligations under this Agreement or shall be liable to the other
for loss or damages for any default or delay caused by conditions beyond its
reasonable control, including but not limited to, acts of God, governmental
restrictions, declared or not declared wars or insurrections, strikes,
terrorism, floods, work stoppages. If either Party is so affected it shall give
prompt written notice of such cause to the other Party stating the nature of the
event, its anticipated duration and any action being taken to avoid or minimize
its effect. The suspension of performance shall be of no greater scope and no
longer duration than is necessary and the non-performing Party shall use
commercially reasonable efforts to remedy its inability to perform. Subject to
the foregoing, the Party giving such notice shall thereupon be excused from such
of its obligations under this Agreement as it is thereby disabled from
performing for so long as it is so disabled.

 

Confidential/Basilea Pharmaceutica International Ltd. & ArQule, Inc.Page 63 of
88

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.

***Triple asterisks denote omissions.

 

Execution Version

 

Licence Agreement/ArQule, Inc.

 

22.2Notices.

 

(a)Any notice (which term shall in this Section include any other formal written
communication) required to be given under this Agreement or in connection with
the matters contemplated by it shall, except where otherwise specifically
provided, be in writing in the English language.

 

(b)Any such notice shall be addressed as provided in Section 22.2(c) and may be:

 

(i)Delivered by courier, in which case it shall be deemed to have been given
upon delivery at the relevant address if it is delivered not later than 17.00
hours on a business day, or, if it is delivered later than 17.00 hours on a
business day or at any time on a day which is not a Business Day, at 08.00 hours
on the next Business Day; or

 

(ii)sent by electronic mail, in which case it shall be deemed to be given when
the E-mail leaves the E-mail gateway of the sender where it leaves such gateway
before 17.00 hours on any business day or in any other case at 08.00 hours on
the next Business Day after it leaves such gateway and the onus shall be on the
sender to prove the time that the E-mail left its gateway.

 

(c)The addresses and other details of the Parties for notices are:

 

If to ArQule, addressed to:

 

ArQule, Inc.

One Wall Street

Burlington, MA 01803

Attention: General Counsel

Tel: 781-994-0300

Fax: 781-376-6019

 

with a copy (which shall not constitute notice) to:

 

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.

One Financial Center

Boston, MA 02111

Attention: John Cheney, Esq.

Tel: 617-542-6000

Fax: 617-542-2241

 

If to Basilea, addressed to:

 

Basilea Pharmaceutica International Ltd

Grenzacherstrasse 487, CH-4058,

Basel, Switzerland

Attention: Chief Medical Officer

 

Confidential/Basilea Pharmaceutica International Ltd. & ArQule, Inc.Page 64 of
88

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.

***Triple asterisks denote omissions.

 

Execution Version

 

Licence Agreement/ArQule, Inc.

 

with a copy to:

 

Basilea Pharmaceutica International Ltd

Grenzacherstrasse 487, CH-4058,

Basel, Switzerland

Attention: Legal Department

 

(d)Any Party to this Agreement may notify the other Party of any change to the
address or any of the other details specified in Section 22.2(c), provided that
such notification shall only be effective on the date specified in such notice
or five (5) Business Days after the notice is given, whichever is later.

 

22.3No Other Rights. Except as otherwise expressly provided in this Agreement,
no other right, express or implied, is granted by this Agreement.

 

22.4Further Actions. Each party agrees to execute, acknowledge and deliver such
further instruments, and to do all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement.

 

22.5Amendment. No amendment, modification or supplement of any provision of this
Agreement shall be valid or effective unless made in writing and signed by a
duly authorized officer or director of each party.

 

22.6Waiver. No provision of this Agreement shall be waived by any act, omission
or knowledge of any party or its agents or employees except by an instrument in
writing expressly waiving such provision and signed by a duly authorized officer
or director of the waiving party.

 

22.7Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.

 

22.8Independent Contractors. The relationship between ArQule and Basilea created
by this Agreement is one of independent contractors and neither party shall have
the power or authority to bind or obligate the other. There is no
employee-employer relationship or partnership relationship between ArQule and
Basilea or any of its representatives.

 

22.9Local Law Requirements. Except as otherwise specifically provided herein,
each party shall at their own expense in their respective countries, take such
steps as may be required to satisfy any laws or requirements with respect to
declaring, filing, recording or otherwise rendering this Agreement valid.

 

22.10Expenses. Each Party shall bear its own expenses and costs incurred in the
negotiations leading up to and in preparation of this Agreement and of matters
incidental to this Agreement.

 

22.11Entire Agreement of the Parties. The Agreement (including the Schedules)
shall constitute and contain the complete, final and exclusive understanding and
agreement of the parties and cancels and supersedes any and all prior
negotiations, correspondence, understanding and agreements, whether oral or
written, between ArQule and Basilea respecting the subject matter thereof.

 

Confidential/Basilea Pharmaceutica International Ltd. & ArQule, Inc.Page 65 of
88

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.

***Triple asterisks denote omissions.

 

Execution Version

 

Licence Agreement/ArQule, Inc.

 

22.12Exclusion. The Parties exclude the application of any international
statutes on the sales of goods, including the United Nations Convention on
International Contracts for the Sales of Goods.

 

22.13Equitable Relief. Each Party acknowledges and agrees that the restrictions
set forth in Section 3.6 and Section 3.7 are reasonable and necessary to protect
the legitimate interests of the other Party and that such other Party would not
have entered into this Agreement in the absence of such restrictions and that
any breach or threatened breach of any provision of such sections may result in
irreparable injury to such other Party for which there will be no adequate
remedy at law. In the event of a breach or threatened breach of any provision of
such sections, the non-breaching Party shall be authorized and entitled to seek
from any court of competent jurisdiction injunctive relief, whether preliminary
or permanent, specific performance and an equitable accounting of all earnings,
profits and other benefits arising from such breach, which rights shall be
cumulative and in addition to any other rights or remedies to which such
non-breaching Party may be entitled in law or equity. Both Parties agree to
waive any requirement that the other party post a bond or other security as a
condition for obtaining any such relief or show irreparable harm, balancing of
harms, consideration of the public interest or inadequacy of monetary damages as
a remedy. Nothing in this Section 22.13 is intended, or should be construed, to
limit either Party's right to equitable relief or any other remedy for a breach
of any other provision of this Agreement.

 

22.14Counterpart. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. This Agreement may be executed by PDF
format via email such signatures shall be deemed to bind each Party hereto as if
they were original signatures.

 

[Signature Page Follows]

 

Confidential/Basilea Pharmaceutica International Ltd. & ArQule, Inc.Page 66 of
88

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.

***Triple asterisks denote omissions.

 

Execution Version

 

Licence Agreement/ArQule, Inc.

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed and delivered as of the date first written above.

 

Basilea Pharmaceutica International Ltd.   ArQule, Inc.       /s/ Ron Scott  
/s/ Peter S. Lawrence By   By       Name: Ron Scott   Name: Peter S. Lawrence  
    Job title: CEO   Job title: President and COO       Place/Date: Basel, April
16, 2018   Place/Date: 4/16/2018

 

Basilea Pharmaceutica International Ltd.           /s/ Adesh Kaul     By        
  Name: Adesh Kaul           Job title: Chief Corporate Development Officer    
      Place/Date: Basel, April 16, 2018    

 

Confidential/Basilea Pharmaceutica International Ltd. & ArQule, Inc.Page 67 of
88

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.

***Triple asterisks denote omissions.

 

Execution Version

 

Licence Agreement/ArQule, Inc.

 

Schedule 1 – ArQule Patents

 

***   ***   ***   ***   ***   ***   *** ***   ***   ***   ***   ***   ***   ***
***   ***   ***   ***   ***   ***   *** ***   ***   ***   ***   ***   ***   ***
***   ***   ***   ***   ***         ***   ***   ***   ***   ***         ***  
***   ***   ***   ***   ***   *** ***   ***   ***   ***   ***   ***   *** ***  
***   ***   ***   ***   ***   *** ***   ***   ***   ***   ***   ***   *** ***  
***   ***   ***   ***   ***   *** ***   ***   ***   ***   ***   ***   *** ***  
***   ***   ***   ***   ***   *** ***   ***   ***   ***   ***   ***   *** ***  
***   ***   ***   ***   ***   *** ***   ***   ***   ***   ***   ***   *** ***  
***   ***   ***   ***   ***   *** ***   ***   ***   ***   ***         ***   ***
  ***   ***   ***   ***   *** ***   ***   ***   ***   ***   ***   *** ***   ***
  ***   ***   ***   ***   *** ***   ***   ***   ***   ***   ***   *** ***   ***
  ***   ***   ***   ***   ***

 

Confidential/Basilea Pharmaceutica International Ltd. & ArQule, Inc.Page 68 of
88

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.

***Triple asterisks denote omissions.

 

Execution Version

 

Licence Agreement/ArQule, Inc.

 

***   ***   ***   ***   ***   ***   *** ***   ***   ***   ***   ***   ***   ***
***   ***   ***   ***   ***   ***   *** ***   ***   ***   ***   ***   ***   ***
***   ***   ***   ***   ***   ***   *** ***   ***   ***   ***   ***   ***   ***
***   ***   ***   ***   ***   ***   *** ***   ***   ***   ***   ***   ***   ***
***   ***   ***   ***   ***         ***   ***   ***   ***   ***         ***  
***   ***   ***   ***         ***   ***   ***   ***   ***         ***   ***  
***   ***   ***         ***   ***   ***   ***   ***   ***   *** ***   ***   ***
  ***   ***        

 

Confidential/Basilea Pharmaceutica International Ltd. & ArQule, Inc.Page 69 of
88

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.

***Triple asterisks denote omissions.

 

Execution Version

 

Licence Agreement/ArQule, Inc.

 

Schedule 2 - Initial Development Plan

 

The following are the major development activities for the Product:

 

1)Clinical development in iCCA

 

a.Completion of the ***

 

b.Initiation of a ***

 

c.Continuation of the ***

 

2)***

 

Initiation of a ***

 

Clinical Pharmacology Studies

 

a.Conduct of approximately *** new clinical pharmacology studies (the “Clinical
Pharmacology Studies”); approximately *** subjects/patients in total

 

b.Only if requested by regulatory authorities: ***

 

For the avoidance of doubt, items 1(a) and (c) contain activities which are in
part ArQule Development Activities and which will therefore be undertaken by
ArQule pursuant to Section 5.1.

 

Confidential/Basilea Pharmaceutica International Ltd. & ArQule, Inc.Page 70 of
88

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.

***Triple asterisks denote omissions.

 

Execution Version

 

Licence Agreement/ArQule, Inc.

 

Schedule 3 - Milestone Payments and Royalties

 

 Execution Payment and Milestones   Payment
(USD
millions)       Execution Payment   10       Development and Regulatory
Milestones     ***   ***       ***   *** ***   *** ***   ***       ***   *** ***
  *** ***   ***       ***   *** ***   *** ***   ***       Commercial Sales
Milestones     ***   *** ***   *** ***   *** ***   *** ***   *** ***   ***

* ***

 

Confidential/Basilea Pharmaceutica International Ltd. & ArQule, Inc.Page 71 of
88

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.

***Triple asterisks denote omissions.

 

Execution Version

 

Licence Agreement/ArQule, Inc.

 

Royalties

 



***   Net Sales of up to and including USD *** in the relevant Calendar Year  
***     Net Sales exceeding USD *** US Dollars) up to and including USD *** US
Dollars) in the relevant Calendar Year   ***     Net Sales exceeding USD *** US
Dollars) up to and including USD *** US Dollars) in the relevant Calendar Year  
***     Net Sales exceeding USD *** US Dollars) in the relevant Calendar Year  
*** ***   Net Sales of up to and including USD *** US Dollars) in the relevant
Calendar Year   ***     Net Sales exceeding USD *** US Dollars) up to and
including USD *** US Dollars) in the relevant Calendar Year   ***     Net Sales
exceeding USD *** US Dollars) up to and including USD *** US Dollars) in the
relevant Calendar Year   ***     Net Sales exceeding USD *** US Dollars) in the
relevant Calendar Year   ***

 

The following examples are given for illustrative purposes only:

 

For example, if the aggregated annual Net Sales of Commercialised Product in the
Territory in a Calendar Year by a *** are USD ***, Basilea will make a royalty
payment to ArQule of USD *** US Dollars) (*** on USD *** in Net Sales, plus ***
on USD *** in Net Sales plus *** on USD *** in Net Sales plus *** on USD *** in
Net Sales).

 

For example, if the aggregated annual Net Sales (***) of Commercialised Product
in the Territory in a Calendar Year by Basilea are USD ***, Basilea will make a
royalty payment to ArQule of USD *** US Dollars) (*** on USD *** in Net Sales,
plus *** on USD *** in Net Sales plus *** on USD *** in Net Sales plus *** on
USD *** in Net Sales).

 

Confidential/Basilea Pharmaceutica International Ltd. & ArQule, Inc.Page 72 of
88

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.

***Triple asterisks denote omissions.

 

Execution Version

 

Licence Agreement/ArQule, Inc.

 

Schedule 4 - ArQule Development Activities

 

The ArQule Development Activities are the continuation of the ongoing clinical
development in ***, including:

 

a.Completion of the ***; and

b.Continue to conduct the ***.

 

The specific activities which make up the ArQule Development Activities, and the
estimates1 for the related Third Party costs therefore, are provided in the
following Schedules 4A, 4B, 4C, and 4D. Schedule 4E provides the FTE amounts.

 



 

1 ArQule’s estimates in this Schedule 4 cover ***. Pursuant to Section 5.1,
Basilea shall bear the costs of the ArQule Development Activities from the
Effective Date until such activities are completed or transferred to Basilea.

 

Confidential/Basilea Pharmaceutica International Ltd. & ArQule, Inc.Page 73 of
88

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.

***Triple asterisks denote omissions.

 

Execution Version

 

Licence Agreement/ArQule, Inc.

 

Schedule 4A - *** and CDx

 

Activity   Description of Activity / Major
Tasks/Deliverables   Estimated
Costs
(USD mio)   Contractor *** & CDx            

Central safety labs

  Central safety labs ***.  Storage of Tissue and PK samples and forwarded to
third party labs for testing.  Provision of all lab kits and shipping fees for
kits and samples.   ***   *** PK analysis   PK analysis and PK report***   ***  
*** Drug depot   Drug storage and distribution to the sites.   ***   *** CRO  
including Project Management, Medical Monitoring, Regulatory, Monitoring, Data
Management, Stats, DMC management and site fees   ***   *** Misc   Misc vendors
paid directly by Arqule - ***, ***, KOL support, EU Legal rep, couriers,
professional meetings & publications, USAN filings, and other as appropriate  
***   *** EDC   Development of eCRFs.  Coding. Hosting EDC database.   ***   ***
Pharmacovigilance   Host safety database, receive all SAE reports from sites and
draft all SAE narratives.   ***   *** Central Imaging Lab   Train/approve each
site for imaging.  Receive imaging scans from sites.  Perform blinded imaging
review (primary endpoint data)   ***   *** IRT   Manage drug supply to
sites.  Use the IRT system also to control release of initial dose to each
subject as medical monitor must pre-approve each subject in IRT.  IRT also
integrates with EDC and creates each new subject’s initial casebook and releases
eCRFs for data entry as each visit is actually performed.   ***   *** Biomarker
  Biomarker development and validation   ***   *** Biomarker   Biomarker
clinical testing (actual testing of tissue samples received from sites to
confirm if *** is present)   ***   *** Biomarker   Test kits, support,
regulatory filings   ***   *** Total       ***    

 

Confidential/Basilea Pharmaceutica International Ltd. & ArQule, Inc.Page 74 of
88

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.

***Triple asterisks denote omissions.

 

Execution Version

 

Licence Agreement/ArQule, Inc.

 

Schedule 4B – ***

 

Activity   Description of Activity / Major
Tasks/Deliverables   Estimated Costs
(USD mio)   Contractor  ***                          EDC   Coding, Hosting EDC
database   ***   *** Statistical analysis   Statistical analysis   ***   *** CRO
  CRO Project Management, Regulatory, Monitoring, Data Management   ***   ***
Report Writing   Report Writing CSR, Publication   ***   *** Total       ***    

 

Confidential/Basilea Pharmaceutica International Ltd. & ArQule, Inc.Page 75 of
88

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.

***Triple asterisks denote omissions.

 

Execution Version

 

Licence Agreement/ArQule, Inc.

 

Schedule 4C - ***: CMC

 

Activity   Description of Activity / Major Tasks/Deliverables   Estimated
Costs
(USD mio)   Contractor  CMC            

Stability API

  ***   ***   *** Stability multi DP batches   ***   ***   *** Method evaluation
and validation   Project Plan #130-ARQ 087 Disso Mtd Eval and PIII
Validation.  ***   ***   *** Scale up   ***   ***   *** GMP manufacture   MCS
PP# 139 GMP manufacture, packaging and release of ARQ 087, 100 mg Capsules, ***
Capsules   ***   *** Reference markers   ARQ 087, PP#58, Reference markers
certification   ***   *** API batch   *** API registration batch#2 and stability
  ***   *** CTM MFG   CTM MFG (incl. pkg/label, rel. test), PhIII, 100 mg
capsules    ***   *** Stability   Stability Testing drug product clinical
batches-PROJECTED   ***   *** API batch  

~*** API registration batch#3 (including RSM cost) and stability

   ***   *** CTM 3 registration batches   CTM 3 registration batches, 100 mg
capsules and stability   ***   *** Total       ***    

 

Confidential/Basilea Pharmaceutica International Ltd. & ArQule, Inc.Page 76 of
88

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.

***Triple asterisks denote omissions.

 

Execution Version

 

Licence Agreement/ArQule, Inc.

 

Schedule 4D - ***: CMC API, CTM & Inventory

 

Activity   Description of Activity / Major
Tasks/Deliverables   Estimated Costs
(USD mio)   Contractor CMC API, CTM Inventory             Registration Batch #1
  *** API available for Drug Product manufacturing   Information provided in
following 7 lines API production costs   Reg. Starting Material 1 (***)- Reg
batch #1   ***   *** API production costs   Reg. Starting Material 2 (***)- Reg
batch #1   ***   *** API production costs   ***- Reg batch #1   ***   *** API
production costs   Starting material (***)- Reg batch #1   ***   *** API
production costs   cGMP Manufacturing- Reg batch #1   ***   *** API production
costs   cGMP Manufacturing CO- Reg batch #1   ***   *** API production costs  
cGMP Micronization- Reg batch #1   ***   *** API registration batch#2 Starting
materials on order   Reg. Starting Material 1 (***) - Reg batch #2   ***   ***
API registration batch#2 Starting materials on order   Reg. Starting Material 2
(***) - Reg batch #2   ***   *** API registration batch#2 Starting materials on
order   ***- Reg batch #2   ***   *** API registration batch#2 Starting
materials on order   Starting material (***) estimated- Reg batch #2   ***   ***
Inventory as of March 2018   Drug Product, ARQ 087 100 mg capsules   ***   ***
Total       ***    

 

Confidential/Basilea Pharmaceutica International Ltd. & ArQule, Inc.Page 77 of
88

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.

***Triple asterisks denote omissions.

 

Execution Version

 

Licence Agreement/ArQule, Inc.

 

Schedule 4E - FTEs

 

Description   Clinical/product development   Project manager *** Program
management *** Medical monitor *** Safety monitor *** Clinical management ***
Documentation support *** Admin support *** Drug supply manager ***
Finance/contract support *** Finance/contract management *** Statistician ***
Regulatory manager *** TOTAL Clinical/product development *** CMC   CMC director
*** CMC manager 1 *** CMC manager 2 *** TOTAL CMC *** Biomarker & Clinical
Pharmacology *** TOTAL FTEs ***

 

FTE rate: *** per annum. One (1) FTE is the equivalent of one person working for
a twelve (12) month period based on an average of *** working days per month.

 

The total FTE payments made by Basilea for a month with *** working days will be
USD ***. The total FTE payments made by Basilea for a month with *** working
days will be USD ***.

 

Confidential/Basilea Pharmaceutica International Ltd. & ArQule, Inc.Page 78 of
88

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.

***Triple asterisks denote omissions.

 

Execution Version

 

Licence Agreement/ArQule, Inc.

 

Schedule 5– ArQule Contracts

 

***   ***   ***   ***   *** ***   ***   ***   ***   *** ***   ***   ***   ***  
*** ***   ***   ***   ***   *** ***   ***   ***   ***   *** ***   ***   ***  
***   *** ***   ***   ***   ***   *** ***   ***   ***   ***   *** ***   ***  
***   ***   *** ***   ***   ***   ***   *** ***   ***   ***   ***   *** ***  
***   ***   ***   *** ***   ***   ***   ***   *** ***   ***   ***   ***   ***
***   ***   ***   ***   *** ***   ***   ***   ***   *** ***   ***   ***   ***  
*** ***   ***   ***   ***   *** ***   ***   ***   ***   *** ***   ***   ***  
***   *** ***   ***   ***   ***   *** ***   ***   ***   ***   *** ***   ***  
***   ***   *** ***   ***   ***   ***   *** ***   ***   ***   ***   *** ***  
***   ***   ***   *** ***   ***   ***   ***   *** ***   ***   ***   ***   ***
***   ***   ***   ***   *** ***   ***   ***   ***   *** ***   ***   ***   ***  
*** ***   ***   ***   ***   *** ***   ***   ***   ***   *** ***   ***   ***  
***   *** ***   ***   ***   ***   *** ***   ***   ***   ***   *** ***   ***  
***   ***   *** ***   ***   ***   ***   *** ***   ***   ***   ***   *** ***  
***   ***   ***   *** ***   ***   ***   ***   *** ***   ***   ***   ***   ***
***   ***   ***   ***   *** ***   ***   ***   ***   *** ***   ***   ***   ***  
*** ***   ***   ***   ***   *** ***   ***   ***   ***   *** ***   ***   ***  
***   *** ***   ***   ***   ***   *** ***   ***   ***   ***   *** ***   ***  
***   ***   *** ***   ***   ***   ***   *** ***   ***   ***   ***   *** ***  
***   ***   ***   *** ***   ***   ***   ***   ***

 

Confidential/Basilea Pharmaceutica International Ltd. & ArQule, Inc.Page 79 of
88

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.

***Triple asterisks denote omissions.

 

Execution Version

 

Licence Agreement/ArQule, Inc.

 

Schedule 6 – Named Officers

 

ArQule

 

Peter Lawrence

 

Paolo Pucci

 

Brian Schwatz

 

Robert Weiskopf

 

Manish Tandon

 

Erika Volckova

 

Ron Savage

 

Basilea

 

Ron Scott

 

Marc Engelhardt

 

Guenter Ditzinger

 

Adesh Kaul

 

Laurenz Kellenberger

 

Donato Spota

 

David Veitch

 

Confidential/Basilea Pharmaceutica International Ltd. & ArQule, Inc.Page 80 of
88

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.

***Triple asterisks denote omissions.

 

Execution Version

 

Licence Agreement/ArQule, Inc.

 

Schedule 7 – Form of Press Releases

 

Contact:

Paolo Pucci

Chief Executive Officer (781) 994-0300

www.ArQule.com

 

ArQule and Basilea Enter into Exclusive License Agreement for Derazantinib in
the US,

EU, Japan and Rest of World excluding Greater China

ArQule eligible to receive up to $336 million including upfront, regulatory and
commercial milestone

payments

ArQule to host investor conference call on April [], 2018 at 9:00 A.M. ET

 

BURLINGTON, Mass. April [], 2018 –ArQule, Inc. (NASDAQ: ARQL) today announced
that it has entered into an exclusive license agreement with Basilea
Pharmaceutica International Limited (Basilea, SIX: BSLN) to develop and
commercialize derazantinib, a pan-FGFR (fibroblast growth factor receptor)
inhibitor in the US, EU, Japan and rest of the world excluding the People’s
Republic of China, Hong Kong, Macao and Taiwan, where Sinovant Sciences Ltd., a
Roivant Sciences Ltd. subsidiary, has rights to develop and exclusively
commercialize the drug.

 

Under the terms of the agreement, ArQule will receive an upfront payment of $10
million and is eligible for up to $326 million in regulatory and commercial
milestones. ArQule is also entitled to receive staggered single-digit to
double-digit royalties on net sales upon commercialization. Under certain
circumstances, ArQule may have the opportunity to promote derazantinib in the US
directly. Basilea will be responsible for all costs and expenses of development,
manufacture and commercialization in its territory.

 

ArQule is currently conducting a registrational trial for derazantinib in the
United States, Canada and Europe as a potential treatment for intrahepatic
cholangiocarcinoma (iCCA), a form of biliary tract cancer. As part of the
exclusive license agreement, Basilea intends to continue this trial and the
further development of derazantinib in iCCA and other tumor types with FGFR
dysregulation.

 

Ronald Scott, Chief Executive Officer, said: “We are very excited about this
partnership with ArQule. Derazantinib is an ideal match for our existing
clinical oncology portfolio. It is a targeted therapy building on a solid
biomarker approach in an area where patients currently have limited treatment
options. This transaction underscores our continued commitment to expand our R&D
portfolio with novel compounds focused on overcoming the clinical problem of
resistance in oncology and infectious diseases. Our clinical oncology portfolio
now includes three drug candidates in different stages of development. We
continue to focus on further broadening our R&D portfolio through internal and
external innovation.”

 

“Partnering with Basilea, a company with global drug development experience and
expertise, will propel the advancement of derazantinib in ways we could not have
achieved independently,” said Paolo Pucci, chief executive officer of ArQule.
“Basilea will bring a wealth of skills to the expansion of the derazantinib
development plan at a time when it will benefit most from these resources,
allowing it to reach its full potential in iCCA and beyond.”

 

ArQule will hold a conference call to discuss this agreement tomorrow, April [],
beginning at 9 a.m. EDT. Paolo Pucci, chief executive officer of ArQule, will
lead the call. As a result of entering into the exclusive license agreement,
ArQule will be updating its financial guidance on the call.

 

Confidential/Basilea Pharmaceutica International Ltd. & ArQule, Inc.Page 81 of
88

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.

***Triple asterisks denote omissions.

 

Execution Version

 

Licence Agreement/ArQule, Inc.

 

The details of the call are as follows:

April [], 2018 @ 9 AM EDT

Audio connection numbers:

US: 1 877-868-1831

Outside US: 1 914-495-8595 PIN: 4089669

 

A replay of the call will be available two hours after the completion of the
call and can be accessed in the “Investors and Media” section of our website,
www.arqule.com, under “Events and Presentations.” The ArQule investor conference
call will be archived and can be accessed in the “Investors and Media” section
of ArQule’s website, www.arqule.com, under “Events and Presentations.”

 

About Derazantinib

Derazantinib is a potent, orally administered inhibitor of the fibroblast growth
factor receptor (FGFR) family, a key driver of cell proliferation,
differentiation, and migration. In a Phase 1/2 study in patients with iCCA
harboring FGFR2 gene fusions, treatment with derazantinib resulted in an
objective response rate of 21%, nearly 3 times higher than standard-of-care
chemotherapy. ArQule is currently conducting a registrational study with
derazantinib in patients with FGFR2 fusion-positive second-line iCCA. The
open-label single-arm trial is recruiting in both the United States and Europe
with objective response rate as the primary endpoint. More information on that
program is available here.

 

About Intrahepatic Cholangiocarcinoma

Cholangiocarcinoma (CCA) is the most common biliary malignancy and the second
most common hepatic malignancy after hepatocellular carcinoma (HCC).1 Depending
on the anatomic location, CCA is classified as intrahepatic (iCCA), perihilar
(pCCA), and extrahepatic (eCCA). iCCA originates from the intrahepatic biliary
ductal system and forms an intrahepatic mass. iCCA is an aggressive cancer, with
a median 5-year survival rate of 15% for patients diagnosed with early-stage
disease.2 In China, the incidence of cholangiocarcinoma is more than 7 cases per
100,000 people, and the majority of cases are intrahepatic.3

 

About ArQule

ArQule is a biopharmaceutical company engaged in the research and development of
targeted therapeutics to treat cancers and rare diseases. ArQule's mission is to
discover, develop and commercialize novel small molecule drugs in areas of high
unmet need that will dramatically extend and improve the lives of our patients.
Our clinical-stage pipeline consists of five drug candidates, all of which are
in targeted, biomarker-defined patient populations, making ArQule a leader among
companies our size in precision medicine. ArQule's proprietary pipeline
includes: Derazantinib, a multi-kinase inhibitor designed to preferentially
inhibit the fibroblast growth factor receptor (FGFR) family, in a registrational
trial for iCCA and in phase 1b for multiple oncology indications; Miransertib
(ARQ 092), a selective inhibitor of the AKT serine/threonine kinase, in a phase
1/2 company sponsored study for Overgrowth Diseases, in a phase 1 study for
ultra-rare Proteus syndrome conducted by the National Institutes of
Health (NIH), as well as in multiple oncology indications; ARQ 751, a next
generation AKT inhibitor, in phase 1 for patients with AKT1 and PI3K mutations;
and ARQ 761, a β-lapachone analog being evaluated as a promoter of NQO1-mediated
programmed cancer cell necrosis, in phase 1/2 in multiple oncology indications
in partnership with the University of Texas Southwestern Medical Center. In
addition, we have advanced ARQ 531, an investigational, orally bioavailable,
potent and reversible inhibitor of both wild type and C481S-mutant BTK, in phase
1 for patients with B-cell malignancies refractory to other therapeutic options.
ArQule's current discovery efforts are focused on the identification and
development of novel kinase inhibitors, leveraging the Company's proprietary
library of compounds. You can follow us on Twitter and LinkedIn.

 

Confidential/Basilea Pharmaceutica International Ltd. & ArQule, Inc.Page 82 of
88

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.

***Triple asterisks denote omissions.

 

Execution Version

 

Licence Agreement/ArQule, Inc.

 

About Basilea

Basilea Pharmaceutica Ltd. is a commercial stage biopharmaceutical company
developing products that address the medical challenge of increasing resistance
and non-response to current treatment options in the therapeutic areas of
bacterial infections, fungal infections and cancer. With two commercialized
drugs, the company is committed to discovering, developing and commercializing
innovative pharmaceutical products to meet the medical needs of patients with
serious and life-threatening conditions. Basilea Pharmaceutica Ltd. is
headquartered in Basel, Switzerland and listed on the SIX Swiss Exchange (SIX:
BSLN). Additional information can be found at Basilea's website www.basilea.com.

 

Forward Looking Statements

This press release contains forward-looking statements regarding the Company’s
clinical trials with derazantinib as well as the potential for future milestone
and royalty payments under its License Agreement with Basilea. These statements
are based on the Company’s current beliefs and expectations, and are subject to
risks and uncertainties that could cause actual results to differ materially.
Positive information about pre-clinical and early stage clinical trial results
does not ensure that later stage or larger scale clinical trials will be
successful. For example, derazantinib may not demonstrate promising therapeutic
effect. In addition, derazantinib may not demonstrate an acceptable safety
profile in current or later stage or larger scale clinical trials as a result of
known or as yet unanticipated side effects. The results achieved in later stage
trials may not be sufficient to meet applicable regulatory standards or to
justify further development. Problems or delays may arise during clinical trials
or in the course of developing, testing or manufacturing derazantinib that could
lead the Company or Basilea to discontinue its development. Even if later stage
clinical trials are successful, unexpected concerns may arise from subsequent
analysis of data or from additional data. Obstacles may arise or issues may be
identified in connection with review of clinical data with regulatory
authorities. Regulatory authorities may disagree with the Company’s or Basilea’s
view of the data or require additional data or information or additional
studies. In addition, we plan to develop and use a companion diagnostic to
identify patients with FGFR2 fusions and possibly other fusions for our future
derazantinib clinical trials. We intend to outsource the development of such
companion diagnostics to one or more third party collaborators. Such
collaborators may encounter difficulties in developing and obtaining approval
for such companion diagnostics, including issues relating to
selectivity/specificity, analytical validation, reproducibility, concordance or
clinical validation. Any delay or failure to develop or obtain regulatory
approval of such companion diagnostics could delay or prevent approval of
derazantinib. Moreover, Basilea has only a limited track record of drug
development in oncology. If derazantinib is not successfully developed and as a
result of any of the foregoing or other issues, risks or uncertainties, ArQule
may not receive any future milestones or royalties under the License Agreement
with Basilea. Drug development involves a high degree of risk. Only a small
number of research and development programs result in the commercialization of a
product. Furthermore, ArQule may not have the financial or human resources to
successfully pursue drug discovery in the future. For more detailed information
on the risks and uncertainties associated with the Company’s drug development
and other activities, see the Company’s periodic reports filed with the
Securities and Exchange Commission. The Company does not undertake any
obligation to publicly update any forward-looking statements.

1 Welzel TM, et al. Impact of classification of hilar cholangiocarcinomas
(Klatskin tumors) on the incidence of intra- and extrahepatic cholangiocarcinoma
in the United States. Journal of the National Cancer Institute 2006; 98(12),
873-875.

2 American Cancer Society

 

Confidential/Basilea Pharmaceutica International Ltd. & ArQule, Inc.Page 83 of
88

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.

***Triple asterisks denote omissions.

 

Execution Version

 

Licence Agreement/ArQule, Inc.

 

3 Banales JM, et al. Cholangiocarcinoma: current knowledge and future
perspectives consensus statement from the European Network for the Study of
Cholangiocarcinoma (ENS-CCA). Nature Reviews: Gastroenterology & Hepatology
2016; 13, 261-280.

 

Related links

www.arqule.com

SOURCE ArQule, Inc.

 

Press Release

 

Basilea licenses late-stage oncology drug candidate derazantinib from ArQule

 

Basel, Switzerland, MONTH DD, 2018 – Basilea Pharmaceutica Ltd. (SIX: BSLN)
announced today that it has entered into a license agreement with ArQule, Inc.
(NASDAQ: ARQL) for its oncology drug candidate ARQ087 (derazantinib), which
targets the fibroblast growth factor receptor (FGFR) family of kinases. The
exclusive license is worldwide, excluding the People’s Republic of China, Hong
Kong, Macau and Taiwan.

 

Ronald Scott, Chief Executive Officer, said: “We are very excited about this
partnership with ArQule. Derazantinib is an ideal match for our existing
clinical oncology portfolio. It is a targeted therapy building on a solid
biomarker approach in an area where patients currently have limited treatment
options. This transaction underscores our continued commitment to expand our R&D
portfolio with novel compounds focused on overcoming the clinical problem of
resistance in oncology and infectious diseases. Our clinical oncology portfolio
now includes three drug candidates in different stages of development. We
continue to focus on further broadening our R&D portfolio through internal and
external innovation.”

 

Derazantinib is an orally administered small-molecule inhibitor of the FGFR
family of kinases and was developed by ArQule for the potential treatment of
various solid tumors. It is currently in a clinical study for intrahepatic
cholangiocarcinoma (iCCA), a form of bilary tract cancer for a potential
registration. In addition, it is being investigated in a phase 1b study in
patients with other solid tumors. FGFR alterations have been identified as
potentially important therapeutic targets for various cancers, including iCCA,
bladder, breast, gastric and lung cancers.1 Current scientific literature
suggests FGFR alterations exist in a range of 5% to 30% in these cancers.2

 

Under the terms of the agreement, ArQule grants Basilea rights to research,
develop, manufacture and exclusively commercialize derazantinib worldwide,
excluding the People’s Republic of China, Taiwan, Hong Kong and Macau. Basilea
will make an upfront payment to ArQule of USD 10 million. ArQule is eligible to
regulatory and sales milestone payments of up to USD 326 million upon reaching
certain clinical, regulatory and commercial milestones as well as staggered
single to double-digit royalties on sales upon commercialization.

 

About derazantinib (ARQ 087)

 

Derazantinib (ARQ 087) is an investigational, oral, multi-kinase inhibitor
designed to preferentially inhibit the FGFR family of kinases, a key driver of
cell proliferation, differentiation and migration. The drug has demonstrated
favorable clinical data in a biomarker-driven Phase 1/2 study in iCCA patients.
Both the FDA and EMA have granted ArQule orphan drug designation for this
disease.

 

Confidential/Basilea Pharmaceutica International Ltd. & ArQule, Inc.Page 84 of
88

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.

***Triple asterisks denote omissions.

 

Execution Version

 

Licence Agreement/ArQule, Inc.

 

About ArQule

 

ArQule (NASDAQ: ARQL) is a biopharmaceutical company engaged in the research and
development of targeted therapeutics to treat cancers and rare diseases.
ArQule’s mission is to discover, develop and commercialize novel small molecule
drugs in areas of high unmet need that will dramatically extend and improve the
lives of patients. Its clinical-stage pipeline consists of five drug candidates,
all of which are in targeted, biomarker-defined patient populations, making
ArQule a leading company in precision medicine. The company is based in
Burlington, Massachusetts, USA. Additional information can be found at ArQule’s
website www.arqule.com.

 

About Basilea

 

Basilea Pharmaceutica Ltd. is a commercial stage biopharmaceutical company
developing products that address the medical challenge of increasing resistance
and non-response to current treatment options in the therapeutic areas of
bacterial infections, fungal infections and cancer. With two commercialized
drugs, the company is committed to discovering, developing and commercializing
innovative pharmaceutical products to meet the medical needs of patients with
serious and life-threatening conditions. Basilea Pharmaceutica Ltd. is
headquartered in Basel, Switzerland and listed on the SIX Swiss Exchange (SIX:
BSLN). Additional information can be found at Basilea's website www.basilea.com.

 

Disclaimer

 

This communication expressly or implicitly contains certain forward-looking
statements concerning Basilea Pharmaceutica Ltd. and its business. Such
statements involve certain known and unknown risks, uncertainties and other
factors, which could cause the actual results, financial condition, performance
or achievements of Basilea Pharmaceutica Ltd. to be materially different from
any future results, performance or achievements expressed or implied by such
forward-looking statements. Basilea Pharmaceutica Ltd. is providing this
communication as of this date and does not undertake to update any
forward-looking statements contained herein as a result of new information,
future events or otherwise.

 

For further information, please contact:

 

Peer Nils Schröder, PhD

Head of Corporate Communications & Investor Relations

+41 61 606 1102

media_relations@basilea.com

investor_relations@basilea.com

This press release can be downloaded from www.basilea.com.

 

References

1R. Porta, R. Borea, A. Coelho et al. FGFR a promising druggable target in
cancer: Molecular biology and new drugs. Critical Reviews in Oncology/Hematology
2017 (113), 256-267

2T. Helsten, S. Elkin, E. Arthur et al. The FGFR landscape in cancer: Analysis
of 4,853 tumors by next-generation sequencing. Clinical Cancer Research 2016
(22), 259-267

 

Confidential/Basilea Pharmaceutica International Ltd. & ArQule, Inc.Page 85 of
88

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.

***Triple asterisks denote omissions.

 

Execution Version

 

Licence Agreement/ArQule, Inc.

 

Schedule 8 – ArQule Excluded IP

 

Title   Application
No.   Application
Date   Patent
No.   Grant
Date   Country ***   ***   ***   ***   ***   *** ***   ***   ***           ***
***   ***   ***           *** ***   ***   ***           *** ***   ***   ***    
      *** ***   ***   ***           *** ***   ***   ***           *** ***   ***
  ***           *** ***   ***   ***           *** ***   ***   ***           ***
***   ***   ***           *** ***   ***   ***           *** ***   ***   ***    
      *** ***   ***   ***           *** ***   ***   ***           *** ***   ***
  ***           *** ***   ***   ***           *** ***   ***   ***           ***

 

Confidential/Basilea Pharmaceutica International Ltd. & ArQule, Inc.Page 86 of
88

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.

***Triple asterisks denote omissions.

 

Execution Version

 

Licence Agreement/ArQule, Inc.

 

Schedule 9 – ArQule Excluded IP - AKT Inhibitors

 

[tv498950_ex10-1img01.jpg]

 



 

Confidential/Basilea Pharmaceutica International Ltd. & ArQule, Inc.Page 87 of
88

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.

***Triple asterisks denote omissions.

 

Execution Version

 

Licence Agreement/ArQule, Inc.

 

[tv498950_ex10-1img02.jpg]

 

Confidential/Basilea Pharmaceutica International Ltd. & ArQule, Inc.Page 88 of
88

 